 



EXHIBIT 10.40
FEDERATED DEPARTMENT STORES, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
(Amending and restating the Federated Department Stores, Inc.
Retirement Income and Thrift Incentive Plan effective as of April 1, 1997)

 



--------------------------------------------------------------------------------



 



FEDERATED DEPARTMENT STORES, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
(Amending and restating the Federated Department Stores, Inc.
Retirement Income and Thrift Incentive Plan effective as of April 1, 1997)
     This plan shall be known as the Federated Department Stores, Inc. Profit
Sharing 401(k) Investment Plan (the “Plan”).
     The Plan provides additional retirement income to persons who participate
in the Plan. In this regard, it is intended that the Plan (together with the
trust used in conjunction with the Plan) qualify as a tax-favored plan and trust
under Sections 401(a) and 501(a) of the Code. The Plan shall be interpreted in a
manner consistent with Sections 401(a) and 501(a) of the Code wherever possible.
     The Plan was adopted by Federated Department Stores, Inc. (“Federated”)
effective as of January 25, 1953 and has been amended many times since then.
Prior to April 1, 1997, its name was the Federated Department Stores, Inc.
Retirement Income and Thrift Incentive Plan. Further, effective as of April 1,
1997, Federated amended and restated the Plan and renamed it as the Federated
Department Stores, Inc. Profit Sharing 401(k) Investment Plan.
     By this document, Federated is again amending and restating the Plan
effective as of April 1, 1997 in order to clarify certain provisions of the Plan
and to collect into one document certain amendments that had been made to the
Plan after the initial April 1, 1997 amendment and restatement of the Plan. This
document supersedes such initial April 1, 1997 amendment and restatement of the
Plan and all amendments that had been made to the Plan after such initial
April 1, 1997 amendment and restatement and prior to the date that this document
is signed.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 DEFINITIONS
    1-1  
1.1 Accounts
    1-1  
1.2 Affiliated Employer
    1-1  
1.3 Annuity
    1-1  
1.4 Associated Employer
    1-1  
1.5 Board
    1-1  
1.6 Code
    1-1  
1.7 Committee
    1-1  
1.8 Compensation
    1-2  
1.9 Covered Compensation
    1-3  
1.10 Covered Employee
    1-3  
1.11 Effective Amendment Date
    1-5  
1.12 Employee
    1-5  
1.13 Employer
    1-5  
1.14 ERISA
    1-6  
1.15 Federated
    1-6  
1.16 Highly Compensated Employee
    1-6  
1.17 Investment Fund
    1-7  
1.18 Leased Employee
    1-7  
1.19 Leave of Absence
    1-7  
1.20 Non-Highly Compensated Employee
    1-8  
1.21 Normal Retirement Age
    1-8  
1.22 Participant
    1-8  
1.23 Plan
    1-8  
1.24 Plan Administrator
    1-8  
1.25 Plan Year
    1-8  
1.26 Savings Agreement
    1-8  
1.27 Spouse
    1-10  
1.28 Total Disability or Totally Disabled
    1-11  
1.29 Trust
    1-11  
1.30 Trustee
    1-11  
1.31 Trust Fund
    1-11  
 
       
SECTION 2 SERVICE DEFINITIONS AND RULES
    2-1  
2.1 Service Definitions
    2-1  
2.2 Special Credited Employment
    2-4  
2.3 Associated Employment
    2-4  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 3 ELIGIBILITY AND PARTICIPATION
    3-1  
3.1 Eligibility for Participation
    3-1  
3.2 Entry Date
    3-1  
3.3 Duration of Participation
    3-1  
3.4 Reinstatement of Participation
    3-1  
 
       
SECTION 4 SAVINGS AND ROLLOVER CONTRIBUTIONS
    4-1  
4.1 Effective Date of Savings Agreement
    4-1  
4.2 Amendment and Termination of Savings Agreement
    4-1  
4.3 Savings Contribution
    4-2  
4.4 Pre- and After-Tax Nature of Savings Contributions
    4-2  
4.5 Savings Contributions Eligible for Match
    4-3  
4.6 Rollover Contributions
    4-3  
4.7 Mistake of Fact
    4-4  
 
       
SECTION 4A AVERAGE ACTUAL DEFERRAL PERCENTAGE RESTRICTIONS
    4A-1  
4A.1 Average Actual Deferral Percentage Limits
    4A-1  
4A.2 Special Rules for Average Actual Deferral Percentage Limits
    4A-1  
4A.3 Distribution on Excess Contributions
    4A-2  
4A.4 Definitions for Average Actual Deferral Percentage Limits
    4A-5  
4A.5 Disaggregating Portions of Plan
    4A-6  
 
       
SECTION 4B EXCESS DEFERRAL DISTRIBUTIONS
    4B-1  
4B.1 Distribution of Excess Deferral
    4B-1  
4B.2 Special Rules Applicable to Distribution of Excess Deferral
    4B-1  
4B.3 Definitions for Excess Deferral Requirements
    4B-3  
 
       
SECTION 5 MATCHING CONTRIBUTIONS
    5-1  
5.1 Annual Amount of Matching Contributions
    5-1  
5.2 Time and Form of Matching Contributions
    5-2  
5.3 Mistake of Fact
    5-3  
 
       
SECTION 5A AVERAGE ACTUAL CONTRIBUTION PERCENTAGE RESTRICTIONS
    5A-1  
5A.1 Average Actual Contribution Percentage Limits
    5A-1  
5A.2 Special Rules for Average Actual Contribution Percentage Limits
    5A-2  
5A.3 Distribution or Forfeiture of Excess Aggregate Contributions
    5A-3  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
5A.4 Definitions for Average Actual Contribution Percentage Limits
    5A-7  
5A.5 Disaggregating Portions of Plan
    5A-9  
 
       
SECTION 6 ACCOUNTS AND THEIR ALLOCATIONS AND VESTING
    6-1  
6.1 Savings Accounts and Allocation of Savings Contributions Thereto
    6-1  
6.2 Matching Accounts and Allocation of Matching Contributions Thereto
    6-2  
6.3 Rollover Accounts and Allocation of Rollover Contribution Thereto
    6-3  
6.4 Retirement Income Accounts
    6-4  
6.5 Allocation of Forfeitures
    6-4  
6.6 Maximum Annual Addition to Accounts
    6-4  
6.7 Investment of Accounts
    6-5  
6.8 Allocation of Income and Losses of Investment Funds to Accounts
    6-5  
6.9 Loans to Participants
    6-5  
6.10 Deduction of Benefit Payments, Forfeitures, and Withdrawals
    6-9  
6.11 Account Balances
    6-9  
6.12 Vested Rights
    6-9  
6.13 Voting of Federated Common Shares Held in Investment Fund
    6-11  
 
       
SECTION 6A MAXIMUM ANNUAL ADDITION LIMITS
    6A-1  
6A.1 Maximum Annual Addition Limit—Separate Limitation as to This Plan
    6A-1  
6A.2 Maximum Annual Addition Limit—Combined Limitation for This Plan and Other
Defined Benefit Plans
    6A-4  
 
       
SECTION 6B INVESTMENT OF ACCOUNTS
    6B-1  
6B.1 General Rules for Investment of Accounts
    6B-1  
6B.2 Investment Funds
    6B-2  
 
       
SECTION 7 WITHDRAWALS DURING EMPLOYMENT
    7-1  
7.1 Withdrawals of After-Tax Savings and Rollover Contributions
    7-1  
7.2 Withdrawals of Pre-Tax Savings Contributions
    7-1  
7.3 Requirements for Hardship Withdrawals
    7-2  
7.4 Suspension of Savings Contributions
    7-4  
7.5 Reduction of Post-Withdrawal Pre-Tax Savings Contributions
    7-4  
 
       
SECTION 8 DISTRIBUTIONS ON ACCOUNT OF TERMINATION OF EMPLOYMENT FOR REASONS
OTHER THAN DEATH
    8-1  
8.1 Distribution of Retirement Benefit
    8-1  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
8.2 Required Commencement Date
    8-2  
8.3 Forfeiture of Nonvested Accounts on Termination of Employment
    8-3  
8.4 Special Rules as to Effect of Rehirings on Accounts
    8-3  
8.5 Source of Restorals
    8-4  
8.6 Application of Forfeitures
    8-4  
 
       
SECTION 8A FORM OF DISTRIBUTION OF SAVINGS, ROLLOVER, AND MATCHING ACCOUNTS
    8A-1  
8A.1 Section Applies Only to Savings, Rollover, and Matching Accounts
    8A-1  
8A.2 Normal Form of Savings Benefit—Lump Sum Payment
    8A-1  
8A.3 Optional Annuity Form of Benefit Rules
    8A-1  
8A.4 Normal Form of Annuity Benefit
    8A-3  
8A.5 Election Out of Normal Annuity Form
    8A-3  
8A.6 Optional Annuity Forms
    8A-4  
8A.7 Annuity Definitions
    8A-4  
8A.8 Minimum Required Installment/Lump Sum Form of Benefit
    8A-5  
 
       
SECTION 8B FORM OF DISTRIBUTION OF RETIREMENT INCOME ACCOUNTS
    8B-1  
8B.1 Section Applies Only to Retirement Income Accounts
    8B-1  
8B.2 Normal Form of Profit Sharing Benefit—Qualified Annuity Forms
    8B-1  
8B.3 Election Out of Normal Form
    8B-1  
8B.4 Regular Optional Forms
    8B-2  
8B.5 Annuity Form of Benefit Rules
    8B-3  
8B.6 Annuity Definitions
    8B-3  
8B.7 Required Lump Sum Form for Small Profit Sharing Benefit
    8B-4  
8B.8 Optional Minimum Required Installment/Lump Sum Form of Benefit
    8B-4  
 
       
SECTION 9 DISTRIBUTIONS ON ACCOUNT OF DEATH
    9-1  
9.1 Distribution of Death Benefit
    9-1  
9.2 Time of Death Benefit
    9-1  
9.3 Normal Form of Death Benefit—Lump Sum Payment
    9-1  
9.4 Optional Annuity Form of Death Benefit Rules
    9-2  
9.5 Annuity Definitions
    9-2  
9.6 Designation of Beneficiary
    9-3  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 9A SPECIAL SPOUSAL DEATH BENEFIT DISTRIBUTION RULES FOR RETIREMENT
INCOME ACCOUNTS
    9A-1  
9A.1 Section Applies Only to Retirement Income Accounts
    9A-1  
9A.2 Time of Profit Sharing Death Benefit
    9A-1  
9A.3 Normal Form of Profit Sharing Death Benefit
    9A-1  
9A.4 Election Out of Normal Form
    9A-1  
9A.5 Optional Forms
    9A-2  
9A.6 Annuity Form of Benefit Rules
    9A-2  
9A.7 Required Lump Sum Form for Small Profit Sharing Death Benefit
    9A-3  
9A.8 Annuity Definitions
    9A-4  
9A.9 Designation of Beneficiary
    9A-4  
 
       
SECTION 10 ADDITIONAL DISTRIBUTION PROVISIONS
    10-1  
10.1 Allocation of Contributions After Distribution
    10-1  
10.2 Determination of Proper Party for Distribution and Forfeiture When Proper
Party Cannot Be Located
    10-1  
10.3 Reemployed Participant
    10-2  
10.4 Nonalienation of Benefits
    10-2  
10.5 Incompetency
    10-3  
10.6 Legal Distribution Limits
    10-3  
10.7 Distribution Form Notices
    10-3  
10.8 Direct Rollover Distributions
    10-4  
10.9 Distribution Restrictions
    10-5  
10.10 Coverage of Pre-Effective Amendment Date Participants
    10-5  
 
       
SECTION 11 NAMED FIDUCIARIES
    11-1  
 
       
SECTION 12 ADMINISTRATIVE AND INVESTMENT COMMITTEE
    12-1  
12.1 Appointment of Committee
    12-1  
12.2 General Powers of Committee
    12-1  
12.3 Records of Plan
    12-3  
12.4 Actions of Committee
    12-3  
12.5 Compensation of Committee and Payment of Plan Administrative and Investment
Charges
    12-3  
12.6 Limits on Liability
    12-4  
12.7 Claims Procedure
    12-4  
12.8 Limits on Duties
    12-6  
12.9 Appointment of Investment Manager
    12-6  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 13 TERMINATION OR AMENDMENT
    13-1  
13.1 Right to Terminate
    13-1  
13.2 Full Vesting Upon Termination or Complete Discontinuance of Contributions
    13-1  
13.3 Effect of Termination oflan or Complete Discontinuance of Contributions
    13-1  
13.4 Amendment of Plan
    13-2  
 
       
SECTION 14 TOP HEAVY PROVISIONS
    14-1  
14.1 Determination of Whether Plan is Top Heavy
    14-1  
14.2 Effect of Top Heavy Status on Vesting
    14-5  
14.3 Effect of Top Heavy Status on Contributions
    14-5  
14.4 Effect of Top Heavy Status on Combined Maximum Plan Limits
    14-6  
 
       
SECTION 15 MISCELLANEOUS
    15-1  
15.1 Trust
    15-1  
15.2 Mergers, Consolidations, and Transfers of Assets
    15-1  
15.3 Benefits and Service for Military Service
    15-2  
15.4 Correction of Inadvertent Errors
    15-2  
15.5 Application of Certain Plan Provisions to Prior Plans
    15-2  
15.6 Authority to Act for Federated or Other Employer
    15-3  
15.7 Relationship of Plan to Employment Rights
    15-3  
15.8 Applicable Law
    15-3  
15.9 Agent for Service of Process
    15-3  
15.10 Reporting and Disclosure
    15-3  
15.11 Separability of Provisions
    15-3  
15.12 Counterparts
    15-3  
15.13 Headings
    15-4  
15.14 Construction
    15-4  
15.15 Applicable Benefit Provisions
    15-4  
15.16 Employment Rule
    15-4  
15.17 Special Rules for Employees Transferring To or From Noncovered Employment
    15-4  
15.18 Special 1999 Matching Contributions Rule
    15-5  
 
       
SIGNATURE PAGE
    S-1  

vi



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     As used in this Plan, the following general terms shall have the meanings
indicated below unless it is clear from the context that another meaning is
intended:
     1.1 Accounts — means, with respect to any Participant, the bookkeeping
accounts established by the Committee for the Participant in accordance with the
provisions of this Plan, and as to which contributions, forfeitures, and Trust
income and losses may be allocable under the Plan. The specific types and names
of Accounts provided for a Participant under the Plan are set forth in the
subsequent provisions of the Plan. Any reference to an Account (or to a portion
of an Account) in this Plan shall also be deemed a reference to all amounts
allocated to such Account (or to such Account portion) under this Plan.
     1.2 Affiliated Employer — means each corporation which is a member of a
controlled group of corporations (within the meaning of Section 414(b) of the
Code as modified when applicable by Section 415(h) of the Code) of which the
Employer is a member, each other corporation, partnership, or other organization
which is part of a group of trades or businesses under common control (within
the meaning of Section 414(c) of the Code as modified when applicable by Section
415(h) of the Code) with the Employer, each other corporation, partnership, or
other organization which is a member of an affiliated service group (within the
meaning of Section 414(m) of the Code) which includes the Employer, and each
other corporation, partnership, or other organization required to be aggregated
with the Employer under Section 414(o) of the Code; except that any corporation,
partnership, or other organization which is considered a part of the Employer as
defined in Section 1.10 below shall not also be considered an Affiliated
Employer for purposes of the Plan.
     1.3 Annuity — means a form of benefit without life insurance which provides
for equal payments at regular installments over more than a one-year period.
     1.4 Associated Employer — means each and any corporation, partnership, or
other organization which is either part of the Employer or an Affiliated
Employer.
     1.5 Board — means the Board of Directors of Federated.
     1.6 Code — means the Internal Revenue Code of 1986 and the sections
thereof, as such law and sections exist as of the Effective Amendment Date or
may thereafter be amended or renumbered.
     1.7 Committee — means the committee appointed by Federated to serve as the
administrative and investment committee described in Section 12 below. Federated
may appoint the

1-1



--------------------------------------------------------------------------------



 



same committee to perform the duties and responsibilities of the committee under
this Plan and the committee under any other tax-qualified retirement or savings
plan maintained by any Associated Employer.
     1.8 Compensation — means, with respect to an Employee and for any period,
the amount determined as follows:
          1.8.1 Subject to Sections 1.8.2, 1.8.3, and 1.8.4 below, the
Employee’s “Compensation” for any period shall mean his or her wages (within the
meaning of Section 3401(a) of the Code) and all other compensation paid to the
Employee by each Associated Employer (in the course of the Associated Employer’s
trade or business) for his or her services as an Employee and for which the
Associated Employer is required to furnish the Employee a written statement
under Section 6051(a)(3) of the Code (e.g., compensation reported in Box 1 on a
Form W-2). Such Compensation shall be determined without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed. In
addition, the Employee’s Compensation shall not be aggregated for Plan purposes
with the Compensation of any other Employee, including any other Employee who is
a family member of the subject Employee.
          1.8.2 In addition to the amounts included in the Employee’s
“Compensation” for any specified period under Section 1.8.1 above, and
notwithstanding the provisions of such section, the Employee’s “Compensation”
for any period shall also include any amounts which are not treated as the
Employee’s Compensation for such specified period under Section 1.8.1 above
solely because such amounts are considered elective contributions that are made
by an Associated Employer on behalf of the Employee and are not includable in
the Employee’s gross income for Federal income tax purposes by reason of
Section 125, 402(e)(3), 402(h), and/or 132(f)(4) of the Code (i.e., elective
contributions under a cafeteria plan, a cash or deferred arrangement in a profit
sharing plan, a simplified employee pension plan, or an arrangement under which
qualified transportation fringes can be chosen) or any other types of deferred
compensation or contributions described in Code Section 414(s)(2) or Treas. Reg.
Section 1.414(s)-1(c)(4); except that the treating of elective contributions
that are not includable in gross income under Code Section 132(f)(4) as part of
the Employee’s Compensation shall only apply when the specified period begins on
or after January 1, 2001.
          1.8.3 Notwithstanding the foregoing provisions of this Section 1.8,
the Employee’s “Compensation” for such specified period shall not include any
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation, and welfare benefits (even if included
in the Employee’s income for Federal income tax purposes), except that the items
described in this Section 1.8.3 shall not cause any amounts described in
Section 1.8.2 above to be excluded from his or her “Compensation.”
          1.8.4 Finally, notwithstanding any of the of the foregoing provisions
of this Section 1.8, the “Compensation” of the Employee for any twelve
consecutive month period

1-2



--------------------------------------------------------------------------------



 



which is taken into account under any other provision of the Plan shall not
exceed $160,000 (or any higher amount to which this figure is adjusted under
Section 401(a)(17) of the Code by the Secretary of the Treasury or his or her
delegate for the calendar year in which such twelve consecutive month period
begins).
     1.9 Covered Compensation — means, with respect to an Employee and for any
period, the amount that would be considered the Employee’s Compensation for such
specified period under the provisions of Section 1.8 above if: (1) each
reference to “Employee,” “Associated Employer,” or “Associated Employer’s” that
is contained in Section 1.8 above were instead a reference to “Covered
Employee,” “Employer,” and “Employer’s,” respectively; and (2) if the Employee’s
Compensation for such specified period did not include any of the following
types of irregular or additional compensation: director’s fees; contributions
made to or payments received from a plan of deferred compensation; amounts
realized from or recognized by reason of a restricted stock award; amounts
realized from or recognized by reason of stock appreciation rights; amounts
realized from or recognized by reason of the exercise of a stock option or the
disposition of stock acquired under a stock option; long-term cash bonuses based
on meeting performance goals which are measured over more than a one year
period; moving expense reimbursements or payments made to cover mortgage
interest differentials resulting from a move; merchandise or savings bond
awards; reimbursements for tuition or educational expenses; cost of living
allowances; amounts resulting from a forgiveness of a loan; retention bonuses
that either are paid under an Employer policy which states that such bonuses
shall not be considered as compensation under the Plan or under the Employer’s
retirement plans in general or are paid by reason of or in accordance with the
approval of an order of a court; severance pay (unless an Employer policy under
which such severance pay is paid states that such bonuses or pay shall be
considered as compensation under the Plan or under the Employer’s retirement
plans in general), including but not limited to severance pay paid by reason of
or in accordance with the approval of an order of a court; amounts which
represent a sign-on bonus for agreeing to be employed by the Employer; sick pay
or disability payments made under a third-party payor arrangement; any imputed
income or the like arising under welfare or other fringe benefit plans or
programs (including but not limited to group term life insurance, use of
employer cars, financial counseling, and employee discounts); any payments made
to cover any personal income taxes resulting from the imputing of income by
reason of welfare or other fringe benefits; and any lump sum severance payments,
or any lump sum payments in settlement of disputes involving termination of
employment, which are not otherwise described in this Section 1.9.
     1.10 Covered Employee — is used herein only to refer to an individual who
is eligible to be a Participant in the Plan if and after he or she meets all of
the participation requirements set forth in Section 3 below (including certain
minimum age and minimum service requirements set forth in Section 3 below) and
means an individual who qualifies as a “Covered Employee” under the following
provisions:
          1.10.1 Subject to the following provisions of this Section 1.10, a
person shall be considered a “Covered Employee” for any period only if he or she
is or was during such period an Employee of the Employer.

1-3



--------------------------------------------------------------------------------



 



          1.10.2 Notwithstanding the provisions of Section 1.10.1 above, a
person shall not in any event be considered a “Covered Employee” for any period
during which he or she is not or was not on the employee payroll of the Employer
or during which he or she is or was a Leased Employee (unless Federated has
expressly agreed to his or her being considered a Covered Employee for purposes
of this Plan). In particular, unless Federated has expressly agreed to his or
her being considered a Covered Employee for purposes of this Plan, it is
expressly intended that any person not treated as an employee by the Employer on
its employee payroll records (for example, when the Employer treats the person
as an independent contractor and/or reports his or her compensation from the
Employer on any type of Form 1099 or any successor form thereto) shall not be
considered a Covered Employee for purposes of this Plan even if a court or
administrative agency determines that such individual is a common law employee
of the Employer.
          1.10.3 Also notwithstanding the provisions of Section 1.10.1 above,
none of the following individuals shall be considered a “Covered Employee” for
purposes of the Plan: (1) a director of the Employer who is not employed by the
Employer in any other capacity; (2) except where Federated has otherwise agreed,
any person whose compensation is paid by the Employer for the lessee of a leased
department in a store operated by the Employer; (3) any person who is stationed
outside the United States from the time he or she first becomes employed by the
Employer or who receives his or her Compensation in foreign currency; (4) any
person whose compensation consists solely of a retainer or fee; or (5) any
person who is represented by a collective bargaining unit unless a collective
bargaining agreement between the authorized representatives of such collective
bargaining unit and the Employer approves such person’s eligibility to
participate in plans both (x) which are qualified as tax-favored plans under
Section 401(a) of the Code and (y) the sponsor (as such term is defined in
ERISA) of which is the Employer.
          1.10.4 Also, subject to the following provisions of this
Section 1.10.4 but notwithstanding the provisions of Section 1.10.1 above,
unless included in the Plan by action of the Board or pursuant to an applicable
collective bargaining agreement, a “Covered Employee” for purposes of the Plan
shall not include any person who is a participant, eligible for participation,
or in the process of qualifying for participation in any other defined
contribution plan (within the meaning of Section 414(i) of the Code) which
qualifies under Section 401(a) of the Code and the cost of which is borne, in
whole or in part, by any Associated Employer. However, a person who otherwise
qualifies as a “Covered Employee” under the other provisions of this
Section 1.10 shall not be considered other than a “Covered Employee” merely
because of his or her participation in another plan if such participation
relates solely to employment which preceded the date on which he or she would
otherwise become a Participant under the Plan and the person’s benefits under
such other plan relate solely to contributions made with respect to such past
service.
          1.10.5 Further, when any corporation which is part of the Employer at
any point in time later loses its status as being part of the Employer (because
it no longer is part of a controlled group of corporations which includes
Federated or because of any other reason), all persons who are

1-4



--------------------------------------------------------------------------------



 



considered “Covered Employees” under this Plan solely by reason of their
employment by such corporation immediately prior to such corporation losing its
status as part of the Employer shall no longer be considered “Covered Employees”
under this Plan upon such corporation’s loss of Employer status.
     1.11 Effective Amendment Date — means the effective date of this amendment
and restatement of the Plan, which is April 1, 1997.
     1.12 Employee — means any person who either (1) is employed as a common law
employee of an Associated Employer (i.e., a person whose work procedures are
subject to control by an Associated Employer), including any such person who is
absent from active service with an Associated Employer by reason of a leave of
absence approved by the Associated Employer, or (2) is a Leased Employee. An
individual who is otherwise considered an Employee under the foregoing
provisions of this Section 1.12 shall not be considered to have ceased to be an
Employee merely because his or her active services for the Employer have been
limited or ended where the individual continues to receive ongoing, systematic
pay from the Employer (including when such pay is given by reason of accrued
vacation pay, pay for his or her final pay periods, payments required by an
employment contract for a specific term, or a similar factor) or because he or
she is on a Leave of Absence.
     1.13 Employer — means, except as is otherwise provided in this
Section 1.13, each corporation which is a member of a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Federated and each other corporation, partnership, or other organization which
is part of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code) with Federated. Except where the context
otherwise is clear, any reference to the Employer in this Plan shall be deemed
to be referring collectively to all of the corporations, partnerships, and other
organizations which comprise the Employer. Notwithstanding the foregoing, the
following provisions of this Section 1.13 apply in determining the corporations,
partnerships, and other organizations that comprise the Employer for purposes of
the Plan:
          1.13.1 Any corporation, partnership, or other organization (for
purposes of this Section 1.12.1, an “acquired company”) that first becomes a
member of a controlled group of corporations (within the meaning of Section
414(b) of the Code) which includes Federated or a part of a group of trades or
businesses under common control (within the meaning of Section 414(c) of the
Code) with Federated after the Effective Amendment Date as a result of the
acquisition by Federated and/or another member of the Employer of the stock or
interests of the acquired company or substantially all of the assets of a trade
or business previously operated by another organization shall not be considered
a part of the Employer unless and until the first date as of which both (1) the
agreements by which such stock, interests, or assets were acquired by Federated
and/or another member of the Employer do not require that the employees of the
acquired company be eligible to actively participate in another defined
contribution plan (within the meaning of Section 414(i) of the Code) maintained
by the acquired company or another

1-5



--------------------------------------------------------------------------------



 



Affiliated Employer (and do not otherwise prohibit the employees of the acquired
company from participating in the Plan) and (2) Federated has taken such actions
(such as, but not necessarily limited to, the providing of enrollment forms and
notices) so as to permit employees of the acquired company to begin
participating in the Plan as of such date.
          1.13.2 Consistent with the provisions of Section 1.13.1 above,
Fingerhut Companies, Inc. (for purposes of this Section 1.13.2 and together with
any corporate successor thereto, “Fingerhut”), the stock of which was acquired
by Federated as of March 18, 1999, and Fingerhut’s subsidiaries shall not, for
any date that occurs on or after March 18, 1999 and prior to the first date as
of which both of the conditions set forth in clauses (1) and (2) of
Section 1.13.1 above are met, be considered a part of the Employer for purposes
of the Plan. For purposes hereof, a “subsidiary” of Fingerhut means any
corporation, partnership, or other organization other than Fingerhut which is in
a chain of corporations, partnerships, and/or other organizations that begins
with Fingerhut and in which at least 80% of the voting interests in such
corporation, partnership, or other organization in such chain (other than
Fingerhut) is owned by Fingerhut or another corporation, partnership, or other
organization in such chain.
     1.14 ERISA — means the Employee Retirement Income Security Act of 1974 and
the sections thereof, as such law and sections exist as of the Effective
Amendment Date or may thereafter be amended or renumbered.
     1.15 Federated — means Federated Department Stores, Inc., or any corporate
successor thereto. Federated is the sponsor of this Plan.
     1.16 Highly Compensated Employee — means, with respect to any Plan Year
(for purposes of this Section 1.16, the “subject Plan Year”), any person who is
a highly compensated employee (within the meaning of Section 414(q) of the Code)
for the subject Plan Year, in accordance with the following rules:
          1.16.1 Under the provisions of Code Section 414(q) as in effect on the
Effective Amendment Date, subject to any subsequent changes to such Code
Section, a person shall be considered as a highly compensated employee for the
subject Plan Year if he or she an Employee during at least part of such Plan
Year and (1) was at any time a 5% owner (as defined in Section 416(i)(1) of the
Code) of any Associated Employer during the subject Plan Year or the immediately
preceding Plan Year (for purposes of this Section 1.16, the “look-back Plan
Year”) or (2) received Compensation in excess of $80,000 in the look-back Plan
Year (except that, if the look-back Plan Year begins before January 1, 1998, a
person’s “Compensation” for such look-back Plan Year shall for purposes of this
Section 1.16 be deemed to exclude all of the items described in clause (2) of
Section 1.9 above).
          1.16.2 The $80,000 amount set forth in Section 1.16.1 above shall be
adjusted for each Plan Year beginning after the Effective Amendment Date in
accordance with the adjustment to

1-6



--------------------------------------------------------------------------------



 



such amount made by the Secretary of the Treasury or his or her delegate under
Section 414(q)(1) of the Code.
          1.16.3 Finally, a person shall be considered a highly compensated
employee for the subject Plan Year under the provisions of Code Section 414(q)
as in effect on the Effective Amendment Date if he or she separated from service
(or was deemed to have separated from service under Treasury regulations issued
under Section 414(q) of the Code) prior to the subject Plan Year, if he or she
performs no services for the Employer during the subject Plan Year, and if he or
she was considered a highly compensated employee under the provisions of Code
Section 414(q) for either the Plan Year in which he or she separated from
service (or was deemed to have separated from service) or any Plan Year ending
on or after the person’s 55th birthday.
     1.17 Investment Fund — means one of the separate commingled investment
funds established under the Trust which are used for the investment of assets of
the Plan. The specific Investment Funds used for the Plan are described in the
subsequent provisions of the Plan.
     1.18 Leased Employee — means any person who is a leased employee (within
the meaning of Section 414(n) of the Code) of an Associated Employer. Under Code
Section 414(n), subject to any subsequent changes to such Code Section, a leased
employee is an individual who provides services to a recipient, in a capacity
other than as a common law employee of the recipient, in accordance with each of
the following three requirements: (1) the services are provided pursuant to an
agreement between the recipient and one or more leasing organizations; (2) the
individual has performed such services for the recipient on a substantially
full-time basis for a period of at least one year; and (3) such services are
performed under the primary direction or control by the recipient. The
determination of who is a Leased Employee shall be consistent with any
regulations issued under Section 414(n) of the Code.
     1.19 Leave of Absence — means, with respect to an Employee, any period of
the Employee’s absence from service with an Associated Employer which does not
constitute a quit, retirement, or discharge under any uniform and
nondiscriminatory personnel policy of the Associated Employer which applies to
the class of Employees to which such Employee belongs. A Leave of Absence shall
in any event include an absence of the Employee from service for maternity or
paternity reasons. An absence for “maternity or paternity reasons” means an
absence from service (1) by reason of the pregnancy of the Employee, (2) by
reason of the birth of a child of the Employee, (3) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
the Employee, or (4) for purposes of caring for such child for a period
immediately following such birth or placement. An Employee shall be treated as
still being an Employee for purposes of the Plan while on a Leave of Absence,
but he or she shall be treated as having terminated his or her employment with
the Employer at the end of any Leave of Absence unless at such time he or she
returns to service with an Associated Employer or is granted by an Associated
Employer an extension of the approved leave of absence period.

1-7



--------------------------------------------------------------------------------



 



     1.20 Non-Highly Compensated Employee — means, with respect to any Plan
Year, any person who is an Employee during at least part of such Plan Year and
who is not a Highly Compensated Employee with respect to such Plan Year.
     1.21 Normal Retirement Age — means, with respect to any Participant, the
later of: (1) the date the Participant first reaches age 65; or (2) the fifth
annual anniversary of the date the Participant first becomes a Participant in
the Plan. A Participant shall be fully vested in his or her Accounts if, while
an Employee, he or she attains the date which would be his or her Normal
Retirement Age under this Section 1.20.
     1.22 Participant — means, at any relevant time, any person who at such time
either is eligible to actively participate in the Plan or still has accrued
benefits held under the Plan. Except as may otherwise be provided in Section 4.6
below, the provisions of Section 3 below determine when a person is a
Participant on or after the Effective Amendment Date.
     1.23 Plan — means the Federated Department Stores, Inc. Profit Sharing
401(k) Investment Plan, as currently set forth in this document and as may be
amended hereinafter. In addition, any reference to the “Plan” contained in this
document also refers to all defined contribution plans which preceded and were
continued by this current version of the Plan or any such other preceding plan,
and any defined contribution plans which are or were merged into or have or had
assets and liabilities directly transferred to this Plan as currently
constituted or any of such other preceding plans, with all such other preceding
and merged or transferred plans being referred to herein as the “Prior Plans.”
The provisions of the Prior Plans are hereby incorporated by reference in this
document to the extent necessary to apply any provision of this document. In
this regard, the Prior Plans include, but are not limited to, the Federated
Department Stores, Inc. Retirement Income and Thrift Incentive Plan as in effect
prior to the Effective Amendment Date (for purposes of this Section 1.23, the
“prior Federated Savings Plan”), the Broadway Stores Inc. 401(k) Savings and
Investment Plan (which was merged into the prior Federated Savings Plan as of
March 31, 1997), the R.H. Macy & Co., Inc. Savings Plan (which was merged into
the prior Federated Savings Plan as of March 31, 1997), and the Federated
Savings Plan for Employees of Lazarus PA, Inc. (which was merged into the prior
Federated Savings Plan as of March 31, 1997).
     1.24 Plan Administrator — means Federated.
     1.25 Plan Year — means the calendar year.
     1.26 Savings Agreement — means, with respect to a Participant and for any
specified period that the agreement is in effect, any agreement enrolled in (or
deemed enrolled in under the provisions of the Plan) by the Participant and
under which the Participant elects (or is deemed to elect) that his or her
Covered Compensation for the specified period is to be reduced on a pre-tax
basis and/or after-tax basis (in 1% increments up to 15%) or that no part (0%)
of his or her Covered Compensation is to be reduced on either a pre-tax or
after-tax basis. Any Savings Agreement is subject to the following provisions:

1-8



--------------------------------------------------------------------------------



 



          1.26.1 In no event may a Participant’s Covered Compensation for any
specified period be reduced on either a pre-tax or after-tax basis or on an
aggregate basis by more than 15% pursuant to a Savings Agreement. The Committee
may, in order to make it easier for the Plan to meet the limits set forth in
Sections 4A and 5A below, further restrict the amount by which any Participant
who is then believed to be a Highly Compensated Employee may have his or her
Covered Compensation reduced on either a pre-tax or after-tax basis or on an
aggregate basis for a specified period pursuant to a Savings Agreement to some
lower percent.
          1.26.2 Also, in no event may a Participant’s Covered Compensation be
reduced on a pre-tax basis for any calendar year by more than $9,500 (or any
higher amount to which this figure is adjusted by the Secretary of the Treasury
or his or her delegate for such calendar year pursuant to Section 402(g) of the
Code).
          1.26.3 Except as is otherwise provided in Sections 1.26.4, 1.26.5, and
1.26.6 below, a Savings Agreement or amended Savings Agreement must be
affirmatively enrolled in by a Participant on a form prepared or approved for
this purpose by the Committee and filed with a Plan representative, by a
communication to a Plan representative under a telephonic system approved by the
Committee, or under any other method approved by the Committee, with the
specific method or methods to be used to be chosen in its discretion by the
Committee. The Committee may choose different methods to apply to Participants
in different situations (e.g., requiring a form to be used for new Participant
but a telephonic system to be used for other Participants). Regardless of what
method is to be used for a Participant, if the Participant properly enrolls in a
Savings Agreement or amends such an agreement under the method for doing so
which applies to him or her and the type of election he or she is making, for
all other provisions of the Plan he or she will be deemed to have “filed” with a
Plan representative such agreement or amendment on the day he or she completes
all steps required by such method to enter into such agreement or amendment. Any
Savings Agreement or amendment of a Savings Agreement which is made by a
Participant pursuant to the provisions of this Section 1.26.3 shall become
effective as of the first date after such agreement or amendment is filed with a
Plan representative on which the Committee can reasonably put such agreement or
amendment into effect.
          1.26.4 Any election made by a Participant who first becomes a
Participant in the Plan prior to January 1, 1999, and who does not otherwise
affirmatively enroll in a Savings Agreement that becomes effective pursuant to
the provisions of Section 1.26.3 above by the first date on which he or she is
entitled to receive Compensation from the Employer (for purposes of this
Section 1.26.4, the Participant’s “first pay day”), shall be deemed to have
automatically enrolled in a Savings Agreement under which no part (0%) of the
Participant’s Covered Compensation is to be reduced on a pre-tax or after-tax
basis. Such initially deemed Savings Agreement shall become effective on the
Participant’s first pay day.
          1.26.5 Any Participant who first becomes a Participant in the Plan on
or after January 1, 1999, and who does not otherwise affirmatively enroll in a
Savings Agreement that

1-9



--------------------------------------------------------------------------------



 



becomes effective pursuant to the provisions of Section 1.26.3 above by the
first date on which he or she is entitled to receive Compensation from the
Employer (for purposes of this Section 1.26.5, the Participant’s “first pay
day”), shall be deemed to have automatically enrolled in a Savings Agreement
under which 3% of the Participant’s Covered Compensation is reduced on a pre-tax
basis and under which 0% of his or her Covered Compensation is reduced on an
after-tax basis, with such initially deemed Savings Agreement becoming effective
on the Participant’s first pay day, provided that (1) he or she receives a
notice from the Employer explaining his or her rights to elect to have no or a
different percent of his or her Covered Compensation reduced on a pre-tax basis
under the Plan by affirmatively enrolling in a Savings Agreement pursuant to the
provisions of Section 1.26.3 above and, after receiving such notice, (2) he or
she is given a reasonable period before the Participant’s first pay day to make
such an election. If such conditions are not met, then such Participant shall be
deemed to have automatically enrolled in a Savings Agreement, to be effective as
of the Participant’s first pay day, under which no part (0%) of the
Participant’s Covered Compensation is to be reduced on a pre-tax or after-tax
basis.
          1.26.6 Any Participant who is reinstated as an active Participant in
the Plan (pursuant to Section 3.4 below) after having previously been an active
Participant in the Plan, and when the Savings Agreement that had been in effect
for the Participant on the latest date he or she last previously had been an
active Participant no longer is in effect, and who does not otherwise
affirmatively enroll in a Savings Agreement that becomes effective pursuant to
the provisions of Section 1.26.3 above by the first date after such
reinstatement that the Participant is entitled to receive Compensation from the
Employer (for purposes of the Section 1.26.6, the Participant’s “first
post-reinstatement pay day”), shall be deemed to have automatically enrolled in
a Savings Agreement under which no part (0%) of the Participant’s Covered
Compensation is to be reduced on a pre-tax or after-tax basis. Such deemed
Savings Agreement shall become effective on the Participant’s first
post-reinstatement pay day.
          1.26.7 Any Savings Agreement or amended Savings Agreement that becomes
effective for a Participant under any of the foregoing provisions of this
Section 1.26 shall remain in effect until the earlier of (1) the date the next
amended Savings Agreement enrolled in by the Participant pursuant to the
provisions of Section 1.26.3 above becomes effective or (2) the expiration of a
reasonable administrative period after the Participant ceases to be an Employee.
The reasonable administrative period referred to in clause (2) of the
immediately preceding sentence shall be set by the Committee in order to permit
the Plan a reasonable period of time to render the applicable Savings Agreement
ineffective and generally will last for no more than 60 days after the
Participant ceases to be an Employee.
     1.27 Spouse — means, with respect to an Employee and at any relevant time,
the Employee’s husband or wife who is recognized as such under the laws of the
State in which the Employee resides at such time.
     1.28 Total Disability or Totally Disabled — means or refers, with respect
to any Participant, to the Participant’s permanent and continuous mental or
physical inability by reason of injury,

1-10



--------------------------------------------------------------------------------



 



disease, or condition to meet the requirements of any employment for wage or
profit. A Participant shall be deemed to be disabled for purposes of this Plan
only when both of the following two requirements are met. First, a licensed
physician or psychiatrist must provide to the Plan a written opinion that the
Participant is totally disabled as that term is defined above. Second, the
Participant must be eligible for and receive total disability benefits under
Section 223 of the Federal Social Security Act, as amended, or any similar or
subsequent section or act of like intent or purpose (unless the Committee
determines, based on the written opinion of a licensed physician or psychiatrist
provided the Committee pursuant to the immediately preceding sentence, that the
Participant would be likely to qualify for such total disability benefits if he
or she survived a sufficient amount of time to be processed for and receive such
benefits but that he or she is also likely to die before he or she would
otherwise be determined by the Social Security Administration or other
applicable government agency to qualify for or to receive such benefits).
     1.29 Trust — means the trust agreement used from time to time as the
funding media for the Plan. The Trust is hereby deemed a part of this Plan.
     1.30 Trustee — means the person or entity serving from time to time as the
Trustee under the Trust.
     1.31 Trust Fund — means the trust fund established in accordance with the
Trust.

1-11



--------------------------------------------------------------------------------



 



SECTION 2
SERVICE DEFINITIONS AND RULES
     2.1 Service Definitions. For purposes of the Plan, the following terms
related to service shall have the meanings hereinafter set forth unless the
context otherwise requires:
          2.1.1 Break-in-Service — means, with respect to an Employee, any
period which meets the following conditions:
               (a) The Employee shall be considered to have incurred a
Break-in-Service for any Plan Year which ends after the Effective Amendment Date
and for which the Employee is credited with not more than 500 Hours of Service.
               (b) If the Employee participated in a Prior Plan before the
Effective Amendment Date, the Employee shall also be considered to have incurred
a Break-in-Service for any twelve month period which occurs prior to January 1,
1997 to the extent that the provisions of the Prior Plan in which he or she last
actively participated prior to January 1, 1997 treated such period as a
break-in-service of the Employee as of December 31, 1996.
          2.1.2 Eligibility Service — means, with respect to an Employee, the
Employee’s period of service with the Associated Employers to be taken into
account for purposes of determining his or her eligibility to become a
Participant in the Plan, computed as follows:
               (a) An Employee who completes at least 1,000 Hours of Service
during the twelve consecutive month period commencing on his or her Employment
Date shall be credited with one year of Eligibility Service at the end of such
twelve consecutive month period.
               (b) Further, an Employee who fails to complete at least 1,000
Hours of Service during the twelve consecutive month period commencing on his or
her Employment Date shall be credited with one year of Eligibility Service at
the end of the first Plan Year commencing after such Employment Date during
which he or she completes at least 1,000 Hours of Service.
               (c) For an Employee who both (1) ceases to be an Employee prior
to completing at least 1,000 Hours of Service in a computation period described
in paragraph (a) or (b) above, and (2) suffers a Break-in-Service before being
subsequently reemployed by an Associated Employer, his or her service with the
Associated Employers prior to his or her reemployment shall be disregarded in
determining the Eligibility Service he or she needs under the Plan to become a
Participant (and his or her Reemployment Date shall be treated as if it were his
or her Employment Date for such purposes).

2-1



--------------------------------------------------------------------------------



 



          2.1.3 Employment Date — means, with respect to an Employee, the date
on which the Employee first performs an Hour of Service.
          2.1.4 Hour of Service — means, with respect to an Employee, each hour
for which the Employee: (1) is paid, or is entitled to payment, for the
performance of duties as an Employee; (2) is directly or indirectly paid, or is
entitled to payment, for a period of time (without regard to whether the
employment relationship is terminated) when he or she performs no duties as an
Employee due to vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military duty, or leave of absence; or (3) is paid for any
reason in connection with his or her employment as an Employee an amount as
“back pay,” irrespective of mitigation of damages. The crediting of Hours of
Service to an Employee under the Plan shall also be subject to the following
provisions:
               (a) Notwithstanding the foregoing provisions of this
Section 2.1.4, an Hour of Service shall not be credited to an Employee on
account of a payment which solely reimburses such Employee for medical, or
medically related, expenses incurred by or on behalf of the Employee.
               (b) Also, subject to the other provisions of this Section 2.1.4,
Hour of Service credit shall be calculated in accordance with paragraphs (b) and
(c) of 29 C.F.R. Section 2530.200b-2 of the Department of Labor Hour of Service
Regulations, which paragraphs are hereby incorporated by reference into this
Plan.
               (c) Any Employee who is exempt from the minimum wage and overtime
pay requirements of the Federal Fair Labor Standards Act, and as to whom records
of actual hours worked are thereby not needed to be kept for such purposes,
shall be credited with: (1) if the period on which such Employee is paid is a
week (or a multiple of a week), 45 Hours of Service for each week included in
each such period for which he or she would be credited with at least one Hour of
Service under the other provisions of this Section 2.1.4; (2) if the period on
which such Employee is paid is a semi-monthly period, 95 Hours of Service for
each such semi-monthly payroll period for which he or she would be credited with
at least one Hour of Service under the other provisions of this Section 2.1.4;
or (3) if the period on which such Employee is paid is a month (or a multiple of
a month), 190 Hours of Service for each month included in each such period for
which he or she would be credited with at least one Hour of Service under the
other provisions of this Section 2.1.4.
               (d) Hours of Service to be credited to an Employee in connection
with each period (1) which is of no more than 31 days, (2) which begins on the
first day of a pay period for the Employee (for purposes of this paragraph (d),
the “initial pay period”), (3) which ends on the last day of the Employee’s pay
period which includes the pay day for the initial pay period, and (4) which
overlaps two computation periods or occurs in a month which overlaps two
computation periods shall be credited on behalf of the Employee to the
computation period in which falls the first day of the month during which the
pay day for the initial pay period occurs.

2-2



--------------------------------------------------------------------------------



 



          2.1.5 Reemployment Date — means, with respect to an Employee who has
previously incurred a Break-in-Service, the first day after the Employee’s most
recent Break-in-Service on which the Employee performs an Hour of Service.
          2.1.6 Six-Year Break-in-Service — means, with respect to an Employee
who has ceased to be an Employee of the Employer, a period of six or more
Breaks-in-Service which is not interrupted by any period which is not included
in a period of a Break-in-Service.
          2.1.7 Vesting Service — means, with respect to a Participant, the
Participant’s service with the Associated Employers which is taken into account
under the Plan for vesting purposes (i.e., for purposes of determining the
Participant’s nonforfeitable percentage of the Participant’s Accounts under the
Plan), computed as follows:
               (a) The Participant shall be credited with one year of Vesting
Service for each Plan Year which ends after the Effective Amendment Date and for
which the Participant is credited with at least 1,000 Hours of Service.
               (b) The Participant shall also be credited with years of Vesting
Service equal to the number of years of vesting service he or she was credited
with as of March 31, 1997 under the terms (as then in effect) of the Prior Plans
in which he or she participated prior to the Effective Amendment Date (taking
into account the provisions of each such Prior Plan for determining vesting
service, including each such plan’s provisions concerning breaks-in-service). In
no event, however, shall any period which occurs prior to the Effective
Amendment Date be counted more than once in determining the Participant’s years
of Vesting Service.
               (c) Notwithstanding the foregoing, any Vesting Service completed
by the Participant prior to a Six-Year Break-in-Service of the Participant which
ends after the Effective Amendment Date shall be disregarded under the Plan if
the Participant did not have a nonforfeitable interest in any retirement benefit
under the Plan at the time such Break-in-Service began.
               (d) As a special rule, if on March 31, 1997 the Participant was a
participant in a Prior Plan which generally determined vesting service under the
“elapsed time” approach described in Treas. Reg. Section 1.410(a)-7, then the
Participant shall, in determining whether he or she is credited with a year of
Vesting Service for the Plan Year which ends on December 31, 1997, be credited
with Hours of Service for the period of the first calendar quarter of 1997 in
accordance with the provisions of Section 2.1.4 above (whether or not the
Participant is exempt from the minimum wage and overtime pay requirements of the
Federal Fair Labor Standards Act).

2-3



--------------------------------------------------------------------------------



 



     2.2 Special Credited Employment.
          2.2.1 For purposes of the Plan and except as is otherwise provided in
the following provisions of this Section 2.2.1, if at any time (for purposes of
this Section 2.2.1, the “acquisition time”) that occurs after the Effective
Amendment Date a corporation, partnership, or other organization (for purposes
of this Section 2.2.1, the “selling company”) either (1) becomes an Associated
Employer by reason of its stock or interests being purchased by one or more
Associated Employers, (2) has substantially all of the assets of one or more of
its trades or businesses acquired by one or more Associated Employers, or
(3) has a facility, leased department, or other specific function it previously
operated acquired or otherwise assumed by one or more Associated Employers
(with, for purposes of this Section 2.2.1, each of the events described in
clauses (1), (2), and (3) herein referred to as an “acquisition”), then any
person who is classified by the selling company as an employee of the selling
company immediately prior to the acquisition time (for purposes of this
Section 2.2.1, an “acquisition employee”) and who at the acquisition time
becomes an employee of an Associated Employer in connection with the acquisition
shall have his or her years of service with the selling company prior to the
acquisition time (for purposes of this Section 2.2.1, “pre-acquisition years”)
be considered years of Eligibility Service and Vesting Service of the
acquisition employee under this Plan if they would have been so considered under
Section 2.1.2 or 2.1.7 above (as appropriate) had such pre-acquisition years
been completed with an Associated Employer and if (but only if) either
(1) Federated provides, by appropriate corporate action exercised in a uniform
and nondiscriminatory manner, that any such pre-acquisition years of the
acquisition employee will be credited as Eligibility Service and/or Vesting
Service of the acquisition employee under this Plan or (2) the agreements by
which the acquisition is effected by one or more Associated Employers indicate
that any such pre-acquisition years of the acquisition employee will be credited
as Eligibility Service and/or Vesting Service of the acquisition employee.
          2.2.2 In addition, any period of service of an Employee with the armed
forces of the United States shall be credited as Eligibility Service and/or
Vesting Service to the extent required by Federal law.
     2.3 Associated Employment. As is indicated throughout this Plan and in any
event notwithstanding any other provision of the Plan to the contrary:
          2.3.1 Any period of a person as an Employee (regardless of whether or
not he or she is a Covered Employee) shall, regardless of whether occurring
prior to or after employment as a Covered Employee, be considered for purposes
of crediting years of Eligibility Service and Vesting Service under this Plan to
such person, determining if and when such person has incurred a
Break-in-Service, and otherwise determining if and when such person has a vested
right to a benefit under the Plan (but not for purposes of determining the
amount of such benefit).
          2.3.2 Further, a transfer of status from that of being a Covered
Employee to that of being an Employee who is not a Covered Employee shall not be
considered a termination of

2-4



--------------------------------------------------------------------------------



 



employment from the Associated Employers for purposes of determining when the
benefit of this Plan due a Participant, if any, is to be or begin to be
distributed, when elections as to the form in which the Participant’s benefit
under the Plan are to be filed, or whether the lump sum value of such benefit is
low enough so that such benefit is automatically to be paid in a lump sum form;
rather, such termination of employment shall be deemed to occur only upon the
Participant’s later termination of status as an Employee.
          2.3.3 In addition, any person who during any Plan Year is an Employee
(regardless of whether or not he or she is a Covered Employee) shall be
considered, and any compensation received in any such capacity during such Plan
Year shall (if determined under the same principles as are set forth at
Section 1.8 above) be considered as Compensation, for purposes of determining
the persons who are the Highly Compensated Employees for such or any other Plan
Year.
          2.3.4 Also, any compensation received during a period by a person in
the capacity of being an Employee (regardless of whether or not he or she is a
Covered Employee) shall (if determined in accordance with the definition of
compensation that is used under any of the below-named Plan Sections when being
considered under such Plan Section) be considered as compensation of his or hers
for such period for purposes of Section 4A below (which provides Average Actual
Deferral Percentage Limits), Section 5A below (which provides Average Actual
Contribution Percentage limits), Section 6A below (which provides maximum annual
addition limits), and Section 14 below (which provides top heavy plan rules).
          2.3.5 Finally, except as is otherwise expressly provided in this Plan
or by Federated pursuant to express authorization provided in this Plan
(including but not limited to Sections 4A, 5A, 6A, and 14 below), any period
during which a person is an Employee but not a Covered Employee, and any
compensation or remuneration received for any such period, shall not be used in
any manner in calculating the amount of any benefit or contributions to which
the person is entitled under this Plan.

2-5



--------------------------------------------------------------------------------



 



SECTION 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility for Participation. Persons shall remain or become
Participants in the Plan only in accordance with the following provisions:
          3.1.1 Any person who was a Participant in the Plan prior to the
Effective Amendment Date shall be a Participant in this Plan as of the first
date that is on or after the Effective Amendment Date and on which he or she is
a Covered Employee.
          3.1.2 Further, each other person who, as of any Entry Date which
occurs on or after the Effective Amendment Date, (1) has completed at least one
year of Eligibility Service, (2) has attained at least age 21, and (3) is a
Covered Employee shall become a Participant as of such Entry Date.
Notwithstanding the foregoing, if a person would become a Participant as of any
Entry Date under the foregoing provisions of this Section 3.1.2 but for the fact
he or she is not a Covered Employee, and he or she subsequently becomes a
Covered Employee, such person shall be deemed a Participant in the Plan on the
date he or she so subsequently becomes a Covered Employee.
     3.2 Entry Date. For purposes of the Plan and Section 3.1 above in
particular, an “Entry Date” means the first day of any calendar month.
     3.3 Duration of Participation.
          3.3.1 Each Participant in the Plan shall continue to be a Participant
until he or she is no longer entitled to receive Covered Compensation and the
entire balance in his or her Accounts under the Plan has been distributed or
forfeited hereunder.
          3.3.2 However, notwithstanding the foregoing, a Participant shall be
eligible to enter into or continue a Savings Agreement to the extent allowed
under Section 4 below only while he or she is considered an active Participant.
For this purpose and all other purposes of the Plan (and in particular for
purposes of Sections 3.4 and 4 below), a person is an “active Participant” for
any period only if both he or she is a Participant during such period and the
person is entitled to receive Covered Compensation for such period.
     3.4 Reinstatement of Participation. Any person who ceases to be an active
Participant, but who is thereafter reemployed as a Covered Employee by the
Employer, shall be reinstated as an active Participant as of the date on which
he or she next completes an Hour of Service on or after such reemployment.

3-1



--------------------------------------------------------------------------------



 



SECTION 4
SAVINGS AND ROLLOVER CONTRIBUTIONS
     4.1 Effective Date of Savings Agreement.
          4.1.1 Any person who continues as an active Participant in the Plan as
of the Effective Amendment Date pursuant to Section 3.1.1 above shall have the
Savings Agreement that was in effect for him or her as of the date immediately
preceding the Effective Amendment Date still be effective as of the Effective
Amendment Date, unless he or she amends or suspends such Savings Agreement under
the provisions of Section 4.2 below effective as of such date.
          4.1.2 In addition, any person who becomes an active Participant in the
Plan on or after the Effective Amendment Date pursuant to Section 3.1.2 above
shall have a Savings Agreement take effect as of the first date that occurs on
or after the date he or she first becomes a Participant and on which he or she
is entitled to receive Covered Compensation from the Employer. Such Savings
Agreement shall be determined under the provisions of Section 1.26 above.
          4.1.3 Also, any person who is reinstated as an active Participant
pursuant to Section 3.4 above after his or her Savings Agreement that was in
effect as of the latest date on which he or she was an active Participant is no
longer effective shall have a Savings Agreement take effect as of the first date
that occurs on or after the date he or she is so reinstated as an active
Participant and on which he or she is entitled to receive Covered Compensation
from the Employer. Such Savings Agreement shall be determined under the
provisions of Section 1.26 above.
     4.2 Amendment and Termination of Savings Agreement.
          4.2.1 An active Participant may amend his or her then effective
Savings Agreement in any manner (e.g., by amending the percent of future Covered
Compensation subject to such agreement, changing the portion of his or her
Savings Contributions which are to be made on a pre-tax basis and/or an
after-tax basis, or suspending altogether his or her Savings Contributions) and
at any time by filing an amended Savings Agreement with a Plan representative
pursuant to the provisions of Section 1.26.3 above. As is indicated in
Section 1.26.3 above, such amended Savings Agreement shall become effective as
of the first date after such amended Savings Agreement is so filed on which the
Committee can reasonably put such amended agreement into effect.
          4.2.2 As is also indicated in Section 1.26.7 above, any Savings
Agreement or amended Savings Agreement that becomes effective as to a
Participant under the Plan shall no longer be effective as to the Participant as
of the earlier of (1) the date the next amended Savings Agreement enrolled in by
the Participant pursuant to the provisions of Section 1.26.3 above becomes
effective or (2) the expiration of a reasonable administrative period after the
Participant ceases to be a Covered Employee. As is also provided in
Section 1.26.7 above, the reasonable administrative

4-1



--------------------------------------------------------------------------------



 



period referred to in clause (2) of the immediately preceding sentence shall be
set by the Committee in order to permit the Plan a reasonable period of time to
render the applicable Savings Agreement ineffective and generally will last for
no more than 60 days after the Participant ceases to be a Covered Employee.
     4.3 Savings Contributions. Subject to the other provisions of the Plan, the
Employer shall contribute to the Trust, on behalf of each active Participant who
has a Savings Agreement in effect, those contributions called for under such
Savings Agreement, if any. Such contributions are described in this Plan as
“Savings Contributions.” Savings Contributions applicable to any Participant
shall be remitted by the Employer to the Trust, and allocated to the
Participant’s Accounts, as soon as administratively practical. For purposes of
allocating Matching Contributions under the subsequent provisions of the Plan,
any Savings Contributions shall be deemed to be made for the pay day to which
such contributions relate and for the Plan Year during which such pay day
occurs. Savings Contributions shall be made in cash and shall not be dependent
on net or accumulated profits of the Employer.
     4.4 Pre- and After-Tax Nature of Savings Contributions.
          4.4.1 Any active Participant who enters into a Savings Agreement or
amended Savings Agreement under the Plan shall specify in such agreement the
portion of the Savings Contributions resulting from such agreement which shall
be considered under this Plan as “Pre-Tax Savings Contributions” and the portion
of such Savings Contributions which shall be considered “After-Tax Savings
Contributions.” (The Committee may, in order to make it easier for the Plan to
meet the limits set forth in Sections 4A and 5A below, restrict the maximum
amount of the Savings Contributions applicable to an active Participant who is
then believed to be a Highly Compensated Employee which may be specified by the
Participant as Pre-Tax Savings Contributions, as After-Tax Savings
Contributions, or as Pre-Tax and After-Tax Savings Contributions in the
aggregate for any period to some percent of his or her Covered Compensation for
such period which is less than the maximum percent of Covered Compensation he or
she is otherwise permitted to elect to have contributed as Savings Contributions
on his or her behalf for such period.)
          4.4.2 For purposes of the Plan, any Savings Contributions applicable
to an active Participant which are designated by the Participant as Pre-Tax
Savings Contributions shall be contributed to the Plan prior to the Participant
being deemed in receipt of such amounts for Federal income tax purposes and
shall thereby be considered to have been contributed on a “pre-tax” basis.
          4.4.3 Further, for purposes of the Plan, any Savings Contributions
applicable to an active Participant which are designated by the Participant as
After-Tax Savings Contributions shall be contributed to the Plan after the
Participant is deemed in receipt of such amounts for Federal income tax purposes
and shall thereby be considered to have been contributed on an “after-tax”
basis.

4-2



--------------------------------------------------------------------------------



 



     4.5 Savings Contributions Eligible for Match. For purposes of determining
the extent to which the Employer shall make Matching Contributions under
Section 5 below, certain Savings Contributions made on behalf of an active
Participant for any Plan Year are deemed to be “Basic Savings Contributions”
which are used to help determine the amount of Matching Contributions for such
Plan Year, and certain of such Savings Contributions are deemed to be
“Additional Savings Contributions” which are not used to determine the amount of
Matching Contributions for such Plan Year. For this purpose, the portion of the
Savings Contributions made on behalf of an active Participant for any Plan Year
are deemed to be Basic Savings Contributions or Additional Savings Contributions
in accordance with the following rules:
          4.5.1 Any such Savings Contributions which are made for a pay day
which occurs on or after the Effective Amendment Date and designated by the
Participant as Pre-Tax Savings Contributions shall be deemed to be Basic Savings
Contributions for the Plan Year in which such pay day occurs (for purposes of
this Section 4.5.1, the “subject Plan Year”) to the extent they do not exceed 5%
of the Participant’s Covered Compensation for the subject Plan Year (or, if the
subject Plan Year is the Plan Year in which the Effective Amendment Date occurs,
for the portion of such Plan Year that begins on the first day of the fourth
calendar month of such Plan Year and ends on the last day of such Plan Year) and
shall be deemed to be Additional Savings Contributions for the subject Plan Year
to the extent they do exceed 5% of the Participant’s Covered Compensation for
the subject Plan Year (or, if the subject Plan Year is the Plan Year in which
the Effective Amendment Date occurs, for the portion of such Plan Year that
begins on the first day of the fourth calendar month of such Plan Year and ends
on the last day of such Plan Year).
          4.5.2 Any such Savings Contributions which are made for a pay day
which occurs on or after the Effective Amendment Date and designated by the
Participant as After-Tax Savings Contributions shall be deemed to be Additional
Savings Contributions.
          4.5.3 In addition, any savings contributions made on behalf of the
Participant with respect to any pay day which occurs on or after January 1, 1997
and prior to the Effective Amendment Date shall be deemed to be Basic Savings
Contributions for the Plan Year which ends December 31, 1997 to the extent such
contributions would have been used to determine matching contributions for such
Plan Year under the Prior Plan in which the Participant was participating on
such pay day (if such Prior Plan had continued in effect and if for this purpose
such Plan Year had ended on the day immediately preceding the Effective
Amendment Date) and shall be deemed to be Additional Savings Contributions for
the Plan Year which ends December 31, 1997 to the extent they would not have
been used to determine matching contributions for such Plan Year under such
Prior Plan (if such Prior Plan had continued in effect and if for this purpose
such Plan Year had ended on the day immediately preceding the Effective
Amendment Date).
     4.6 Rollover Contributions. A Covered Employee may, whether or not he or
she is yet a Participant in the Plan under the provisions of Section 3 above,
cause any distribution applicable to him or her from another plan which he or
she certifies is an eligible rollover distribution (within the meaning of
Section 402(c) of the Code) to be paid directly from such other plan to this
Plan pursuant

4-3



--------------------------------------------------------------------------------



 



to the terms of Section 401(a)(31) of the Code, (1) provided that the Committee
receives a written notice from the plan administrator of such other plan that
the other plan has received a determination letter from the Internal Revenue
Service concluding that the other plan is qualified as a tax-favored plan under
Section 401(a) of the Code or that the other plan is intended to be such a
tax-favored plan and either is intending to obtain such determination letter or
is not required under applicable Internal Revenue Service rules to obtain such a
determination letter, and (2) provided that the Committee has no information
which shows that such payment is other than an eligible rollover contribution
under Section 402(c) of the Code. Any such payment to the Plan shall be referred
to as a “Rollover Contribution” under the Plan. If a Covered Employee makes a
Rollover Contribution to the Plan but is not a Participant in the Plan under the
provisions of Section 3 above, he or she shall still be considered a Participant
under the other provisions of the Plan to the extent such other provisions
concern the establishment of an Account to reflect such contribution, the
investment, crediting of Plan earnings and losses, loaning, withdrawing, and
distribution of such Account, and the administration of the Plan with respect to
such Account, but he or she shall not be considered a Participant for any other
purposes of the Plan until he or she qualifies as a Participant under the
provisions of Section 3 above.
     4.7 Mistake of Fact.
          4.7.1 Any After-Tax Savings Contributions contributed to the Plan for
a Participant which has been made in an amount in excess of the amount of the
After-Tax Savings Contributions elected by the Participant or which have been
taken from Covered Compensation of the Participant paid when he or she was not a
Participant in the Plan may be paid by the Trustee to the Participant (unless
repayment is not administratively possible) as a correction of the mistake which
led it to be contributed to the Plan, upon the receipt by the Trustee of a
written notice of a Plan representative describing such mistake and requesting
the payment of such contribution to the Participant. Plan income attributable to
such contributions shall not be paid to the Participant in connection with such
payment, and Plan losses attributable to such contributions shall not reduce the
amount which is otherwise to be paid. (The Employer in its discretion may pay to
the Participant an additional amount, determined in any manner the Employer
chooses, to reflect interest which may have been earned by the Participant had
the returned Savings Contributions never been made to the Plan, but any such
payment shall only be made outside the Plan and shall not be paid by the Plan
itself.)
          4.7.2 Any other Savings Contributions made upon the basis of a
mistaken factual assumption shall be repaid by the Trustee to the Employer
(unless repayment is not administratively possible) as a correction of such
mistaken factual assumption, upon the receipt by the Trustee within one year
from the date of such contribution of a written notice of the Employer
describing such mistaken factual assumption and requesting the return of such
contributions. Plan income attributable to such contributions shall not be paid
to the Employer, but Plan losses attributable to such contributions shall reduce
the amount which is otherwise to be paid.

4-4



--------------------------------------------------------------------------------



 



          4.7.3 Any Rollover Contribution of a Participant which the Committee
later determines was not an eligible rollover contribution under Section 402(c)
of the Code shall be distributed (after being adjusted by Plan income and losses
which the Committee reasonably determines were attributable to such
contribution) to the Participant within a reasonable administrative period after
the Committee makes such determination.
          4.7.4 Nothing in the foregoing provisions of this Section 4.7 shall be
read so as to limit in any manner the ability of the Committee to correct any
errors it discovers were made in the administration or operation of the Plan by
any correction method that is permitted under the provisions of Section 12.2.4
below.

4-5



--------------------------------------------------------------------------------



 



SECTION 4A
AVERAGE ACTUAL DEFERRAL PERCENTAGE RESTRICTIONS
     4A.1 Average Actual Deferral Percentage Limits. The Average Actual Deferral
Percentage of the Highly Compensated Employees for any Plan Year which ends
after the Effective Amendment Date (for purposes of this Section 4A.1, the
“subject Plan Year”) must satisfy one of the following limits:
          4A.1.1 Limitation 1: The Average Actual Deferral Percentage of the
Highly Compensated Employees for the subject Plan Year may not exceed the
Average Actual Deferral Percentage of the Non-Highly Compensated Employees for
the subject Plan Year multiplied by 1.25; or
          4A.1.2 Limitation 2: The Average Actual Deferral Percentage of the
Highly Compensated Employees for the subject Plan Year both may not exceed the
Average Actual Deferral Percentage of the Non-Highly Compensated Employees for
the subject Plan Year multiplied by 2.0 and may not exceed the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year by more than two percentage points.
Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in guidance issued by the Secretary
of the Treasury or his or her delegate or the Internal Revenue Service (in
regulations, revenue rulings, notices, or other similar guidance), amend the
Plan, for any subject Plan Year which begins on or after January 1, 1998, so
that the Average Actual Deferral Percentage of the Non-Highly Compensated
Employees for the Plan Year which immediately precedes such subject Plan Year
shall be used, instead of such percentage for such subject Plan Year, in
determining whether the above limitations are met for such subject Plan Year.
Until the Employer so amends the Plan, however, the Average Actual Deferral
Percentage of the Non-Highly Compensated Employees for any subject Plan Year
shall be used in determining whether the above limitations are met for such
subject Plan Year.
     4A.2 Special Rules for Average Actual Deferral Percentage Limits. For
purposes of the limits set forth in Section 4A.1 above, the following special
rules apply:
          4A.2.1 If, with respect to any Plan Year (for purposes of this
Section 4A.2.1, the “subject Plan Year”), an Eligible Participant who is a
Highly Compensated Employee for the subject Plan Year is or was eligible to
participate in a cash or deferred arrangement, which qualifies under Section
401(k) of the Code and is contained in an aggregatable plan, during at least a
part of such aggregatable plan’s plan year which ends in the same calendar year
in which the subject Plan Year ends (for purposes of this Section 4A.2.1, the
“aggregatable plan’s subject plan year”), then, for the purpose of determining
the Actual Deferral Percentage of the Eligible Participant for the subject Plan
Year under this Plan, any contributions made to such aggregatable plan for the
aggregatable

4A-1



--------------------------------------------------------------------------------



 



plan’s subject plan year which would be treated as Pre-Tax Savings Contributions
of the Eligible Participant for the subject Plan Year had they been allowed and
made under this Plan for the subject Plan Year shall be treated as if they were
Pre-Tax Savings Contributions of the Eligible Participant under this Plan for
the subject Plan Year. For purposes hereof, an “aggregatable plan” is a plan
other than this Plan which is qualified under Section 401(a) of the Code, is
maintained by an Associated Employer, and is not prohibited from being
aggregated with this Plan for purposes of Section 410(b) of the Code under
Treas. Reg. Section 1.410(b)-7.
          4A.2.2 To be counted in determining whether the Average Actual
Deferral Percentage limits are met for any Plan Year, any Pre-Tax Savings
Contributions must be paid to the Trust before the end of the Plan Year which
next follows the Plan Year to which such contributions relate.
          4A.2.3 For purposes of this Section 4A and the other provisions of the
Plan, Pre-Tax Savings Contributions are treated as being “made on behalf of an
Eligible Participant” for a Plan Year if such contributions relate to pay days
of the Eligible Participant which occur during such Plan Year.
          4A.2.4 For purposes of this Section 4A, the Prior Plans shall be
considered as if they had been part of the “Plan” with respect to the Plan Year
which ends December 31, 1997, persons who were participants in the Prior Plans
between January 1, 1997 and the Effective Amendment Date shall be considered as
Participants in this Plan for the Plan Year which ends December 31, 1997, and
contributions which are made under such Prior Plans with respect to pay days
occurring between January 1, 1997 and the Effective Amendment Date and which
would be considered as Pre-Tax Savings Contributions for the Plan Year which
ends December 31, 1997 if they had been made under this Plan shall be treated as
Pre-Tax Savings Contributions under this Plan for the Plan Year which ends
December 31, 1997.
     4A.3 Distribution of Excess Contributions. Subject to the provisions of
this Section 4A.3 but notwithstanding any other provision of the Plan to the
contrary, any Excess Contributions applicable to any Plan Year which ends after
the Effective Amendment Date (for purposes of this Section 4A.3, the “subject
Plan Year”) shall be distributed during (but no later than the last day of) the
immediately following Plan Year to Eligible Participants who were Highly
Compensated Employees for the subject Plan Year. (Such Excess Contributions,
even if distributed, shall still be treated as part of the annual addition, as
defined in Section 6A below, for the subject Plan Year.) The following
provisions apply to this distribution requirement:
          4A.3.1(a) For purposes of the Plan, “Excess Contributions” for any
subject Plan Year means the amount (if any) by which the aggregate sum of
Pre-Tax Savings Contributions paid to the Trust for such Plan Year on behalf of
Eligible Participants who are Highly Compensated Employees for such Plan Year
exceeds the maximum amount of such Pre-Tax Savings Contributions which could
have been made and still have satisfied one of the limitations set forth in
Section 4A.1 above. The Excess Contributions for any subject Plan Year shall be
determined, and

4A-2



--------------------------------------------------------------------------------



 



applied to Eligible Participants who are Highly Compensated Employees for the
subject Plan Year for distribution purposes, in accordance with the methods
described in paragraphs (b) and (c) below.
               (b) The total amount of Excess Contributions for any subject Plan
Year shall be deemed to be the sum of the Excess Contributions which are
determined to apply to each Eligible Participant who is a Highly Compensated
Employee for the subject Plan Year under the leveling method which is described
in this paragraph (b). Under this leveling method, the Actual Deferral
Percentage of the Highly Compensated Employee(s) with the highest Actual
Deferral Percentage for the subject Plan Year is reduced to the extent required
to enable one of the applicable limitations set forth in Section 4A.1 above to
be satisfied for the subject Plan Year or to cause such Actual Deferral
Percentage to equal the Actual Deferral Percentage of the Highly Compensated
Employee(s) with the next highest Actual Deferral Percentage for the subject
Plan Year, whichever comes first. This process is repeated as necessary until
one of the applicable limitations set forth in Section 4A.1 above is satisfied
for the subject Plan Year. For each Highly Compensated Employee, his or her
amount of Excess Contributions for the subject Plan Year under this leveling
method is equal to: (1) the total of the Pre-Tax Savings Contributions paid to
the Trust for the subject Plan Year on his or her behalf (determined before the
application of this leveling method), less (2) the amount determined by
multiplying the Highly Compensated Employee’s Actual Deferral Percentage for the
subject Plan Year (determined after the application of this leveling method) by
his or her ADP Test Compensation for the subject Plan Year. In no event shall
the Excess Contributions which are determined to apply to a Highly Compensated
Employee for the subject Plan Year under this leveling method exceed the total
of the Pre-Tax Savings Contributions paid to the Trust on his or her behalf for
the subject Plan Year (determined before application of this leveling method).
However, the leveling method described in this paragraph (b) is used only to
determine the total sum of Excess Contributions for the subject Plan Year and is
not used to determine the portion of such total sum of Excess Contributions
which will be distributed to any Eligible Participant who is a Highly
Compensated Employee for the subject Plan Year; instead, the method for
determining the portion of such Excess Contributions which will be distributed
to each such Highly Compensated Employee is described in paragraph (c) below.
               (c) The portion of the total sum of Excess Contributions for any
subject Plan Year which will be distributed to any Eligible Participant who is a
Highly Compensated Employee for the subject Plan Year shall be determined under
the dollar amount reduction method described in this paragraph (c). Under this
dollar amount reduction method, the dollar amount of the Pre-Tax Savings
Contributions made to the Trust for the subject Plan Year on behalf of the
Highly Compensated Employee(s) with the highest dollar amount of Pre-Tax Savings
Contributions for the subject Plan Year is reduced to the extent required to
equal the dollar amount of the Pre-Tax Savings Contributions made to the Trust
for the subject Plan Year on behalf of the Highly Compensated Employee(s) with
the next highest dollar amount of Pre-Tax Savings Contributions for the subject
Plan Year or to cause the total dollar amount of the reductions in Pre-Tax
Savings Contributions for the subject Plan Year under this dollar amount
reduction method to equal the total sum of the Excess Contributions for the
subject Plan Year (as determined under paragraph (b) above), whichever comes
first. This process is repeated as necessary until the total dollar amount of
the reductions in

4A-3



--------------------------------------------------------------------------------



 



Pre-Tax Savings Contributions for the subject Plan Year equals the total sum of
the Excess Contributions for the subject Plan Year (as determined under
paragraph (b) above). For each Highly Compensated Employee, his or her portion
of the total amount of the Excess Contributions for the subject Plan Year which
will be distributed to him or her is equal to the total dollar amount of the
reductions made in his or her Pre-Tax Savings Contributions for the subject Plan
Year under this dollar amount reduction method.
          4A.3.2 The distribution of any portion of the Excess Contributions for
a subject Plan Year to an Eligible Participant under the provisions of this
Section 4A.3 shall be adjusted upward for the Trust’s income allocable thereto
(or downward for the Trust’s loss allocable thereto) for the subject Plan Year
and for the gap period that applies to the subject Plan Year, as determined
under this Section
          4A.3.2. For purposes of this Section 4A.3, the “gap period” that
applies to any subject Plan Year refers to the period from the end of the
subject Plan Year through the last date for which investment returns of the
Investment Funds have been completed and the results of which are reasonably
available to the Committee prior to the date the Excess Contributions are being
distributed. For purposes hereof, the Trust’s income (or loss) allocable to any
Excess Contributions applicable to a subject Plan Year and applied to an
Eligible Participant for distribution purposes shall be determined under any
reasonable method that is adopted by the Committee for this purpose. Such method
shall be used consistently for all Participants and for all corrective
distributions made under the Plan for the subject Plan Year and shall be a
method that is reasonably consistent with the method used by the Plan for
allocating income and losses to Participants’ Accounts for the subject Plan
Year.
          4A.3.3 If any Excess Contributions applicable to an Eligible
Participant and for a subject Plan Year are distributed to the Eligible
Participant under the provisions of this Section 4A.3, then, pursuant to
Section 411(a)(3)(G) of the Code and Treas. Reg. Section 1.411(a)-4(b)(7), any
Matching Contributions which are allocated to the Eligible Participant’s
Matching Account for such Plan Year by reason of such Excess Contributions (and
not yet distributed or forfeited under the Plan by the date the Excess
Contributions are distributed) shall, together with the Trust’s income allocable
thereto (or less the Trust’s loss allocable thereto) for the subject Plan Year
and for the gap period that applies to the subject Plan Year, be forfeited as of
the day such Excess Contributions are distributed to the Eligible Participant
(and such forfeited amounts shall be reallocated to Accounts of Participants in
accordance with later provisions of the Plan). For these purposes, the Trust’s
income (or loss) allocable to any such forfeited Matching Contributions shall,
for the subject Plan Year and for the gap period that applies to the subject
Plan Year, be determined under any reasonable method that is adopted by the
Committee for this purpose. Such method shall be used consistently for all
Participants and for all corrective distributions made under the Plan for the
subject Plan Year and shall be a method that is reasonably consistent with the
method used by the Plan for allocating income and losses to Participants’
Accounts for the subject Plan Year.
          4A.3.4 Any distribution of Excess Contributions (and any Trust income
or loss allocable thereto) to an Eligible Participant under the foregoing
provisions of this Section 4A shall be made from the portion of the Eligible
Participant’s Savings Account which is attributable to Pre-

4A-4



--------------------------------------------------------------------------------



 



Tax Savings Contributions. If the entire balance of the portion of an Eligible
Participant’s Savings Account which is attributable to Pre-Tax Savings
Contributions is distributed to the Eligible Participant during a subject Plan
Year (and no balance remains in that portion of his or her Savings Account at
the end of such Plan Year), then such distribution shall be deemed for all
purposes of this Plan as a distribution under this Section 4A.3 of the Excess
Contributions applicable for distributions purposes to the Eligible Participant
for the subject Plan Year (and Trust income or loss allocable thereto) to the
extent Excess Contributions (and allocable Trust income or losses) would
otherwise have been required to be distributed to the Eligible Participant under
this Section 4A.3.
          4A.3.5 Notwithstanding any other provision of the Plan to the
contrary, the limitations set forth in Section 4A.1 above shall be deemed met
for any subject Plan Year if the Excess Contributions for such Plan Year are
distributed in accordance with and to the extent required by the foregoing
provisions of this Section 4A.3.
          4A.3.6 If any Excess Contributions applicable to a subject Plan Year
are not distributed to the appropriate Eligible Participants within 2-1/2 months
after the last day of the subject Plan Year, an excise tax shall be imposed
under Code Section 4979 on the Employer in an amount generally equal to 10% of
such Excess Contributions (unadjusted for income or loss allocable thereto).
     4A.4 Definitions for Average Actual Deferral Percentage Limits. Except as
is otherwise provided in the Plan, for purposes of the limits set forth in this
Section 4A, the following definitions shall apply:
          4A.4.1 “Average Actual Deferral Percentage” for any Plan Year means:
(1) with respect to the Highly Compensated Employees, the average (to the
nearest one-hundredth of a percent) of the Actual Deferral Percentages of the
Eligible Participants who are Highly Compensated Employees for such Plan Year;
and (2) with respect to the Non-Highly Compensated Employees, the average (to
the nearest one-hundredth of a percent) of the Actual Deferral Percentages of
the Eligible Participants who are Non-Highly Compensated Employees for such Plan
Year.
          4A.4.2 “Actual Deferral Percentage” for any Plan Year means, with
respect to any person who is an Eligible Participant for such Plan Year, the
ratio (expressed as a percentage to the nearest one-hundredth of a percent) of
the Pre-Tax Savings Contributions made on behalf of the Eligible Participant for
such Plan Year to the ADP Test Compensation of the Eligible Participant for the
entire Plan Year (regardless of whether he or she is a Participant for the
entire Plan Year or for only part but not all of such Plan Year). The Actual
Deferral Percentage of a person who is an Eligible Participant for such Plan
Year but who does not have any Pre-Tax Savings Contributions made on his or her
behalf for such Plan Year is 0%.
          4A.4.3 “ADP Compensation” means, with respect to any person who is an
Eligible Participant and for any Plan Year, the Eligible Participant’s
Compensation received during such Plan

4A-5



--------------------------------------------------------------------------------



 



Year for services as a Covered Employee (except that, for the Plan Year which
began on the Effective Amendment Date, such term means the Eligible
Participant’s Covered Compensation for such Plan Year).
          4A.4.4 “Eligible Participant” means, for any Plan Year, each person
who is both a Participant under the Plan and an Employee during at least part of
such Plan Year.
     4A.5 Disaggregating Portions of Plan. The provisions of Sections 4A.1
through 4A.4 above shall be applied separately for the portion of this Plan
which covers Participants who are not collectively bargained employees and the
portion of the Plan which covers Participants who are collectively bargained
employees and as if each such portion were a separate plan. For purposes hereof,
a “collectively bargained employee” is an Employee who is included in a unit of
employees covered by a collective bargaining agreement between employee
representatives and the Employer, provided retirement benefits were the subject
of good faith bargaining between such employee representatives and the Employer.

4A-6



--------------------------------------------------------------------------------



 



SECTION 4B
EXCESS DEFERRAL DISTRIBUTIONS
     4B.1 Distribution of Excess Deferral. If any Participant certifies in
writing to a Plan representative (1) that his or her tax year for Federal income
tax purposes is the same period as constitutes a Plan Year, (2) that a specific
amount of the Pre-Tax Savings Contributions he or she has made under the Plan
for any Plan Year (for purposes of this Section 4B, the “subject Plan Year”),
which amount is set forth in such certification, when added to all other
Elective Contributions made by or on behalf of the Participant for the subject
Plan Year under other plans, contracts, and accounts, exceeds the Applicable
Limit for the subject Plan Year (with such excess amount referred to in this
Section 4B as the Participant’s “excess deferral” for the subject Plan Year),
then the Participant’s excess deferral for the subject Plan Year shall be
distributed to the Participant by the first April 15 following the end of the
subject Plan Year. For purposes hereof, the Participant shall automatically be
deemed to provide such certification on a timely basis for the subject Plan Year
with respect to an excess deferral that is no less than the amount of the
Pre-Tax Savings Contributions made by the Participant for the subject Plan Year
that, when added only to all other Elective Contributions made by or on behalf
of the Participant for the subject Plan Year under other plans maintained by the
Employer, exceeds the Applicable Limit for the subject Plan Year. The
distribution of the Participant’s excess deferral for the subject Plan Year
shall also be subject to the rules specified in Section 4B.2 below.
     4B.2 Special Rules Applicable to Distribution of Excess Deferral.
          4B.2.1 Notwithstanding any provision of Section 4B.1 above that may be
read to the contrary, the distribution of a Participant’s excess deferral for
any Plan Year (for purposes of this Section 4B.2.1, the “subject Plan Year”)
that is required under the provisions of Section 4B.1 above may be made during
the subject Plan Year (and not just after the end of such year) only if the
Participant’s certification (or deemed certification) that is described in
Section 4B.1 above occurs during the subject Plan Year, if the distribution is
made after the date on which the Plan receives the excess deferral, and if the
Plan designates the distribution as a distribution of an excess deferral.
          4B.2.2 In addition, and also notwithstanding any provision of
Section 4B.1 above that may be read to the contrary, the distribution of a
Participant’s excess deferral for any Plan Year (for purposes of this
Section 4B.2.2, the “subject Plan Year”) that is required under the provisions
of Section 4B.1 above shall be adjusted upward for the Trust’s income allocable
thereto (or downward for the Trust’s loss allocable thereto) for the subject
Plan Year (and, if the distribution is made after the end of the subject Plan
Year, for the gap period that applies to the subject Plan Year), as determined
under this Section 4B.2.2. For purposes of this Section 4B.2, the “gap period”
that applies to any subject Plan Year refers to the period from the end of the
subject Plan Year through the last date for which investment returns of the
Investment Funds have been completed and the results of which are reasonably
available to the Committee prior to the date the excess deferral is

4B-1



--------------------------------------------------------------------------------



 



being distributed. For purposes hereof, the Trust’s income (or loss) allocable
to a Participant’s excess deferral for any subject Plan Year shall be determined
under any reasonable method that is adopted by the Committee for this purpose.
Such method shall be used consistently for all Participants and for all
corrective distributions made under the subject Plan Year and shall be a method
that is reasonably consistent with the method used by the Plan for allocating
income and losses to Participants’ Accounts for the subject Plan Year.
          4B.2.3 If any excess deferral applicable to a Participant and for any
Plan Year (for purposes of this Section 4B.2.3, the “subject Plan Year”) is
distributed to the Participant under the provisions of this Section 4B, then,
pursuant to Section 411(a)(3)(G) of the Code and Treas. Reg.
Section 1.411(a)-4(b)(7), any Matching Contributions which are allocated to the
Participant’s Matching Account for such Plan Year by reason of such excess
deferral (and not yet distributed or forfeited under the Plan by the date the
excess deferral is distributed) shall, together with the Trust’s income
allocable thereto (or less the Trust’s loss allocable thereto) for the subject
Plan Year and for the gap period that applies to the subject Plan Year, be
forfeited as of the day such excess deferral is distributed to the Participant
(and such forfeited amounts shall be reallocated to Accounts of Participants in
accordance with later provisions of the Plan). For these purposes, the Trust’s
income (or loss) allocable to any such forfeited Matching Contributions shall,
for the subject Plan Year and for the gap period that applies to the subject
Plan Year, be determined under any reasonable method that is adopted by the
Committee for this purpose. Such method shall be used consistently for all
Participant and for all corrective distributions made under the Plan for the
subject Plan Year and shall be a method that is reasonably consistent with the
method used by the Plan for allocating income and losses to Participants’
Accounts for the subject Plan Year.
          4B.2.4 The amount of any excess deferral of a Participant that is
applicable to a subject Plan Year and otherwise distributable under the
foregoing provisions of this Section 4B shall be reduced by any prior
distribution of Excess Contributions (as defined in Section 4A.3 above)
applicable to the subject Plan Year that are made to the Participant under the
provisions of Section 4A above. For reporting purposes, to the extent the
distribution of Excess Contributions reduces the distribution of an excess
deferral hereunder, such distribution shall be treated as a distribution of the
excess deferral instead of a distribution of Excess Contributions.
          4B.2.5 Any distribution of an excess deferral (and any Trust income or
loss allocable thereto) to a Participant under the foregoing provisions of this
Section 4B shall be made from the portion of the Participant’s Savings Account
which is attributable to Pre-Tax Savings Contributions.
          4B.2.6 Notwithstanding any other provision of the Plan to the
contrary, any excess deferral that is applicable to a Participant for a subject
Plan Year shall, if distributed, not be treated as part of the annual addition,
as defined in Section 6A below, for the subject Plan Year. Further,
notwithstanding any provision of Section 4A above to the contrary, to the extent
an excess deferral for a subject Plan Year that is applicable to a Participant
who is a Non-Highly Compensated Employee for such Plan Year would still be
considered an excess deferral if only Elective Contributions under this Plan
were taken into account, it shall not be taken into account as a Pre-Tax

4B-2



--------------------------------------------------------------------------------



 



Savings Contributions for purposes of determining the Participant’s Actual
Deferral Percentage for such Plan Year under the provisions of Section 4A above.
     4B.3 Definitions for Excess Deferral Requirements. For purposes of the
limits set forth in this Section 4B, the following definitions shall apply:
          4B.3.1 “Elective Contributions” means, with respect to a Participant
and any Plan Year, any contributions made by or on behalf of the Participant to
plans, contracts, or accounts that are treated as elective deferrals for
purposes of Section 402(g) of the Code. Such contributions generally include
employer contributions made under a qualified cash or deferred arrangement (as
defined in Code Section 401(k)) to the extent not includable in income under
Code Section 402(e)(3), employer contributions to a simplified employee pension
to the extent not includable in income under Code Section 402(h)(1)(B), employer
contributions to purchase an annuity contract under Code Section 403(b) pursuant
to a salary reduction agreement, and elective employer contributions to a simple
retirement plan under Code Section 408(p)(2)(A)(I).
          4B.3.2 “Applicable Limit” means, with respect to any Participant and
any Plan Year, the maximum amount of Elective Contributions made by or on behalf
of the Participant for such Plan Year that can be excluded from the
Participant’s income for Federal income tax purposes under the provisions of
Section 402(g) of the Code.

4B-3



--------------------------------------------------------------------------------



 



SECTION 5
MATCHING CONTRIBUTIONS
     5.1 Annual Amount of Matching Contributions. For each Plan Year which ends
after the Effective Amendment Date, the Employer shall contribute amounts to the
Trust in addition to the Savings Contributions elected by Participants for such
Plan Year. Such additional contributions shall be referred to in the Plan as
“Matching Contributions.” Subject to the other provisions of the Plan, the
amount of Matching Contributions which shall be made by the Employer for any
Plan Year which ends after the Effective Amendment Date (for purposes of this
Section 5.1, the “subject Plan Year”) shall be the amount determined under the
following provisions of this Section 5.1:
          5.1.1 Subject to the provisions of Sections 5.1.2, 5.1.3, and 5.1.4
below, the amount of Matching Contributions which shall be made by the Employer
for the subject Plan Year shall be the lesser of the amounts set forth in
paragraphs (a) and (b) below:
                (a) An amount equal to 100% of the aggregate Basic Savings
Contributions which are made for the subject Plan Year to the Plan on behalf of
those Participants who are employed by the Employer as a Covered Employee on the
last day of the subject Plan Year and who did not make any withdrawal during the
subject Plan Year from the portion of their Accounts which reflect Basic Savings
Contributions; or
                (b) An amount equal to 3.5% of the Employer’s Net Income, as
determined for the tax year of the Employer which begins in the subject Plan
Year (before deduction of any Matching Contributions to this Plan and only after
excluding the amount of any extraordinary items) by Federated’s chief accounting
officer in accordance with the standard accounting procedures of Federated and
as so categorized in the financial statements of the Employer.
          5.1.2 In addition to the amount determined under Section 5.1.1 above,
the Employer shall, subject to the provisions of Sections 5.1.3 and 5.1.4 below,
also make a further amount of Matching Contributions for the subject Plan Year
to the extent necessary (and only to the extent necessary) so that each
Participant who is employed by the Employer as a Covered Employee on the last
day of the subject Plan Year and who did not make any withdrawal during the
subject Plan Year from the portion of his or her Accounts which reflects his or
her Basic Savings Contributions shall have his or her Matching Account allocated
under Section 6.2 below a total share of the Matching Contributions made
pursuant to Section 5.1.1 above and this Section 5.1.2 which is no less than
33-1/3% of the Basic Savings Contributions made by or for him or her for the
subject Plan Year.
          5.1.3 In addition to the amounts determined under Sections 5.1.1 and
5.1.2 above, the Employer may, in its discretion and by resolution or other
written action taken by the

5-1



--------------------------------------------------------------------------------



 



Board (or any committee of the Board or group of officers of Federated to which
or whom the powers described in this Section 5.1.3 are delegated by the Board)
and also subject to the provisions of Section 5.1.4 below, make a further amount
of Matching Contributions for the subject Plan Year in any amount it determines
when the subject Plan Year begins on or after January 1, 2000.
          5.1.4 To the extent permitted by Section 8.6 below, any forfeitures
arising during the subject Plan Year shall be used to reduce and be substituted
in place of those Matching Contributions which both are otherwise required or
determined under Sections 5.1.1 and 5.1.2 above for the subject Plan Year and
exceed the amount of Matching Contributions which would be made for the subject
Plan Year if such amount were limited to the amount described in paragraph
(b) of Section 5.1.1 above. For purposes of the foregoing provisions of this
Section 5.1 and also for purposes of the provisions of Section 6.2 below (which
concerns the allocation of Matching Contributions), any forfeitures (or other
amounts) which are used to reduce and substitute for any amount of Matching
Contributions for the subject Plan Year shall be considered as if they were such
Matching Contributions for the subject Plan Year.
     5.2 Time and Form of Matching Contributions.
          5.2.1 Subject to the provisions of Section 5.2.2 below, the Matching
Contributions for any Plan Year may be paid in one or more installments, but the
total amount to be contributed must be paid to the Trust on or before the last
date permitted by applicable law for deduction of such contributions for the tax
year of the Employer in which such Plan Year ends. Any such Matching
Contributions shall be allocated among Participants’ Accounts as of the last day
of the Plan Year for which such contributions are made or as soon as
administratively practical after such contributions are paid to the Trust,
whichever is later.
          5.2.2 The actual amount paid as Matching Contributions for any Plan
Year may initially, to the extent determined with respect to the amount set
forth in Section 5.1.1(b) above, be based upon the Federated’s Net Income as
estimated by Federated’s chief accounting officer in accordance with data
available to him or her at the time the estimate is made. In the event that,
after Federated’s chief accounting officer subsequently determines the final
calculation of the amount set forth in Section 5.1.1(b) above, an additional
amount is required to be contributed to the Plan by the Employer to meet the
required Matching Contribution provisions of Section 5.1 above, then the
Employer will make such additional contribution as soon as possible after such
final calculation is completed. In the event that the final calculation of the
amount set forth in Section 5.1.1(b) above shows that the Employer made Matching
Contributions for the subject Plan Year in excess of the amount required under
Section 5.1 above, the amount by which the actual amount of Matching
Contributions which were made exceeds the required Matching Contributions for
such Plan Year shall be deemed not to have been made for such Plan Year but
instead shall be deemed made in the next following Plan Year and shall be used
as soon as possible to reduce (and to substitute for) the next required Matching
Contributions to be made to the Plan.

5-2



--------------------------------------------------------------------------------



 



          5.2.3 The Matching Contributions made for any Plan Year shall be made
in cash or, in the discretion of the Employer, in common stock of Federated.
     5.3 Mistake of Fact. Any Matching Contributions made upon the basis of a
mistaken factual assumption shall be repaid by the Plan to the Employer (unless
repayment is not administratively possible) as a correction of such mistaken
factual assumption, upon the receipt by the Trustee within one year from the
date of such contributions of a written notice of the Employer describing such
mistaken factual assumption and requesting the return of such contributions.
Plan income attributable to such contributions may not be paid to the Employer,
but Plan losses attributable to such contributions shall reduce the amount which
is otherwise to be paid. Nothing in the foregoing provisions of this Section 5.3
shall be read so as to limit in any manner the ability of the Committee to
correct any errors it discovers were made in the administration or operation of
the Plan by any corrective method that is permitted under the provisions of
Section 12.2.4 below.

5-3



--------------------------------------------------------------------------------



 



SECTION 5A
AVERAGE ACTUAL CONTRIBUTION PERCENTAGE RESTRICTIONS
     5A.1 Average Actual Contribution Percentage Limits.
          5A.1.1 The Average Actual Contribution Percentage for Highly
Compensated Employees for any Plan Year which ends after the Effective Amendment
Date (for purposes of this Section 5A.1, the “subject Plan Year”) must satisfy
one of the following limits:
                (a) Limitation 1: The Average Actual Contribution Percentage of
the Highly Compensated Employees for the subject Plan Year may not exceed the
Average Actual Contribution Percentage of the Non-Highly Compensated Employees
for the subject Plan Year multiplied by 1.25; or
                (b) Limitation 2: The Average Actual Contribution Percentage of
the Highly Compensated Employees for the subject Plan Year both may not exceed
the Average Actual Contribution Percentage of the Non-Highly Compensated
Employees for the subject Plan Year multiplied by 2.0 and may not exceed the
Average Actual Contribution Percentage of the Non-Highly Compensated Employees
for the subject Plan Year by more than two percentage points.
Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in guidance issued by the Secretary
of the Treasury or his or her delegate or the Internal Revenue Service (in
regulations, revenue rulings, notices, or other similar guidance), amend the
Plan, for any subject Plan Year which begins on or after January 1, 1998, so
that the Average Actual Contribution Percentage of the Non-Highly Compensated
Employees for the Plan Year which immediately precedes such subject Plan Year
shall be used, instead of such percentage for such subject Plan Year, in
determining whether the above limitations are met for such subject Plan Year.
Until the Employer so amends the Plan, however, the Average Actual Contribution
Percentage of the Non-Highly Compensated Employees for any subject Plan Year
shall be used in determining whether the above limitations are met for such
subject Plan Year.
          5A.1.2 In addition, the Average Actual Contribution Percentage of the
Highly Compensated Employees for any subject Plan Year may not, when added to
the Average Actual Deferral Percentage of the Highly Compensated Employees for
the same Plan Year, exceed the Aggregate Limit. For purposes of the limitation
set forth in this Section 5A.1.2, such Average Actual Deferral Percentage and
Average Actual Contribution Percentage shall be determined as if all Excess
Contributions attributable to the limits set forth in Section 4A.1 above had
previously been determined and distributed and as if all Excess Aggregate
Contributions attributable to the limits set forth in Section 5A.1.1 above had
previously been determined and distributed or forfeited (and hence as if such
Average Actual Deferral Percentage and Average Actual Contribution Percentage
had been calculated without considering the contributions reflected in such
Excess Contributions

5A-1



--------------------------------------------------------------------------------



 



and Excess Aggregate Contributions, respectively). Also, notwithstanding the
foregoing, the limitation set forth in this Section 5A.1.2 shall automatically
be deemed met for a subject Plan Year if either the Average Actual Deferral
Percentage of the Highly Compensated Employees for the subject Plan Year is not
in excess of the Average Actual Deferral Percentage of the Non-Highly
Compensated Employees for the subject Plan Year multiplied by 1.25 or the
Average Actual Contribution Percentage of the Highly Compensated Employees for
the subject Plan Year is not in excess of the Average Actual Contribution
Percentage of the Non-Highly Compensated Employees for the subject Plan Year
multiplied by 1.25. Notwithstanding the foregoing, the Employer may, if
permitted under and if following such procedures as are set forth in guidance
issued by the Secretary of the Treasury or his or her delegate or the Internal
Revenue Service (in regulations, revenue rulings, notices, or other similar
guidance), amend the Plan, for any subject Plan Year which begins on or after
January 1, 1998, so that the Average Actual Deferral Percentage and the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
Plan Year which immediately precedes such subject Plan Year shall be used,
instead of such percentages for such subject Plan Year, in determining whether
the conditions set forth in the immediately preceding sentence are met for such
subject Plan Year. Until the Employer so amends the Plan, however, the Average
Actual Deferral Percentage and Average Actual Contribution Percentage of the
Non-Highly Compensated Employees for any subject Plan Year shall be used in
determining whether the above limitations are met for such subject Plan Year.
          5A.1.3 As is provided in Section 5A.3 below, the Plan shall correct
any violation of the limitations of either Section 5A.1.1 above or
Section 5A.1.2 above for any subject Plan Year by reducing (in the manner set
forth in Section 5A.3 below) the Average Actual Contribution Percentage of the
Highly Compensated Employees for such subject Plan Year.
     5A.2 Special Rules for Average Actual Contribution Percentage Limits. For
purposes of the limits set forth in Section 5A.1 above, the following special
rules apply:
          5A.2.1 If, with respect to any Plan Year (for purposes of this
Section 5A.2.1, the “subject Plan Year”), an Eligible Participant who is a
Highly Compensated Employee for the subject Plan Year is or was eligible to
participate in an aggregatable plan, of which a part is subject to the
provisions of Section 401(m) of the Code, during at least a part of such
aggregatable plan’s plan year which ends in the same calendar year in which the
subject Plan Year ends (for purposes of this Section 5A.2.1, the “aggregatable
plan’s subject plan year”), then, for the purpose of determining the Actual
Contribution Percentage of the Eligible Participant for the subject Plan Year
under this Plan, any contributions made to such aggregatable plan for the
aggregatable plan’s subject plan year which would be treated as After-Tax
Savings Contributions or Matching Contributions of the Eligible Participant for
the subject Plan Year had they been allowed and made under this Plan for the
subject Plan Year shall be treated as if they were After-Tax Savings
Contributions or Matching Contributions of the Eligible Participant under this
Plan for the subject Plan Year. For purposes hereof, an “aggregatable plan” is a
plan other than this Plan which is qualified under Section 401(a) of the Code,
is maintained by an Associated Employer, and is not prohibited from being
aggregated with this Plan for purposes of Section 410(b) of the Code under
Treas. Reg. Section 1.410(b)-7.

5A-2



--------------------------------------------------------------------------------



 



          5A.2.2 For purposes of determining if the Average Actual Contribution
Percentage limits of Section 5A.1 above are met for any Plan Year (for purposes
of this Section 5A.2.2, the “subject Plan Year”), the Plan may treat any Pre-Tax
Savings Contributions (as provided for in Section 4 above) which are made on
behalf of an Eligible Participant who is treated as a Non-Highly Compensated
Employee for purposes of determining the Average Actual Deferral Percentage of
the Non-Highly Compensated Employees for the subject Plan Year or the
immediately preceding Plan Year (whichever of such Plan Years is used to
determine such percentage for purposes of the limits of Section 5A.1 which apply
to the subject Plan Year) as being Matching Contributions of such Eligible
Participant for such Plan Year to the extent the treatment of such Pre-Tax
Savings Contributions as Matching Contributions is helpful in meeting the limits
of Section 5A.1 above for the subject Plan Year, provided that the limits of
Section 4A.1 above are still met for the subject Plan Year even if the Pre-Tax
Savings Contributions being treated as Matching Contributions hereunder are
disregarded for purposes of meeting such limits.
          5A.2.3 To be counted in determining whether the Average Actual
Contribution Percentage limits are met for any Plan Year, any Matching
Contributions, After-Tax Savings Contributions, or Pre-Tax Savings Contributions
must be paid to the Trust before the end of the Plan Year which next follows the
Plan Year to which such contributions relate.
          5A.2.4 Notwithstanding any other provisions herein to the contrary,
any Matching Contributions which are forfeited under Section 4A.3.2(c) above (or
Section 4B.2.3(c) above) by reason of relating to Excess Contributions described
in Section 4A above (or an excess deferral described in Section 4B above) which
are (or is) distributed to an Eligible Participant shall not be taken into
account in determining the Eligible Participant’s Actual Contribution Percentage
for any Plan Year or considered as Matching Contributions for any other purpose
under this Section 5A.
          5A.2.5 For purposes of this Section 5A and the other provisions of the
Plan, Matching Contributions or After-Tax Savings Contributions are treated as
being “made on behalf of an Eligible Participant” for a Plan Year if such
contributions are allocated to an Account of the Eligible Participant by reason
of Basic Savings Contributions which relate to pay days of the Eligible
Participant which occur during such Plan Year.
     5A.3 Distribution or Forfeiture of Excess Aggregate Contributions. Subject
to the provisions of this Section 5A.3 but notwithstanding any other provision
of the Plan to the contrary, any Excess Aggregate Contributions applicable to
any Plan Year which ends after the Effective Amendment Date (for purposes of
this Section 5A.3, the “subject Plan Year”) shall be distributed no later than
the last day of the immediately following Plan Year to Eligible Participants who
were Highly Compensated Employees for the subject Plan Year or forfeited no
later than as of the last day of such immediately following Plan Year, in
accordance with the following provisions of this Section 5A. (Such Excess
Aggregate Contributions shall still be treated as part of the Annual Addition,
as defined in Section 6A below, for the subject Plan Year.) The following
provisions apply to this distribution or forfeiture requirement:

5A-3



--------------------------------------------------------------------------------



 



          5A.3.1(a) For purposes of the Plan, “Excess Aggregate Contributions”
for any subject Plan Year means the amount (if any) by which the aggregate sum
of Matching Contributions and After-Tax Savings Contributions paid to the Trust
for such Plan Year on behalf of Eligible Participants who are Highly Compensated
Employees for such Plan Year exceeds the maximum amount of such Matching
Contributions and After-Tax Savings Contributions which could have been made and
still have satisfied one of the limitations set forth in Section 5A.1.1 above
and the limitation set forth in Section 5A.1.2 above. The Excess Aggregate
Contributions for any subject Plan Year shall be determined, and applied to
Eligible Participants who are Highly Compensated Employees for the subject Plan
Year for distribution purposes, in accordance with the methods described in
paragraphs (b) and (c) below.
                (b) The total amount of Excess Aggregate Contributions for any
Plan Year shall be deemed to be the sum of the Excess Aggregate Contributions
which are determined to apply to each Eligible Participant who is a Highly
Compensated Employee for the subject Plan Year under the leveling method which
is described in this paragraph (b). Under this leveling method, the Actual
Contribution Percentage of the Highly Compensated Employee(s) with the highest
Actual Contribution Percentage for the subject Plan Year is reduced to the
extent required to enable one of the applicable limitations set forth in
Section 5A.1.1 above and the limitation set forth in Section 5A.1.2 above to be
satisfied for the subject Plan Year or to cause such Actual Contribution
Percentage to equal the Actual Contribution Percentage of the Highly Compensated
Employee(s) with the next highest Actual Contribution Percentage for the subject
Plan Year, whichever comes first. This process is repeated as necessary until
one of the applicable limitations set forth in Section 5A.1.1 above and the
limitation set forth in Section 5A.1.2 above are satisfied for the subject Plan
Year. For each Highly Compensated Employee, his or her amount of Excess
Aggregate Contributions for the subject Plan Year under this leveling method is
equal to: (1) the total of the After-Tax Savings Contributions and Matching
Contributions paid to the Trust for the subject Plan Year on his or her behalf
(determined before the application of this leveling method), less (2) the amount
determined by multiplying the Highly Compensated Employee’s Actual Contribution
Percentage for the subject Plan Year (determined after the application of this
leveling method) by his or her ACP Test Compensation for the subject Plan Year.
In no event shall the Excess Aggregate Contributions which is determined to
apply to a Highly Compensated Employee for the subject Plan Year under this
leveling method exceed the total of the After-Tax Savings Contributions and
Matching Contributions paid to the Trust on his or her behalf for the subject
Plan Year (determined before application of this leveling method). However, the
leveling method described in this paragraph (b) is used only to determine the
total sum of Excess Aggregate Contributions for the subject Plan Year and is not
used to determine the portion of such total sum of Excess Aggregate
Contributions which will be distributed to any Eligible Participant who is a
Highly Compensated Employee for the subject Plan Year or forfeited from such
Highly Compensated Employee’s Accounts; instead, the method for determining the
portion of such Excess Aggregate Contributions which will be distributed to each
such Highly Compensated Employee or forfeited from such Highly Compensated
Employee’s Accounts is described in paragraph (c) below.

5A-4



--------------------------------------------------------------------------------



 



                (c) The portion of the total sum of Excess Aggregate
Contributions for any subject Plan Year which will be distributed to any
Eligible Participant who is a Highly Compensated Employee for the subject Plan
Year or forfeited from such Highly Compensated Employee’s Accounts shall be
determined under the dollar amount reduction method described in this paragraph
(c). Under this dollar amount reduction method, the dollar amount of the
After-Tax Savings Contributions and Matching Contributions made to the Trust for
the subject Plan Year on behalf of the Highly Compensated Employee(s) with the
highest dollar amount of After-Tax Savings Contributions and Matching
Contributions for the subject Plan Year is reduced to the extent required to
equal the dollar amount of the After-Tax Savings Contributions and Matching
Contributions made to the Trust for the subject Plan Year on behalf of the
Highly Compensated Employee(s) with the next highest dollar amount of After-Tax
Savings Contributions and Matching Contributions for the subject Plan Year or to
cause the total dollar amount of the reductions in After-Tax Savings
Contributions and Matching Contributions for the subject Plan Year under this
dollar amount reduction method to equal the total sum of the Excess Aggregate
Contributions for the subject Plan Year (as determined under the leveling method
described in paragraph (b) above), whichever comes first. This process is
repeated as necessary until the total dollar amount of the reductions in
After-Tax Savings Contributions and Matching Contributions for the subject Plan
Year equals the total sum of the Excess Aggregate Contributions for the subject
Plan Year (as determined under the leveling method described in paragraph
(b) above). For each Highly Compensated Employee, his or her portion of the
total sum of the Excess Aggregate Contributions for the subject Plan Year which
will be distributed to him or her or forfeited from his or her Accounts is equal
to the total dollar sum of the reductions made in his or her After-Tax Savings
Contributions and Matching Contributions for the subject Plan Year under this
dollar amount reduction method.
          5A.3.2 Excess Aggregate Contributions applicable to an Eligible
Participant for any subject Plan Year under the dollar amount reduction method
described in Section 5A.3.1(c) above shall be deemed composed of certain types
of contributions made to the Plan on behalf of such Eligible Participant for the
subject Plan Year and shall be, together with Trust income (or loss) allocable
thereto in accordance with Section 5A.3.3 below, distributed or forfeited in the
following order of steps:
                (a) Step 1: First, such Excess Aggregate Contributions shall be
deemed composed of After-Tax Savings Contributions which are treated as
Additional Savings Contributions for the subject Plan Year. The Excess Aggregate
Contributions described in this first step shall be distributed to the Eligible
Participant;
                (b) Step 2: Second, only to the extent still necessary after the
above step, such Excess Aggregate Contributions shall be deemed composed of
After-Tax Savings Contributions which are treated as Basic Savings Contributions
for the subject Plan Year and the corresponding amount of Matching Contributions
for such Plan Year which are made or allocated by reason of or with respect to
such After-Tax Savings Contributions. The Excess Aggregate Contributions
described in this second step which are deemed to be composed of After-Tax
Savings Contributions shall be distributed to the Eligible Participant. A
portion of the Excess Aggregate

5A-5



--------------------------------------------------------------------------------



 



Contributions described in this second step which are deemed to be composed of
Matching Contributions, which portion is equal to the amount of such Excess
Aggregate Contributions multiplied by the vested percentage which applies under
this Plan to the portion of the Participant’s Matching Account to which such
Excess Aggregate Contributions would otherwise be allocated but for the
provisions of this Section 5A, shall be distributed to the Eligible Participant.
The remaining portion of the Excess Aggregate Contributions described in this
second step which are deemed to be composed of Matching Contributions shall be
forfeited as of the day the Committee takes the steps outlined in this
Section 5A.3.2. This second step shall not apply to any subject Plan Year which
begins on or after January 1, 1998, however; and
                (c) Step 3: Third, only to the extent still necessary after the
above two steps, such Excess Aggregate Contributions shall be deemed composed of
Matching Contributions for the subject Plan Year which were made or allocated by
reason of or with respect to Pre-Tax Savings Contributions which are treated as
Basic Savings Contributions for such Plan Year. A portion of the Excess
Aggregate Contributions described in this third step, which portion is equal to
the amount of such Excess Aggregate Contributions multiplied by the vested
percentage which applies under this Plan to the portion of the Participant’s
Matching Account to which such Excess Aggregate Contributions would otherwise be
allocated but for the provisions of this Section 5A, shall be distributed to the
Eligible Participant. The remaining portion of the Excess Aggregate
Contributions described in this third step shall be forfeited as of the day the
Committee takes the steps outlined in this Section 5A.3.2.
          5A.3.3(a) Any distribution or forfeiture of Excess Aggregate
Contributions which apply to a subject Plan Year and to an Eligible Participant
under the provisions of Sections 5A.3.1(c) and 5A.3.2 above shall be adjusted
upward for the Trust’s income allocable thereto (or downward for the Trust’s
loss allocable thereto) for the subject Plan Year and for the gap period that
applies to the subject Plan Year, as determined under paragraph (b) below. For
purposes of this Section 5A.3.3, the “gap period” that applies to any subject
Plan Year refers to the period from the end of the subject Plan Year through the
last date for which investment returns for the Investment Funds have been
completed and the results of which are available to the Committee prior to the
date the applicable Excess Aggregate Contributions are being distributed or
forfeited.
                (b) For purposes hereof, the Trust’s income (or loss) allocable
to any portion of the Excess Aggregate Contributions applicable to a subject
Plan Year and applied to an Eligible Participant for distribution or forfeiture
purposes which is composed of a certain type of contribution (e.g., After-Tax
Savings Contributions or Matching Contributions) shall be determined under any
reasonable method that is adopted by the Committee for this purpose. Such method
shall be used consistently for all Participants and for all corrective
distributions or forfeitures made under the Plan for the subject Plan Year and
shall be a method that is reasonably consistent with the method used by the Plan
for allocating income and losses to the portion of the Participants’ Accounts
that reflects such portion of the Excess Aggregate Contributions for the subject
Plan Year.

5A-6



--------------------------------------------------------------------------------



 



                (c) In this regard, if the Matching Contributions that apply to
any Plan Year are not made to the Plan until after the end of such Plan Year,
then the method of allocating Trust income (or loss) to the portion of any
Excess Aggregate Contributions for such Plan Year which reflects Matching
Contributions that is adopted by the Committee does not have to allocate any
Trust income (or loss) to such Excess Aggregate Contribution portion for such
Plan Year. Such method shall, however, generally allocate some Trust income (or
loss) to such Excess Aggregate Contribution portion for the gap period that
applies to such Plan Year.
          5A.3.4 If the entire balance of the portion of an Eligible
Participant’s Accounts which is attributable to a certain type of contribution
(e.g., After-Tax Savings Contributions or Matching Contributions) is distributed
to the Eligible Participant or forfeited during a subject Plan Year (and no
balance remains in that portion of his or her Accounts at the end of such Plan
Year), then such distribution or forfeiture shall be deemed for all purposes of
this Plan as a distribution or forfeiture under this Section 5A.3 of Excess
Aggregate Contributions applicable to the Eligible Participant for the subject
Plan Year (and Trust income or loss allocable thereto) to the extent Excess
Aggregate Contributions composed of such type of contribution (and allocable
Trust income or losses) would otherwise have been required to be distributed to
the Eligible Participant or forfeited under this Section 5A.3.
          5A.3.5 Notwithstanding any other provision of the Plan to the
contrary, the limitations set forth in Section 5A.1 above shall be deemed met
for any Plan Year if the Excess Aggregate Contributions for such Plan Year are
distributed or forfeited in accordance with the foregoing provisions of this
Section 5A.3.
          5A.3.6 If any Excess Aggregate Contributions are distributed to the
appropriate Eligible Participants or forfeited more than 2-1/2 months after the
last day of the subject Plan Year, an excise tax shall be imposed under Code
Section 4979 on the Employer in an amount generally equal to 10% of such Excess
Aggregate Contributions (unadjusted for income or loss allocable thereto).
     5A.4 Definitions for Average Actual Contribution Percentage Limits. For
purposes of the limits set forth in this Section 5A, the following definitions
shall apply:
          5A.4.1 “ACP Compensation” means, with respect to any person who is an
Eligible Participant and for any Plan Year, the Eligible Participant’s
Compensation received during such Plan Year for services as a Covered Employee
(except that, for the Plan Year which began on the Effective Amendment Date,
such term means the Eligible Participant’s Covered Compensation for such Plan
Year).
          5A.4.2 “Average Actual Contribution Percentage” for any Plan Year
means: (1) with respect to the Highly Compensated Employees, the average (to the
nearest one-hundredth of a percent) of the Actual Contribution Percentages of
the Eligible Participants who are Highly Compensated Employees for such Plan
Year; and (2) with respect to the Non-Highly Compensated

5A-7



--------------------------------------------------------------------------------



 



Employees, the average (to the nearest one-hundredth of a percent) of the Actual
Contribution Percentages of the Eligible Participants who are Non-Highly
Compensated Employees for such Plan Year.
          5A.4.3 “Actual Contribution Percentage” for any Plan Year means, with
respect to any person who is an Eligible Participant for such Plan Year, the
ratio, expressed as a percentage to the nearest one-hundredth of a percent, of
the Matching Contributions and After-Tax Savings Contributions made on behalf of
the Eligible Participant for such Plan Year to the ACP Test Compensation of the
Eligible Participant for the entire Plan Year (regardless of whether he or she
is a Participant for the entire Plan Year or for only part but not all of such
Plan Year). The Actual Contribution Percentage of a person who is an Eligible
Participant for such Plan Year but who does not have any Matching Contributions
or After-Tax Savings Contributions made on his or her behalf for such Plan Year
is 0%.
          5A.4.4 The “Aggregate Limit” for any Plan Year (for purposes of this
Section 5A.4.4, the “subject Plan Year”) means the greater of the sums set forth
in paragraphs (a) and (b) below:
                (a) The sum of: (1) 125% of the greater of the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year or the Average Actual Contribution Percentage of the Non-Highly Compensated
Employees for the subject Plan Year; and (2) the lesser of (i) 200% of the
lesser of the Average Actual Deferral Percentage of the Non-Highly Compensated
Employees for the subject Plan Year or the Average Actual Contribution
Percentage of the Non-Highly Compensated Employees for the subject Plan Year or
(ii) 2% plus the lesser of the Average Actual Deferral Percentage of the
Non-Highly Compensated Employees for the subject Plan Year or the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year.
                (b) The sum of: (1) 125% of the lesser of the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year or the Average Actual Contribution Percentage of the Non-Highly Compensated
Employees for the subject Plan Year; and (2) the lesser of (i) 200% of the
greater of the Average Actual Deferral Percentage of the Non-Highly Compensated
Employees for the subject Plan Year or the Average Actual Contribution
Percentage of the Non-Highly Compensated Employees for the subject Plan Year or
(ii) 2% plus the greater of the Average Actual Deferral Percentage of the
Non-Highly Compensated Employees for the subject Plan Year or the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year.
Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in guidance issued by the Secretary
of the Treasury or his or her delegate or the Internal Revenue Service (in
regulations, rulings, notices, or other similar guidance), amend the Plan, for
any subject Plan Year which begins on or after January 1, 1998, so that the
Average Actual Deferral Percentage and the Average Actual Contribution
Percentage of the Non-Highly

5A-8



--------------------------------------------------------------------------------



 



Compensated Employees for the Plan Year which immediately precedes such subject
Plan Year shall be used, instead of such percentages for such subject Plan Year,
in determining the Aggregate Limit for such subject Plan Year. Until the
Employer so amends the Plan, however, the Average Actual Deferral Percentage and
Average Actual Contribution Percentage of the Non-Highly Compensated Employees
for any subject Plan Year shall be used in determining the Aggregate Limit for
such subject Plan Year.
          5A.4.5 “Average Actual Deferral Percentage,” “Actual Deferral
Percentage,” and “Eligible Participant” shall have the same meanings as are set
forth in Section 4A.4 above, and “Excess Contributions” shall have the same
meaning as is set forth in Section 4A.3 above.
     5A.5 Disaggregating Portions of Plan. The provisions of Sections 5A.1
through 5A.4 above shall be applied only for the portion of this Plan which
covers Participants who are not collectively bargained employees and as if such
portion were a separate plan. For purposes hereof, a “collectively bargained
employee” is an Employee who is included in a unit of employees covered by a
collective bargaining agreement between employee representatives and the
Employer, provided retirement benefits were the subject of good faith bargaining
between such employee representatives and the Employer.

5A-9



--------------------------------------------------------------------------------



 



SECTION 6
ACCOUNTS AND THEIR ALLOCATIONS AND VESTING
     6.1 Savings Accounts and Allocation of Savings Contributions Thereto.
          6.1.1 The Committee shall establish and maintain a separate
bookkeeping account, called herein a “Savings Account,” for each Participant.
Except as otherwise provided in the Plan, the Committee shall allocate to a
Participant’s Savings Account all Savings Contributions made on or after the
Effective Amendment Date to the Trust on behalf of the Participant as soon as
administratively practical after they are contributed to the Trust.
          6.1.2 In addition, any and all amounts which were (1) attributable to
contributions made under any Prior Plan by or at the election of a Participant
prior to the Effective Amendment Date and (2) credited to the Participant’s
account under such Prior Plan before the Effective Amendment Date shall be
deemed to have been allocated to the Participant’s Savings Account at the time
they were actually credited to the Participant’s account under such Prior Plan.
Further, any and all amounts transferred to this Plan on behalf of a Participant
from another plan qualified under Section 401(a) of the Code on or after the
Effective Amendment Date shall, to the extent such amounts reflect amounts which
were contributed to such other plan by or at the election of the Participant
(not including matching-type contributions), be deemed to be allocated to the
Participant’s Savings Account as of the date of such transfer.
          6.1.3 The Committee shall keep records, to the extent necessary to
administer this Plan properly under the other provisions of the Plan and under
the applicable provisions of the Code, showing the portion of a Participant’s
Savings Account which is attributable to each different type of contribution
reflected in it, e.g., Pre-Tax Savings Contributions or After-Tax Savings
Contributions. In this regard, to the extent any amounts allocated to a
Participant’s Savings Account under this Plan reflect contributions made under a
Prior Plan or any other plan at the election of the Participant, such amounts
shall be deemed to reflect Pre-Tax Savings Contributions for purposes of this
Plan to the extent such amounts were made under such Prior Plan or other plan on
a “pre-tax” basis (i.e., prior to the Participant being deemed in receipt of
such amounts for Federal income tax purposes) and shall be deemed to reflect
After-Tax Savings Contributions for purposes of this Plan to the extent such
amounts were made under such other plan on an “after-tax” basis (i.e., after the
Participant was deemed in receipt of such amounts for Federal income tax
purposes). Further, to the extent any amounts allocated to a Participant’s
Savings Account under this Plan reflect contributions made under any Prior Plan
or other plan at the election of the Participant (not including matching-type
contributions), such amounts shall be deemed to reflect Basic Savings
Contributions for purposes of this Plan to the extent employer matching
contributions were made by reason of such amounts under such Prior Plan or other
plan and shall be deemed to reflect Additional Savings Contributions for
purposes of this Plan to the extent no such employer matching contributions were
made by reason of such amounts under such Prior Plan or other plan.

6-1



--------------------------------------------------------------------------------



 



     6.2 Matching Accounts and Allocation of Matching Contributions Thereto.
          6.2.1 The Committee shall establish and maintain a separate
bookkeeping account, called herein a “Matching Account,” for each Participant.
Except as otherwise provided in the Plan, the Committee shall allocate all
Matching Contributions made to the Trust for any Plan Year which ends after the
Effective Amendment Date among the Matching Accounts of all Participants who
both are employed on the last day of such Plan Year and made no withdrawal of
Basic Savings Contributions from their Savings Accounts during such Plan Year,
in accordance with the allocation method described in Section 6.2.2 below, as of
the last day of such Plan Year or as soon as administratively practical after
such contributions are made to the Trust, whichever is later.
          6.2.2 The Matching Contributions made to the Trust for any Plan Year
which ends after the Effective Amendment Date (for purposes of this
Section 6.2.2, the “subject Plan Year”) shall be allocated among the Matching
Accounts of the Participants who both are employed as Covered Employees on the
last day of the subject Plan Year and made no withdrawal of Basic Savings
Contributions from their Savings Accounts during the subject Plan Year (for
purposes of this Section 6.2.2, the “Eligible Participants”) in accordance with
the following provisions:
                (a) The Matching Contributions made for the subject Plan Year by
reason of Section 5.1.1 above (for purposes of this Section 6.2.2, the
“first-level contributions”), if any, shall be allocated among the Matching
Accounts of the Eligible Participants, with the share of such first-level
contributions to be allocated to each such Eligible Participant’s Matching
Account to be equal to the product obtained by multiplying the total of the
first-level contributions by a fraction having a numerator equal to the Adjusted
Basic Savings Contributions made for the subject Plan Year by or for such
Eligible Participant and a denominator equal to the total Adjusted Basic Savings
Contributions made for the subject Plan Year by or for all Eligible
Participants.
                     (i) Notwithstanding the foregoing provisions of this
paragraph (a), no Eligible Participant’s Matching Account shall be allocated
under this paragraph (a) an amount for the subject Plan Year which is more than
100% of the Basic Savings Contributions made for the subject Plan Year by or for
such Eligible Participant.
                     (ii) To the extent the amounts otherwise to be allocated to
Eligible Participants’ Matching Accounts under this paragraph (a) are limited by
reason of subparagraph (i) above, the sum by which such amounts are so limited
(for purposes of this subparagraph (ii), the “reallocable sum”) shall be
allocated among the Matching Accounts of the remaining Eligible Participants,
with the share of the reallocable sum to be allocated to each such remaining
Eligible Participant’s Matching Account to be equal to the product obtained by
multiplying the total reallocable sum by a fraction having a numerator equal to
the Basic Savings Contributions made for the subject Plan Year by or for such
remaining Eligible Participant and a

6-2



--------------------------------------------------------------------------------



 



denominator equal to the total Basic Savings Contributions made for the subject
Plan Year by or for all such remaining Eligible Participants.
                (b) The Matching Contributions made for the subject Plan Year by
reason of Section 5.1.2 above (for purposes of this Section 6.2.2, the
“second-level contributions”), if any, shall be allocated among the Matching
Accounts of the Eligible Participants in such a manner that each Eligible
Participant’s Matching Account is allocated a share of the first-level
contributions and second-level contributions (considered in the aggregate) which
is no less than 33-1/3% of the Basic Savings Contributions made by or for such
Eligible Participant for the subject Plan Year.
                (c) The Matching Contributions made for the subject Plan Year by
reason of Section 5.1.3 above (for purposes of this Section 6.2.2, the
“third-level contributions”), if any, shall be allocated among the Matching
Accounts of the Eligible Participants, with the share of such third-level
contributions to be allocated to each such Eligible Participant’s Matching
Account to be equal to the sum by which (1) the product obtained by multiplying
the total of the first-level contributions, second-level contributions, and
third-level contributions (considered in the aggregate) by a fraction having a
numerator equal to the Adjusted Basic Savings Contributions made for the subject
Plan Year by or for such Eligible Participant and a denominator equal to the
total Adjusted Basic Savings Contributions made for the subject Plan Year by or
for all Eligible Participants exceeds (2) the sum of the amounts allocated to
such Eligible Participant’s Matching Account for the subject Plan Year under
paragraphs (a) and (b) above.
                (d) For all purposes of this Section 6.2.2, an Eligible
Participant’s “Adjusted Basic Savings Contributions” for the subject Plan Year
means: (1) 100% of the Basic Savings Contributions made for the subject Plan
Year by or for the Eligible Participant if he or she has completed less than
15 years of Vesting Service by the start of the subject Plan Year; or (2) 150%
of the Basic Savings Contributions made for the subject Plan Year by or for the
Eligible Participant if he or she has completed 15 or more years of Vesting
Service by the start of the subject Plan Year.
          6.2.3 In addition, any and all amounts which were (1) attributable to
contributions made by the Employer under the prior matching contribution or
employee stock ownership portions of a Prior Plan for a Participant prior to the
Effective Amendment Date and (2) credited to the Participant’s account under
such Prior Plan immediately before the Effective Amendment Date shall be deemed
to have been allocated to the Participant’s Matching Account at the time they
were actually credited to the Participant’s account under such Prior Plan.
Further, any and all amounts transferred to this Plan on behalf of a Participant
from another plan qualified under Section 401(a) of the Code on or after the
Effective Amendment Date shall, to the extent such amounts reflect amounts which
were contributed under the matching contribution portion of such other plan, be
deemed to be allocated to the Participant’s Matching Account as of the date of
such transfer.

6-3



--------------------------------------------------------------------------------



 



          6.2.4 The Committee shall keep records, to the extent necessary to
administer this Plan properly under the other provisions of the Plan and under
the applicable provisions of the Code, showing the portion of a Participant’s
Matching Account which is attributable to each different type of contribution
reflected in it.
     6.3 Rollover Accounts and Allocation of Rollover Contribution Thereto. The
Committee shall establish and maintain a separate bookkeeping account, called
herein a “Rollover Account,” for each Participant who makes a Rollover
Contribution to the Plan. Except as otherwise provided in the Plan, the
Committee shall allocate to a Participant’s Rollover Account any Rollover
Contribution made on or after the Effective Amendment Date to the Trust on
behalf of the Participant as soon as administratively practical after it is
contributed to the Trust.
     6.4 Retirement Income Accounts. The Committee shall establish and maintain
a separate bookkeeping account, called herein a “Retirement Income Account,” for
each Participant for whom amounts are allocable to such account under the
provisions of this Section 6.4. Any and all amounts which were (1) attributable
to contributions made by the Employer under the regular profit sharing
contribution portion of a Prior Plan prior to the Effective Amendment Date and
(2) credited to the Participant’s account under such Prior Plan immediately
prior to the Effective Amendment Date shall be deemed to have been allocated to
the Participant’s Retirement Income Account at the time they were actually
credited to the Participant’s account under such Prior Plan. Further, any and
all amounts transferred to this Plan on behalf of a Participant from another
plan qualified under Section 401(a) of the Code on or after the Effective
Amendment Date shall, to the extent such amounts reflect amounts which were
contributed under a regular profit sharing portion of such other plan, be deemed
to be allocated to the Participant’s Retirement Income Account as of the date of
such transfer. For purposes hereof, a “regular profit sharing portion” of a
Prior Plan or other plan refers to the part of any profit sharing plan which is
not attributable to contributions made by or at the election of a participant or
to matching contributions made with respect to such participant-elected
contributions. The Committee shall keep records, to the extent necessary to
administer this Plan properly under the other provisions of the Plan and under
the applicable provisions of the Code, showing the portion of a Participant’s
Retirement Income Account which is attributable to contributions of each
different plan reflected in it.
     6.5 Allocation of Forfeitures. Any forfeitures from Accounts arising under
any of the provisions of the Plan during any Plan Year shall be allocated to
other Accounts pursuant to and in accordance with the provisions of Section 8.6
below.
     6.6 Maximum Annual Addition to Accounts. A Participant’s Accounts held
under the Plan shall be subject to the maximum annual addition limits of
Section 6A below.
     6.7 Investment of Accounts. A Participant’s Accounts held under the Plan
shall be invested in accordance with the provisions of Section 6B below.
     6.8 Allocation of Income and Losses of Investment Funds to Accounts.

6-4



--------------------------------------------------------------------------------



 



          6.8.1 Each Investment Fund shall be valued at its fair market value on
a daily basis by the Trustee (or any other party designated for this purpose by
the Committee). Each Account which has amounts allocable thereto invested at
least in part in any such Investment Fund shall be credited with the income of
such Investment Fund, and charged with its losses, by any reasonable accounting
method approved by the Committee for this purpose. For purposes of the Plan, any
income of any such Investment Fund is deemed to include all income and realized
and unrealized gains of such Investment Fund; similarly, for purposes of this
Plan, any losses of an Investment Fund are deemed to include all expenses and
realized and unrealized losses of the Investment Fund.
          6.8.2 As is indicated before in the Plan, the Committee shall keep
records, to the extent necessary to administer this Plan properly under the
other provisions of this Plan and under the applicable provisions of the Code,
showing the portion of each Account which is attributable to each different type
of contribution or to contributions under each different plan applicable to such
Account. In general, a pro rata portion of any income or losses of an Investment
Fund which is allocated under the foregoing provisions of this Section 6.8 to an
Account shall, when appropriate, be further allocated to any portion of such
Account for which a separate record is being maintained by the Committee. As a
result, any reference in the provisions of the Plan to a portion of a
Participant’s Account which is attributable to a specific type of contribution
or to contributions previously made under a specific plan shall be deemed to be
referring to the balance of the portion of such Account which reflects not only
such specific type of contribution or contributions previously made under such
specific plan allocated to such Account but also the income or losses allocated
to such Account by reason of such specific type of contribution or contributions
previously made under such specific plan.
          6.8.3 Further, when the investment of two or more Accounts in the
available Investment Funds is determined on an aggregate basis by a Participant
under later provisions of the Plan, the Committee shall keep records, to the
extent necessary to administer this Plan under the applicable provisions of this
Plan and under the applicable provisions of the Code, showing the interest of
each such Account in each such Investment Fund. In general, when the investment
of two or more Accounts in the available Investment Funds is determined on an
aggregate basis, each such Account will be considered to be invested in a pro
rata portion of each different Investment Fund investment made on such aggregate
basis.
     6.9 Loans to Participants. Notwithstanding any other provision of the Plan
to the contrary, beginning effective July 1, 1997, loans shall be made to
Participants in accordance with the following provisions:
          6.9.1 Beginning as of July 1, 1997, subject to the following
provisions of this Section 6.9, a Participant may request a loan be made to him
or her from the Plan in accordance with the provisions of this Section 6.9. The
Committee shall approve or deny any request for a loan under the following
provisions of this Section 6.9. The Trust shall provide any requested loan
approved by the Committee.

6-5



--------------------------------------------------------------------------------



 



          6.9.2 Only one loan made under the Plan to a Participant may be
outstanding at any point in time. As a result, no loan shall be granted to a
Participant under the Plan unless any prior loan made by the Plan to the
Participant has been fully paid by the Participant prior to the date that the
new loan is made. In this regard, any loan made by the Plan to a Participant may
not be used to pay off a prior outstanding loan made by the Plan to such a
Participant.
          6.9.3 The amount of any loan made under the Plan to a Participant may
not be less than $500 and may not exceed the lesser of: (1) $50,000 (reduced by
the highest outstanding balance of loans made from the Plan to the Participant
during the one year period ending on the day before the date of the loan); or
(2) 50% of the portions of the Participant’s Accounts in which the Participant
is then vested under the other provisions of the Plan.
          6.9.4 Each loan made to a Participant from the Plan shall bear a rate
of interest for the entire term of the loan equal to a rate or rates to be
determined by the Committee and to be generally based on the interest rate or
rates used on commercial loans which are comparable in risk and return to the
subject loan at the time the loan is made.
          6.9.5 Each loan made to a Participant from the Plan shall be
adequately secured by a portion of the Participant’s Accounts under the Plan, up
to but not in excess of 50% of the vested portion of the Participant’s Accounts
under the Plan, with such specific portion being determined by the Committee.
Also, the Committee may require that the loan be paid by means of payroll
deductions to the extent feasible and that the Participant agree to give the
Employer the right to deduct from the Participant’s salary or wages as payable
the amounts necessary to make payments to the Plan on such loan and the right to
forward such amounts to the Trust on behalf of the Participant as payments on
such loan are due.
          6.9.6 The term of any loan made to a Participant from the Plan shall
not extend beyond five years. Further, the term of any loan made to a
Participant from the Plan on or after January 1, 1999 shall not be less than one
year. In this regard, when a loan made to a Participant from the Plan prior to
January 1, 1999 has a term of less than one year (or, for any loan made to a
Participant from the Plan on or after January 1, 1999, in other limited
situations permitted under procedures adopted by the Committee when the term of
the loan is short enough that each required loan payment is very small), the
Committee shall permit the term of such loan to be extended at the request of
the Participant and the required loan payments for the remainder of the loan’s
amended term shall be reamortized accordingly, provided that the term of such
loan may not extend beyond five years from the original date on which the loan
is made. Such extension of the loan’s term shall not be deemed to constitute a
new loan for purposes of the Plan.
          6.9.7 Payments of principal and interest on any loan made to a
Participant from the Plan shall be made according to a definite payment
schedule, which generally shall call for payments each payroll period but in no
event shall call for payments to be made on a basis slower than on a quarterly
basis.

6-6



--------------------------------------------------------------------------------



 



          6.9.8 The entire unpaid balance of any loan made to a Participant
under the Plan and all accrued interest under the loan shall become immediately
due and payable without notice or demand, and in default, upon the occurrence of
either of the following: (1) the failure to make any payment of principal or
interest on the loan or any other payment required under the loan by the date it
is due (and within any grace period permitted under the written loan policy of
the Committee referred in the following provisions of this Section 6.9); or
(2) the date on which the Plan pursuant to its terms otherwise begins
distributing any part of the Participant’s vested Accounts under the Plan (or,
if earlier, the expiration of any grace period set forth in the written loan
policy of the Committee referred to in the following provisions of this
Section 6.9 which begins on the first date by which the Plan pursuant to its
terms could otherwise begin distributing the Participant’s entire vested
Accounts under the Plan if applicable requests and consents were given for such
distribution).
          6.9.9 In the event of a default on any loan made to a Participant from
the Plan, foreclosure on the loan and the attachment of the security under the
loan by the Plan shall be made when, but not until, an event occurs which, under
the other terms of the Plan, would otherwise allow the complete distribution of
the Participant’s vested Accounts under the Plan (if all applicable requests and
consents were given for such distribution). A foreclosure on the portion of the
Participant’s vested Accounts which are being used as security for the loan
shall be deemed to be an actual distribution of such portion of the
Participant’s Accounts at the time of such foreclosure. However, any outstanding
loan balance plus accrued interest may be taxable upon such default if required
under the provisions of Section 72(p) of the Code, regardless of whether or not
the loan has been foreclosed and the security as to the loan has been attached
by the Plan. Interest shall continue to accrue for Plan purposes (but not
necessarily for purposes of Section 72(p) of the Code) until a loan is paid in
full or until a distributable event occurs under the foregoing provisions,
regardless of the taxability of the loan.
          6.9.10 Notwithstanding any of the foregoing provisions of this
Section 6.9, no loans may be made: (1) to a Participant who is not an Employee,
except for a Participant who is a party in interest (within the meaning of
Section 3(14) of ERISA) with respect to the Plan; (2) to a beneficiary of a
Participant under the Plan; or (3) to an alternate payee (as defined in ERISA
Section 206(d) and Code Section 414(p)) who has an interest in the Plan pursuant
to a qualified domestic relations order (also as defined in ERISA Section 206(d)
and Code Section 414(p)). In the event a Participant who is not an Employee but
who is a party in interest with respect to the Plan requests a loan, the
provisions of this Section 6.9 shall apply to such loan, except that: (1) the
Participant shall be allowed to make each required payment under the loan in
cash or by check; and (2) the loan shall not be in default merely because the
Participant has terminated employment with the Employer (when he or she has not
yet received his or her entire vested Accounts under the Plan).
          6.9.11 The expenses of originating and processing any loan, as
determined by the Committee, shall be charged to the Participant and shall have
to be paid by him or her to the Trust in order for the loan to be made.

6-7



--------------------------------------------------------------------------------



 



          6.9.12 A Participant shall be required to sign a promissory note and
security agreement and any other documents deemed necessary by the Committee to
carry out the terms of any loan made to the Participant from the Plan.
          6.9.13 Unless otherwise provided by agreement between the Participant
and the Committee, the principal amount of any loan made by the Plan to the
Participant shall be charged, and the value of any payments made to the Plan on
such loan credited, (1) first to the portion of the Participant’s Savings
Account which is attributable to his or her Pre-Tax Savings Contributions made
under the Plan; (2) second, to the extent still necessary, to the Participant’s
Matching Account; (3) third, to the extent still necessary, to the Participant’s
Retirement Income Account; (4) fourth, to the extent still necessary, to the
Participant’s Rollover Account; and (5) fifth, to the extent still necessary, to
the portion of the Participant’s Savings Account which is attributable to his or
her After-Tax Savings Contributions made under the Plan. Further, any payment on
the loan shall, to the extent it is credited to an Account of the Participant,
be invested in the Investment Fund or Funds in the same manner as new
contributions to such Account are being invested. Notwithstanding any other
provision of the Plan to the contrary, any Account of a Participant shall not
share in the other income and losses of the Trust to the extent that the Account
has been charged by reason of a loan made pursuant to this Section 6.9; and no
loan made to a Participant under the Plan or payments thereon shall be charged
or credited to the Accounts of any other Participants. Instead, for purposes of
the Plan, any loan made to a Participant shall be considered as a separate
Investment Fund in which a portion of the Participant’s Accounts is invested
(and in which no other Accounts are invested).
          6.9.14 If any Participant who is requesting a loan from the Plan is
married at the time of the loan, then, to the extent such loan is being charged
under Section 6.9.13 above to his or her Retirement Income Account, a written
consent of his or her Spouse to the loan shall be required to be made within the
90 day period ending on the effective date of the loan. Such written consent of
his or her Spouse must acknowledge the effect on the Participant’s benefits
under the Plan of such loan and be witnessed by a notary public.
          6.9.15 The Committee shall be the party responsible for administering
the loan program provided for under this Section 6.9. The Committee shall
provide for a written loan policy which sets forth further and more detailed
rules concerning loans made to Participants under the Plan, provided that such
written loan policy is not inconsistent with any of the other provisions set
forth in this Section 6.9. Such written loan policy shall include but not be
limited to rules concerning procedures for requesting and repaying loans, times
when loans may be paid, and any other matters required to be in such loan policy
pursuant to the provisions of Department of Labor Regulations
Section 2550.408b-1. Such loan policy may also provide, but not be limited to,
rules for granting a suspension of required loan payments under the loan or any
adjustment in the installments as to the loan when a Participant is on a Leave
of Absence without pay or at a rate of pay (after income and employment tax
withholding) that is less than the amount of the installment payments otherwise
required on the loan. Any such written loan policy shall be deemed a part of
this Plan and incorporated by reference herein.

6-8



--------------------------------------------------------------------------------



 



     6.10 Deduction of Benefit Payments, Forfeitures, and Withdrawals. Any
benefit payment, forfeiture, or withdrawal made from the balance of an Account
of a Participant under the provisions of the Plan shall be deducted, as of the
date of such payment, forfeiture, or withdrawal, from such Account. If such
Account is invested in more than one Investment Fund and such payment,
forfeiture, or withdrawal is of less than the entire balance in such Account,
then, except to the extent otherwise provided by accounting rules adopted by the
Committee, the value of the investment of such Account among the Investment
Funds will be reduced on a pro-rata basis (i.e., in the proportion that the
balance of such Account then invested in each Investment Fund bears to the total
balance of such Account then invested in all such Investment Funds) to reflect
the amount of such payment, forfeiture, or withdrawal.
     6.11 Account Balances. For purposes of the Plan, the balance or value of
any Account as of any specific date shall be deemed to be the net sum of amounts
allocated or credited to, or charged or deducted from, such Account on such date
under the provisions of the Plan. No Participant, however, shall acquire any
right or interest in a specific asset of the Trust merely as a result of any
allocation provided for in the Plan, other than as expressly set forth in the
Plan.
     6.12 Vested Rights. A Participant shall be deemed vested in (i.e., have a
nonforfeitable right to) his or her Accounts (and the balances therein) only in
accordance with the following provisions:
          6.12.1 A Participant shall be fully vested at all times in his or her
Savings Account and any Rollover Account of his or hers.
          6.12.2 Except as is otherwise provided in Section 6.12.5 below, a
Participant who was a participant in a Prior Plan on or before March 31, 1997
shall be fully vested at all times in any Matching Account of his or hers.
          6.12.3 A Participant who was not a participant in any Prior Plan on or
before March 31, 1997 shall have a vested interest in any Matching Account of
his or hers as of any specific date equal to a percentage (for purposes of this
Section 6.12.3, the “vested percentage”) of such Account, determined in
accordance with the following schedule (based upon his or her years of Vesting
Service completed to the subject date):

6-9



--------------------------------------------------------------------------------



 



          Years of Vesting Service   Vested Percentage
Less than 3
    0 %
3 but less than 4
    20 %
4 but less than 5
    40 %
5 but less than 6
    60 %
6 but less than 7
    80 %
7 or more
    100 %

                (a) Notwithstanding the foregoing provisions of this
Section 6.12.3, a Participant who was not a participant in any Prior Plan on or
before March 31, 1997 shall be fully vested in any Matching Account of his or
hers if he or she attains his or her Normal Retirement Age, incurs a Total
Disability, or dies while, in any such case, still an Employee.
                (b) In addition, and also notwithstanding the foregoing
provisions of this Section 6.12.3, a Participant who was not a Participant in
any Prior Plan on or before March 31, 1997 shall be fully vested in any Matching
Account of his or hers if he or she ceases to be an Employee by reason of the
closing or sale (not including the merger into any Associated Employer or into
any division or facility of an Associated Employer) of any Associated Employer
(or any division or facility of an Associated Employer) while he or she is
employed by such Associated Employer (or division or facility of such Associated
Employer).
                (c) Further, and also notwithstanding the foregoing provisions
of this Section 6.12.3, a Participant who was not a Participant in any Prior
Plan on or before March 31, 1997 shall be fully vested in any Matching Account
of his or hers if he or she ceases to be an Employee by reason of (and in
accordance and in a manner consistent with) the Employer taking actions
(including a written notification) to terminate his or her employment with the
Employer at some point during the period that begins on July 1, 1999 and ends on
December 31, 2000 because of the Employer’s outsourcing to a corporation or
other organization (that is not part of an Associated Employer) of certain
facility management functions which generally involve the non-retailing
operations of the Employer’s facilities.
          6.12.4 Except as is otherwise provided in Section 6.12.5 below, a
Participant shall be fully vested at all times in any Retirement Income Account
of his or hers.
          6.12.5 Notwithstanding any of the provisions of Section 6.12.3 or
6.12.4 above, any Participant who fails to complete at least one Hour of Service
on or after the Effective Amendment Date shall have a vested interest in any
Matching Account and/or Retirement Income Account of his or hers to the extent,
and only to the extent, provided under each and any Prior Plan in which the
amounts reflected in such Account or Accounts were credited (in accordance with
the provisions of

6-10



--------------------------------------------------------------------------------



 



the Prior Plan as in effect at the time the Participant ceased to be an employee
for purposes of such Prior Plan).
     6.13 Voting of Federated Common Shares Held in Investment Fund.
          6.13.1 Any common shares of Federated which are held in the Investment
Fund described in Section 6B below as Fund F (for purposes of this
Section 6.13.1, “Fund F”) shall be voted, on any matter on which such common
shares have a vote, in the manner directed by the Participants pursuant to this
Section 6.13.
          6.13.2 Specifically, each Participant who has any portion of his or
her Account invested in Fund F as of the record date used by Federated to
determine the Federated common shares eligible to vote on any matter may direct
the Plan as to how a number of the Federated common shares held in Fund F as of
such record date are to be voted on such matter. The number of shares subject to
the Participant’s direction shall be equal to the product produced by
multiplying the total number of Federated common shares held in Fund F as of
such record date by a fraction. Such fraction shall have a numerator equal to
the value of the portion of the Participant’s Accounts which are invested in
Fund F determined as of such record date and a denominator equal to the total
value of Fund F as of such record date. If a Participant fails to instruct the
Plan on how to vote on any matter the number of Federated common shares held in
Fund F he or she is entitled to direct, such shares will not be voted on such
matter.
          6.13.3 Before any annual or special meeting of Federated shareholders,
the Committee or a Committee representative will send each Participant who is
entitled to direct the vote of any Federated common shares held in Fund F on a
matter being voted on at such meeting a form allowing the Participant to
instruct the Plan as to how to vote such shares on such matter.

6-11



--------------------------------------------------------------------------------



 



SECTION 6A
MAXIMUM ANNUAL ADDITION LIMITS
     6A.1 Maximum Annual Addition Limit—Separate Limitation as to This Plan.
          6A.1.1 General Rules. Subject to the other provisions of this
Section 6A.1 but notwithstanding any other provision of the Plan to the
contrary, in no event shall the annual addition to a Participant’s accounts for
any limitation year exceed the lesser of:
                (a) $30,000 (or, if greater, (as adjusted by the Secretary of
the Treasury or his or her delegate for such limitation year); or
                (b) 25% of the Participant’s compensation for such limitation
year.
The part of the annual addition attributable to contributions to a defined
benefit plan for medical benefits under Code Section 401(h) or to contributions
to a welfare benefit fund for funding for post-retirement medical benefits under
Code Section 419A(d) shall not be applied against the limit set forth in
paragraph (b) above, however.
          6A.1.2 Necessary Terms. For purposes of the rules set forth in this
Section 6A.1, the following terms shall apply:
                (a) The “annual addition” to a Participant’s accounts for a
limitation year for purposes of this Plan shall be determined under the
provisions of the Code (and mainly Code Section 415(c)(2)) in effect for such
limitation year. In general, for any limitation year beginning after December
31, 1986, the annual addition is generally the sum of employer contributions,
employee contributions, and forfeitures allocated to the Participant’s accounts
for such limitation year under all defined contribution plans (as defined in
Code Section 414(i)) maintained by the Associated Employers, plus any
contributions made on behalf of the Participant for such limitation year under
Code Section 415(1) or Code Section 419A(d) (e.g., contributions to a defined
benefit plan for medical benefits or contributions on behalf of a key employee
to a welfare benefit fund for funding for post-retirement medical benefits)
under defined benefit plans or welfare benefit funds maintained by the
Associated Employers. (It is noted that for any limitation year beginning before
January 1, 1987, not all employee contributions were included in the annual
addition; instead, only the lesser of the amount of the employee contributions
made for such limitation year in excess of 6% of the Participant’s annual
compensation for such limitation year or one-half of the employee contributions
made for such limitation year were counted as part of the annual addition. This
determination need not be recalculated for any such pre-1987 limitation year. In
addition, it is also noted that any Rollover Contributions of a Participant or
any restoration of a Participant’s accounts under Section 8.4, 10.2, or 15.4
below shall not be considered part of an annual addition for the limitation year
in which the restoral occurs.)

6A-1



--------------------------------------------------------------------------------



 



                (b) A Participant’s “compensation” shall, for purposes of the
restrictions of Section 6A.1 hereof, refer to his or her Compensation as defined
in Section 1.8 above; except that, for purposes of this Section 6A.1,
Section 1.8.2 above shall not apply for any limitation year which begins prior
to January 1, 1998.
                (c) The “limitation year” for purposes of the restrictions under
Section 6A.1 above shall be the Plan Year.
          6A.1.3 Excess Annual Additions. If, as a result of the allocation of
forfeitures, a reasonable error in estimating a Participant’s compensation for a
limitation year, a reasonable error in determining the amount of any Pre-Tax
Savings Contributions that may be made with respect to a Participant under the
limits of Section 415 of the Code, or under other limited facts and
circumstances which the Commissioner of Internal Revenue finds justify the
availability of the rules described in this Section 6A.1.3, the annual addition
for a Participant with respect to any limitation year would otherwise cause the
limits of Section 6A.1.1 above to be exceeded, such excess amount shall not be
deemed an annual addition in such limitation year for such Participant and shall
instead be adjusted under this Plan as follows:
               (a) First, to the extent necessary to eliminate the excess
portion of the annual addition, the amount of the Matching Contributions made
for the Participant for the applicable limitation year and the forfeitures
allocated to the Participant’s Matching Account for such limitation year (and
Plan earnings attributable to such Matching Contributions and forfeitures, which
shall be determined by the same method, or by a substantially similar method to
the method, used to determine Plan earnings attributable to Excess Aggregate
Contributions under Section 5A.3.3 above for the applicable limitation year)
shall be allocated to Accounts of other Participants in such a manner that they
are used to reduce the Matching Contributions to the Plan (and as if they were
the Matching Contributions which they replace) at the next earliest opportunity
in succeeding limitation years. Such reallocated Matching Contributions shall
not, notwithstanding any other provision of the Plan to the contrary, be taken
into account as Matching Contributions of the Participant for whose Account they
constituted an excess allocation in determining if the average actual
contribution percentage limits set forth in Section 5A.1 above (and
Section 401(m)(2) of the Code) are met as to such Participant.
                (b) Second, to the extent still necessary to eliminate the
excess portion of the annual addition, the amount of the Participant’s After-Tax
Savings Contributions for the applicable limitation year which are Additional
Savings Contributions (and Plan earnings attributable thereto, which shall be
determined by the same method, or by a substantially similar method to the
method, used to determine Plan earnings attributable to Excess Aggregate
Contributions under Section 5A.3.3 above for the applicable limitation year)
shall be returned to the Participant. Such returned After-Tax Savings
Contributions shall not, notwithstanding any other provision of the Plan to the
contrary, be taken into account as After-Tax Savings Contributions of the
Participant in

6A-2



--------------------------------------------------------------------------------



 



determining if the average actual contribution percentage limits set forth in
Section 5A.1 above (and Section 401(m)(2) of the Code) are met as to such
Participant.
                (c) Third, to the extent still necessary to eliminate the excess
portion of the annual addition, the amount of the Participant’s Pre-Tax Savings
Contributions for the applicable limitation year which were Additional Savings
Contributions (and Plan earnings attributable thereto, which shall be determined
by the same method, or a substantially similar method to the method, used to
determine Plan earnings attributable to Excess Contributions under
Section 4A.3.2 above for the applicable limitation year) shall be returned to
the Participant. Such returned Pre-Tax Savings Contributions shall not,
notwithstanding any other provision of the Plan to the contrary, be taken into
account as Pre-Tax Savings Contributions of the Participant in determining if
the average actual deferral percentage limits set forth in Section 4A.1 above
(and Section 401(k)(3) of the Code), and the dollar limit on Pre-Tax Savings
Contributions set forth in Section 1.26 above (and Section 402(g) of the Code),
are met as to such Participant.
                (d) Fourth, to the extent still necessary to eliminate the
excess portion of the annual addition, the amount of After-Tax Savings
Contributions for the applicable limitation year which are Basic Savings
Contributions (and Plan earnings attributable thereto, which shall be determined
by the same method, or by a substantially similar method to the method, used to
determine Plan earnings attributable to Excess Aggregate Contributions under
Section 5A.3.3 above for the applicable limitation year) shall be returned to
the Participant. Such returned After-Tax Savings Contributions shall not,
notwithstanding any other provision of the Plan to the contrary, be taken into
account as After-Tax Savings Contributions of the Participant in determining if
the average actual contribution percentage limits set forth in Section 5A.1
above (and Section 401(m)(2) of the Code) are met as to such Participant. This
paragraph (d) shall not apply to any Plan Year which begins on or after
January 1, 1998, however.
               (e) Finally, to the extent still necessary to eliminate the
excess portion of the annual addition, the Participant’s Pre-Tax Savings
Contributions for the applicable limitation year which are Basic Savings
Contributions (and Plan earnings attributable thereto, which shall be determined
by the same method, or by a substantially similar method to the method, used to
determine Plan earnings attributable to Excess Contributions under
Section 4A.3.2 above for the applicable limitation year) shall be returned to
the Participant. Such returned Pre-Tax Savings Contributions shall not,
notwithstanding any other provision of the Plan to the contrary, be taken into
account as Pre-Tax Savings Contributions of the Participant in determining if
the average actual deferral percentage limits set forth in Section 4A.1 above
(and Section 401(k)(3) of the Code), and the dollar limit on Pre-Tax Savings
Contributions set forth in Section 1.26 above (and Section 402(g) of the Code),
are met as to such Participant.
Any contributions which are to be used in place of and to reduce future Matching
Contributions to the Plan shall be held in a suspense account until being able
to be so used. No Plan income or losses shall be allocated to such suspense
account. Also, while any suspense account exists, the Employer shall make
further contributions to the Plan for any succeeding limitation year only if the
amounts

6A-3



--------------------------------------------------------------------------------



 



held in such suspense account shall be able to be allocated to Participants’
Accounts for such limitation year.
          6A.1.4 Combining of Plans. If any other defined contribution plans (as
defined in Section 414(i) of the Code) in addition to this Plan are maintained
by the Associated Employers, then the limitations set forth in this Section 6A.1
shall be applied as if this Plan and such other defined contribution plans are a
single plan. If any reduction or adjustment in a Participant’s annual addition
is required by this Section 6A.1, such reduction or adjustment shall when
necessary be made to the extent possible under any of such other defined
contribution plans in which a portion of the annual addition was allocated to
the Participant’s account as of a date in the applicable limitation year which
is later than the latest date in such year as of which any portion of the annual
addition was allocated to the Participant’s account under this Plan (provided
such other plan or plans provide for such reduction or adjustment in such
situation). To the extent still necessary, such reduction or adjustment shall be
made under this Plan.
     6A.2 Maximum Annual Addition Limit—Combined Limitation for This Plan and
Other Defined Benefit Plans.
          6A.2.1 General Rule. Subject to the other provisions of this
Section 6A.2 but notwithstanding any other provision of this Plan to the
contrary, if a Participant in this Plan also participates in one or more defined
benefit plans (as defined in Section 414(j) of the Code) which are maintained by
the Employer or the Affiliated Employers, then in no event shall the sum of such
Participant’s defined benefit plan fraction and defined contribution plan
fraction for any limitation year exceed 1.0. If and to the extent necessary, the
Participant’s retirement benefits that are projected or payable under the
defined benefit plan or plans shall be reduced or frozen so that this limitation
is not exceeded (provided such defined benefit plan or plans provide for such
reduction or freezing of his or her retirement benefits in such situation). If
this limitation is still exceeded even after such reduction or freezing of the
Participant’s retirement benefits, then the annual addition to the Participant’s
Accounts under this Plan shall be reduced to the additional extent necessary so
that the limitation is not exceeded. Such reduction shall, to the extent
necessary, be made in the same manner as is described in Section 6A.1.3 above.
          6A.2.2 Defined Benefit Plan Fraction. For purposes of this
Section 6A.2, a Participant’s “defined benefit plan fraction” for any limitation
year is a fraction:
                (a) The numerator of which is the Participant’s projected annual
benefit under all of the defined benefit plans maintained by the Associated
Employers (determined as of the close of the subject limitation year and
including any such plans whether or not terminated); and
                (b) The denominator of which is the lesser of (1) 1.25
multiplied by the dollar limitation in effect under Code Section 415(b)(1)(A)
for such limitation year or (2) 1.4 multiplied by the amount which may be taken
into account for the Participant under Code Section 415(b)(1)(B) by the close of
such limitation year (i.e., 1.4 multiplied by 100% of his or her average

6A-4



--------------------------------------------------------------------------------



 



annual compensation for his or her high three years). If a Participant’s current
accrued benefit as of the first day of the limitation year beginning on
January 1, 1987 exceeds the dollar limitation in effect under Code
Section 415(b)(1)(A) for any limitation year, however, then the dollar
limitation referred to in clause (1) above shall be deemed to be not less than
such current accrued benefit. For purposes hereof, the Participant’s “current
accrued benefit” means his or her accrued benefit when expressed as an annual
benefit and as determined under such defined benefit plans as of the close of
the last limitation year beginning before January 1, 1987 (but disregarding any
change in the terms and conditions of such plans after May 5, 1986 and any cost
of living adjustment occurring after May 5, 1986).
          6A.2.3 Defined Contribution Plan Fraction. For purposes of this
Section 6A.2, a Participant’s “defined contribution plan fraction” for any
limitation year is a fraction:
                (a) The numerator of which is the sum of all of the annual
additions to the Participant’s accounts under this Plan and all other defined
contribution plans (and, to the extent annual additions are made thereto,
defined benefit plans and welfare benefit funds) maintained by the Associated
Employers (whether or not terminated) which have been made as of the close of
the subject limitation year (including annual additions made in prior limitation
years); and
                (b) The denominator of which is the sum of the lesser of the
following amounts determined for the subject limitation year and for each prior
limitation year in which the Participant performed service for the Employer or
an Affiliated Employer: (1) 1.25 multiplied by the dollar limitation in effect
under Code Section 415(c)(1)(A) for the applicable limitation year (determined
without regard to Code Section 415(c)(6)), or (2) 1.4 multiplied by the amount
which may be taken into account for the Participant under Code
Section 415(c)(1)(B) for the applicable limitation year. (In general, for
limitation years beginning after December 31, 1986, the dollar limitation in
effect under Code Section 415(c)(1)(A) for a limitation year is the greater of
$30,000, as adjusted by the Secretary of the Treasury or his or her delegate for
such limitation year, and the amount which may be taken into account under Code
Section 415(c)(1)(B) for a limitation year is 25% of the Participant’s
compensation for such limitation year.)
          6A.2.4 Other Necessary Terms. For purposes of the rules set forth in
this Section 6A.2, the following terms shall apply:
                (a) A Participant’s “projected annual benefit” as of the close
of any limitation year means the annual benefit that the Participant would be
entitled to under all of the defined benefit plans maintained by the Associated
Employers if (1) the Participant continued in employment with his or her current
employer on the same basis as exists as of the close of the subject limitation
year until attaining his or her Normal Retirement Age (or, if he or she has
already attained such age by the close of the subject limitation year, he or she
immediately terminated his or her employment), (2) the Participant’s annual
compensation for the subject limitation year remains the same each later
limitation year until he or she terminates employment, and (3) all other
relevant

6A-5



--------------------------------------------------------------------------------



 



factors used to determine benefits under such plans for the subject limitation
year remain constant for all future limitation years.
               (b) A Participant’s “annual benefit” means a benefit payable in
the form of a single life annuity.
                (c) A Participant’s “annual addition,” his or her
“compensation,” and the “limitation year” shall all have the same meanings as
are given to those terms in Section 6A.1 above.
          6A.2.5 Adjustment of Defined Contribution Plan Fraction. If necessary,
an amount shall be subtracted from the numerator of the defined contribution
plan fraction applicable to a Participant in accordance with regulations
prescribed by the Secretary of the Treasury or his or her delegate so that the
sum of the Participant’s defined benefit plan fraction and defined contribution
plan fraction computed as of the end of the last limitation year beginning
before January 1, 1987 does not exceed 1.0 for such limitation year.
          6A.2.6 Combining of Plans. If any other defined contribution plans (as
defined in Section 414(i) of the Code) in addition to this Plan are maintained
by the Associated Employers, then the limitation set forth in this Section 6A.2
shall be applied as if this Plan and such other defined contribution plans are a
single plan. If any reduction or adjustment in a Participant’s annual addition
is required by this Section 6A.2, such reduction or adjustment shall be made to
the extent possible under any of such other defined contribution plan or plans
in which a portion of the annual addition was allocated to the Participant’s
account as of a date in the applicable limitation year which is later than the
latest date in such year as of which any portion of the annual addition was
allocated to the Participant’s account under this Plan (provided such other plan
or plans provide for such reduction or adjustment in such situation). To the
extent still necessary, such reduction or adjustment shall be made under this
Plan.
          6A.2.7 Termination of Limitation. Notwithstanding any other provision
of the Plan to the contrary, the provisions set forth in this Section 6A.2 shall
not apply, and shall no longer be effective, for any limitation year which
begins after December 31, 1999.

6A-6



--------------------------------------------------------------------------------



 



SECTION 6B
INVESTMENT OF ACCOUNTS
     6B.1 General Rules for Investment of Accounts. All of a Participant’s
Accounts shall be invested on and after the Effective Amendment Date in the
manner provided under and in accordance with the following provisions of this
Section 6B.1.
          6B.1.1 Each Participant may elect, to be effective as of the next pay
day of the Participant by which the Committee can reasonably put such election
into effect, to invest, as soon as practical after they are made, the
Participant’s Savings Contributions and Rollover Contributions made to the Plan
(his or her “future Savings and Rollover Contributions”) in 1% increments among
any or all of Funds A, B, C, D, E, and F. Notwithstanding the foregoing, the
Participant may not elect that more than 50% of his or her future Savings and
Rollover Contributions will be invested in Fund F. Further, if a Participant who
first becomes a Participant in the Plan prior to January 1, 1999 never makes any
election as to the investment of his or her future Savings and Rollover
Contributions, then he or she shall be deemed to have elected to invest his or
her future Savings and Rollover Contributions in Fund A until he or she changes
such election under this Section 6B.1.1. In addition, if a Participant who first
becomes a Participant in the Plan on or after January 1, 1999 never makes any
election as to the investment of his or her future Savings and Rollover
Contributions, then he or she shall be deemed to have elected to invest his or
her future Savings and Rollover Contributions in Fund B until he or she changes
such election under this Section 6B.1.1.
          6B.1.2 Any Matching Contributions made to the Plan which are allocable
to a Participant’s Accounts shall be invested, as soon as practical after they
are made, in Fund F.
          6B.1.3 Further, each Participant may at any time elect, to be
effective as of the next day by which the Committee can reasonably put such
election into effect, to change the investment of the then balance of his or her
Accounts (including for this purpose the portion of his or her Accounts
attributable to his or her Savings Contributions and Rollover Contributions, and
to Matching Contributions allocable to his or her Accounts, which were made
prior to such election) in 1% increments among any or all of Funds A, B, C, D,
E, and F. Notwithstanding the foregoing, such election may not result in more
than 50% of the then balance of his or her Accounts to be invested in Fund F.
          6B.1.4 Unless a Participant changes the investment of the balance of
his or her Accounts as of any date under Section 6B.1.3 above, any net income
arising under Fund A, B, C, D, E, or F and allocable to the Participant’s
Accounts shall be reinvested in such Fund.
          6B.1.5 Any election made by a Participant under Section 6B.1.1 or
6B.1.3 above must be made by a communication to a Plan representative under a
telephonic system approved by the Committee or by any other method approved by
the Committee. If such election is made by a

6B-1



--------------------------------------------------------------------------------



 



telephonic communication, it shall be confirmed in writing by the Plan
representative to the Participant.
          6B.1.6 If a Participant fails at any time to make an election as to
the investment of his or her future Savings and Rollover Contributions or the
then balance of his or her Accounts, then his or her future Savings and Rollover
Contributions or the then balance of his or her Accounts, as the case may be,
shall continue to be invested in the same manner as applied immediately prior to
such time without change until the Participant subsequently does elect a change
under this Section 6B.1 (except that, if no election as to the investment of his
or her future Savings and Rollover Contributions or the then balance of his or
her Accounts, as the case may be, had ever previously been made as to such
contributions or balance, then the Participant shall be deemed to have elected
to invest such contributions or balance in Fund A.)
     6B.2 Investment Funds. Several Funds shall be maintained in the Trust Fund
for the investment of Plan funds. For purposes hereof, a “Fund” means a separate
commingled investment fund established under the Trust Fund which is used for
the investment of assets of the Plan. Each of such Funds has a specific
investment focus and party or parties directing its investments, which in both
cases is chosen by the Committee or an investment committee appointed under the
provisions of the Trust. Each Fund is subject to all of the terms of the Trust
Fund. For purposes of the Plan, the funds listed below are Funds used for the
Plan, have the investment focus described below, and are the Funds referred to
in the other provisions of the Plan:
          6B.2.1 “Fund A” invests in a variety of short-term fixed income
corporate and government securities, mortgage securities, investment contracts
with selected insurance or other companies, intermediate-term fixed-income
securities, and cash equivalents.
          6B.2.2 “Fund B” invests in a variety of corporate and government
fixed-income securities, mortgage securities, equity securities, and cash
equivalents, as selected by the Committee or by one or more investment managers
appointed under the Trust Fund.
          6B.2.3 “Fund C” invests in common stocks of well established companies
which are generally reflected in the Standard & Poor’s 500 stock equity index
fund.
          6B.2.4 “Fund D” invests in the common stocks of smaller, less
recognized companies than the companies reflected in Fund C.
          6B.2.5 “Fund E” invests in the stocks of companies not based in the
United States.
          6B.2.6 “Fund F” invests primarily in common stock of Federated, except
that a portion of such Fund may invest in certain cash equivalents.

6B-2



--------------------------------------------------------------------------------



 



SECTION 7
WITHDRAWALS DURING EMPLOYMENT
     7.1 Withdrawals of After-Tax Savings and Rollover Contributions.
          7.1.1 Upon written notice filed with a Plan representative, a
Participant may elect to withdraw from his or her Savings Account any portion of
the then value of such Account which is attributable to his or her After-Tax
Savings Contributions which are treated under other provisions of the Plan as
Additional Savings Contributions (for purposes of this Section 7.1, the
“After-Tax Additional Savings Contributions”), and/or to withdraw any portion of
the then value of his or her Rollover Account, and which he or she designates in
the notice.
          7.1.2 Also upon written notice filed with a Plan representative, any
Participant may, provided he or she elects at the same time to withdraw the
maximum amount of After-Tax Additional Savings Contributions he or she is
permitted to withdraw under Section 7.1.1 above (if any), elect to withdraw from
his or her Savings Account any portion of the then value of such Account which
is attributable to his or her After-Tax Savings Contributions which are treated
under other provisions of the Plan as Basic Savings Contributions and which he
or she designates in the notice.
          7.1.3 If a withdrawal under Section 7.1.1 above and/or Section 7.1.2
above is elected, the actual withdrawal payment shall be distributed in cash to
the Participant as soon as administratively practical after such election.
     7.2 Withdrawals of Pre-Tax Savings Contributions.
          7.2.1 Upon written notice filed with a Plan representative, a
Participant may, provided he or she elects at the same time to withdraw the
maximum amount he or she is permitted to withdraw under Section 7.1 above (if
any), request a withdrawal from his or her Savings Account of any portion of the
then value of such Account which is attributable to his or her Pre-Tax Savings
Contributions and which he or she designates in the notice, so long as, if the
Participant has not yet attained age 59-1/2, the requested amount is not greater
than the difference between the dollar amount of the Pre-Tax Savings
Contributions previously made on his or her behalf to the Plan and the amount of
Pre-Tax Savings Contributions he or she has previously withdrawn from the Plan.
In particular, no Trust income allocated to the Participant’s Savings Account by
reason of his or her Pre-Tax Savings Contributions made to the Plan may be
withdrawn pursuant to the provisions of this Section 7.2 when the withdrawal is
made before the Participant has attained age 59-1/2. Further, no withdrawal may
be allowed under this Section 7.2 unless the withdrawal is requested (1) after
the Participant has attained age 59-1/2 or (2) because of a hardship.

7-1



--------------------------------------------------------------------------------



 



          7.2.2 If such a withdrawal is requested, the actual withdrawal payment
shall be distributed in cash to the Participant as soon as administratively
practical after such election, provided the Committee or a Committee
representative determines such request is to be granted under the rules set
forth in this Section 7.2 (and, if applicable, Section 7.3 below).
          7.2.3 Also, any withdrawal made by a Participant shall be deemed for
Plan purposes to consist first of those Pre-Tax Savings Contributions which are
treated under other provisions of the Plan as Additional Savings Contributions
and second (only to the extent still necessary) of those Pre-Tax Savings
Contributions which are treated under other provisions of the Plan as Basic
Savings Contributions.
          7.2.4 Any withdrawal requested under this Section 7.2 because of a
hardship shall be granted by the Committee or a Committee representative if (and
only if) the Committee or the Committee representative determines that the
requested hardship withdrawal meets the requirements set forth in Section 7.3
below.
          7.3 Requirements for Hardship Withdrawals. Any withdrawal which is
requested by a Participant under Section 7.2 above because of a hardship must
meet the following requirements in order to be granted by the Committee or a
Committee representative:
          7.3.1 Any such hardship withdrawal must be requested by the
Participant and certified to be on account of an immediate and heavy financial
need of the Participant. Also, written documentation of the reason for
requesting the withdrawal may be required by the Committee or a Committee
representative. Whether a withdrawal is requested on account of an immediate and
heavy financial need of the Participant shall be determined by the Committee or
a Committee representative on the basis of all facts and circumstances. In this
regard, a withdrawal shall be considered to be requested on account of an
immediate and heavy financial need of the Participant if the request is on
account of:
                (a) Expenses for medical care (described in Section 213(d) of
the Code) previously incurred by the Participant, his or her spouse, or any
dependents of his or hers (as defined in Section 152 of the Code) or necessary
for these persons to obtain medical care (described in Section 213(d) of the
Code);
                (b) Costs directly related to the purchase (excluding mortgage
payments) of a principal residence of the Participant;
                (c) The payment of tuition and related educational fees for the
next twelve months of post-secondary education for the Participant or his or her
spouse, children, or dependents (as defined in Section 152 of the Code);
                (d) The need to prevent the eviction of the Participant from his
or her principal residence or the foreclosure on the mortgage of the
Participant’s principal residence;

7-2



--------------------------------------------------------------------------------



 



                (e) The need to pay funeral expenses of a family member of the
Participant;
                (f) The need to pay expenses resulting from sudden or unexpected
damage to the Participant’s principal residence or personal property;
                (g) To the extent not described in paragraph (a) above, the need
to pay expenses resulting from a sudden and unexpected illness or accident of
the Participant or a family member of the Participant; or
                (h) To the extent not included in any of the foregoing
paragraphs, the need to pay expenses to alleviate the Participant’s severe
financial hardship resulting from extraordinary and unforeseeable circumstances
beyond the control of the Participant.
          7.3.2 Any such hardship withdrawal must also be necessary to satisfy
the need for the withdrawal. A withdrawal shall be deemed necessary to satisfy
such need if, and only if, all of the following conditions are certified to by
the Participant:
                (a) The withdrawal is not in excess of the amount of the
immediate and heavy financial need of the applicable Participant which has
caused the Participant to request the withdrawal. The amount of an immediate and
heavy financial need of the Participant may include an amount permitted by the
Committee under uniform rules to cover Federal income taxes or penalties which
can reasonably be anticipated to result to the Participant from the
distribution;
                (b) The Participant has obtained or is obtaining by the date of
the withdrawal all withdrawals (other than hardship withdrawals) and all
nontaxable (at the time of the loans) loans then available under the Plan and
all other plans of the Associated Employers, including any loans then available
under Section 6.9 above and any withdrawal then available under Section 7.1
above;
                (c) The Participant shall be suspended from making employee
contributions or having contributions made by reason of his or her election
pursuant to an arrangement described in Section 401(k) of the Code under the
Plan, or any other plan of the Associated Employer which is qualified under
Section 401(a) of the Code, for a one year period beginning on the date on which
the withdrawal payment is made;
                (d) The Participant shall be suspended from making employee
contributions or having contributions made by reason of his or her election
under any plan of deferred compensation of an Associated Employer which is not
qualified under Section 401(a) of the Code, including for purposes hereof a
stock option or stock purchase plan, for at least one year after the date on
which the withdrawal payment is made; and

7-3



--------------------------------------------------------------------------------



 



                (e) The Participant cannot relieve such need through any other
resources.
     7.4 Suspension of Savings Contributions. Notwithstanding any other
provision in the Plan to the contrary, the ability of any Participant who makes
a withdrawal under Sections 7.2 and 7.3 above because of a hardship shall
automatically be suspended from making Savings Contributions under this Plan for
the one year period beginning on the date on which the withdrawal payment is
made. The Participant may elect to have Savings Contributions resume being made
on his or her behalf as of any pay day which occurs at least one year after such
withdrawal date (or any subsequent day) only by filing a new Savings Agreement
with a Plan representative an administratively reasonable number of days prior
to such pay day.
     7.5 Reduction of Post-Withdrawal Pre-Tax Savings Contributions.
Notwithstanding any other provision in the Plan to the contrary, any Participant
who makes a withdrawal under Sections 7.2 and 7.3 above because of a hardship
may not elect to have Pre-Tax Savings Contributions made to this Plan, and/or to
have any contributions made to any other plans of the Associated Employers by
reason of an election pursuant to any arrangement described in Section 401(k) of
the Code, for the Participant’s tax year next following his or her tax year in
which he or she receives such withdrawal which are in the aggregate in excess of
an amount equal to: (1) the applicable limit under Section 402(g) of the Code
for such next tax year (e.g., $9,500, as increased by the Secretary of the
Treasury or his or her delegate for such next tax year); less (2) the aggregate
sum of the Pre-Tax Savings Contributions made on behalf of the Participant to
this Plan, and the contributions made on his or her behalf to any other plans of
the Associated Employers by reason of any arrangement described in Section
401(k) of the Code, for the Participant’s tax year in which such withdrawal is
made.

7-4



--------------------------------------------------------------------------------



 



SECTION 8
DISTRIBUTIONS ON ACCOUNT OF TERMINATION
OF EMPLOYMENT FOR REASONS OTHER THAN DEATH
     8.1 Distribution of Retirement Benefit. Each Participant who is vested in
any Account under the Plan shall be entitled to a retirement benefit under the
Plan, which is payable in accordance with the following provisions:
          8.1.1 The form of such benefit shall be determined under Sections 8A
and 8B below.
          8.1.2 Further, subject to the other provisions of the Plan, such
benefit shall be paid or commence to be paid within a reasonable administrative
period after the date the Participant provides a Plan representative with a
written direction (on a form prepared or approved by the Committee) to pay the
benefit, except that in no event shall such benefit be paid or commence to be
paid prior to the earlier of the date the Participant ceases to be an Employee
or the Participant’s Required Commencement Date or later than the Participant’s
Required Commencement Date.
          8.1.3 Notwithstanding the provisions of Section 8.1.2 above, such
benefit shall automatically be paid, with no direction or consent of the
Participant being required, within a reasonable administrative period after the
date the Participant ceases to be an Employee if the lump sum amount of such
benefit is then determined to be $3,500 or less and if the Participant’s ceasing
to be an Employee occurs prior to his or her Required Commencement Date; except
that such benefit shall in no event be paid later than the Participant’s
Required Commencement Date. The reference to “$3,500” contained in the
immediately preceding sentence shall be deemed to be a reference to “$5,000”
with respect to any Participant who ceases to be an Employee on or after
January 1, 1998 and whose benefit under the Plan does not begin to be paid as of
any date prior to January 1, 1998. In addition, and also notwithstanding the
provisions of Section 8.1.2 above, if the retirement benefit payable under the
provisions of this Section 8.1 to a Participant who ceases to be an Employee
before January 1, 1998 is not required to be distributed under the first
sentence of this Section 8.1.3 but the lump sum amount of such benefit is
determined to be $5,000 or less as of January 1, 2001, and if such Participant
has not previously started to receive such retirement benefit, then such benefit
shall automatically be paid, with no direction or consent of the Participant
being required, within a reasonable administration period after such date
(except that such benefit shall in no event be paid later than the Participant’s
Required Commencement Date).
          8.1.4 Also, in no event shall distribution of any benefit under the
Plan to a Participant under this Section 8.1 be made or commence, provided the
Participant has filed a written direction to pay the benefit (when such
direction is required) and the amount of the benefit can be determined, later
than 60 days after the end of the later of the Plan Year during which the
Participant

8-1



--------------------------------------------------------------------------------



 



attains his or her Normal Retirement Age or the Plan Year in which he or she
ceases to be an Employee.
          8.1.5 If a Participant dies before the full distribution of the
retirement benefit to which he or she is entitled, his or her beneficiary under
the Plan shall be entitled to a benefit under Section 9 below and the provisions
of this Section 8.1 shall no longer apply.
     8.2 Required Commencement Date. For purposes of the Plan and Section 8.1
above in particular, a Participant’s “Required Commencement Date” means a date
determined by the Committee for administrative reasons to be the date on which
the Participant’s vested Plan benefit (if any such benefit would then exist and
not yet have been distributed) is to commence in order to meet the requirements
of Section 401(a)(9) of the Code (or, for any Participant who attains age 70-1/2
prior to January 1, 1999, in order to meet the requirements of Code
Section 401(a)(9) as in effect before the effect of the Small Business Job
Protection Act of 1996 is taken into account), which date, subject to any
subsequent changes to Code Section 401(a)(9), shall be in accordance with the
following parameters:
          8.2.1 Subject to Section 8.2.5 below, for a Participant who attains
age 70-1/2 after December 31, 1987 but prior to January 1, 1999, his or her
Required Commencement Date must be no later than, and no earlier than seven
months prior to, the April 1 of the calendar year next following the calendar
year in which he or she attains age 70-1/2.
          8.2.2 Subject to Section 8.2.5 below, for a Participant who attains
age 70-1/2 either before January 1, 1988 or after December 31, 1998 and who is
not a 5% owner of the Employer, his or her Required Commencement Date must be no
later than, and no earlier than seven months prior to, the April 1 of the
calendar year next following the later of: (1) the calendar year in which he or
she attains age 70-1/2; or (2) the calendar year in which he or she ceases to be
an Employee.
          8.2.3 Subject to Section 8.2.5 below, for a Participant who attains
age 70-1/2 either before January 1, 1988 or after December 31, 1998 and who is a
5% owner of an Associated Employer, his or her Required Commencement Date must
be no later than, and no earlier than seven months prior to, the April 1 of the
calendar year next following the later of: (1) the calendar year in which he or
she attains age 70-1/2; or (2) the earlier of the calendar year with or within
which ends the Plan Year in which he or she becomes a 5% owner of the Associated
Employer or the calendar year in which he or she ceases to be an Employee.
          8.2.4 A Participant is deemed to be a 5% owner of an Associated
Employer for purposes hereof if he or she is a 5% owner of the Associated
Employer (as determined under Section 416(i)(1)(B) of the Code) at any time
during the Plan Year ending with or within the calendar year in which he or she
attains age 66-1/2 or any subsequent Plan Year. Once a Participant meets the
criteria, he or she shall be deemed a 5% owner of the Associated Employer even
if he or she ceases to own 5% of the Associated Employer in a later Plan Year.

8-2



--------------------------------------------------------------------------------



 



          8.2.5 Notwithstanding the foregoing, for any Participant who has no
amount at all allocated to any Account of his or hers under the Plan (or who is
not yet even a Participant) on the date which otherwise would be his or her
Required Commencement Date under the foregoing provisions of this Section 8.2,
then his or her Required Commencement Date shall not be subject to such
foregoing provisions but rather must be a date which falls in, and is no later
than the December 31 of, the calendar year next following the first calendar
year in which falls a date as of which an amount is allocated to any Account of
his or hers under the Plan.
     8.3 Forfeiture of Nonvested Accounts on Termination of Employment. If a
Participant ceases to be an Employee for any reason prior to a time when his or
her Accounts are fully vested, the Participant will forfeit from his or her
Accounts the nonvested balance therein (i.e., the total balance of such Accounts
less the vested portion, if any, of such balance), on and as determined as of
the earlier of (1) the date on which he or she receives distribution of the full
vested portion of his or her Accounts or (2) the end of the Plan Year in which
he or she first incurs a Six-Year Break-in-Service which ends after the
Participant ceases to be an Employee. The forfeited amount shall be allocated to
Accounts of other Participants in accordance with Section 8.6 below. For
purposes hereof, a Participant who terminates employment with the Associated
Employers at a time when he or she has no vested balance in his or her Accounts
at all shall be deemed to have received a complete distribution of the vested
portion of his or her Accounts on the date of such termination of employment.
     8.4 Special Rules as to Effect of Rehirings on Accounts.
          8.4.1 If a former Participant who ceased to be an Employee and thereby
forfeited all of his or her Accounts is rehired as a Covered Employee prior to
incurring a Six-Year Break-in-Service, the dollar amount which was previously
forfeited from such Accounts shall be restored, as of the last day of the Plan
Year in which he or she is rehired, to new Accounts (of the same types as the
ones from which he or she suffered the forfeiture) established for him or her
under the Plan. In addition, if a former Participant who ceased to be an
Employee, thereby forfeited a portion of but not all of his or her Accounts, and
received a distribution of the vested balance of such Accounts is rehired as a
Covered Employee prior to incurring a Six-Year Break-in-Service, he or she may
repay to the Trust the dollar amount previously distributed to him or her which
was attributable to the vested portion of such prior Accounts. Such repayment
must be made prior to the earlier of the end of a Six-Year Break-in-Service or
the sixth annual anniversary of his or her reemployment as an Employee. If he or
she makes such repayment, the dollar amount previously forfeited from such prior
Accounts, together with the dollar amount of the repayment, shall be restored,
as of the last day of the Plan Year in which he or she makes the repayment, to
new Accounts (of the same types as the ones from which he or she suffered the
forfeiture and received the distribution) established for him or her under the
Plan.
          8.4.2 If a former Participant who ceased to be an Employee and
forfeited a portion but not all of his or her Matching Account is rehired as a
Covered Employee after incurring a Six-Year Break-in-Service but before
receiving the full vested portion of all of his or her Accounts, his

8-3



--------------------------------------------------------------------------------



 



or her Matching Account shall be renamed as the “Prior Matching Account,” shall
at all future times only reflect the then remaining vested balance therein and
Trust earnings and income which become allocable thereto, and shall be fully
vested at all subsequent times. A new Matching Account, to which future Matching
Contributions can be allocated and which shall be subject to the general vesting
provisions of the Plan, shall be established for the rehired Participant.
     8.5 Source of Restorals. The restorals required under Section 8.4 above for
any Plan Year shall, to the extent indicated in Section 8.6 below, be made from
forfeitures arising in such Plan Year. If the amount of such forfeitures are
insufficient to make all such required restorals, then the amount of such
required restorals shall be made from a special contribution paid by the
Employer to the Trust. Such contribution shall not be considered an Employer
contribution for purposes of Section 6.1 or 6.2 above or a part of an annual
addition (as defined in Section 6A.1.2(a) above) to the Plan.
     8.6 Application of Forfeitures. Any amount of forfeitures arising under the
Plan during a Plan Year: (1) shall first be allocated to make all restorals of
Accounts required under the provisions of Section 8.4 above; (2) shall second,
to the extent any such forfeitures still remain after such first step, be
allocated to correct any inadvertent errors made in crediting amounts to
Accounts and to make all restorals of Accounts required under the provisions of
Section 10.2 below; (3) shall third, to the extent any such forfeitures still
remain after such two steps, be used to reduce and be substituted in place of
the amount of Matching Contributions otherwise required for the subject Plan
Year under the provisions of Section 5.1.3 above; and (4) shall fourth, to the
extent any such forfeitures still remain after such three steps, be allocated
among the Matching Accounts of those Participants who are otherwise entitled to
receive an allocation of Matching Contributions for the subject Plan Year in the
same manner as the Matching Contributions of the Employer are allocated for such
Plan Year and in addition to such Matching Contributions.

8-4



--------------------------------------------------------------------------------



 



SECTION 8A
FORM OF DISTRIBUTION OF SAVINGS, ROLLOVER,
AND MATCHING ACCOUNTS
     8A.1 Section Applies Only to Savings, Rollover, and Matching Accounts. This
Section 8A provides rules as to the form (except for the time of payout, which
is provided for in Section 8 above) of a Participant’s retirement benefit under
the Plan with respect to the part of such benefit attributable to the Savings
Account, Rollover Account, and Matching Account of the Participant (which part
of such benefit is referred to in this Section 8A as the Participant’s “Savings
Benefit”). Section 8B below provides the rules as to such form with respect to
the part of the retirement benefit attributable to any Retirement Income Account
of the Participant.
     8A.2 Normal Form of Savings Benefit — Lump Sum Payment. Subject to the
other provisions of the Plan, a Participant’s Savings Benefit shall be
distributed in the form of a lump sum payment. The amount of the lump sum
payment shall be equal to the vested balances in the Participant’s Savings,
Rollover, and Matching Accounts, determined as of the date which is reasonably
chosen by the Committee or a Committee representative to be sufficiently in
advance of the distribution so as to allow the Committee time to process the
distribution (for purposes of this Section 8A.2, the “subject valuation date”).
Such lump sum payment shall be made in cash, except that the Participant may
elect, on a form or writing prepared or approved by the Committee and filed with
a Plan representative prior to the date the payment is processed, that the
payment is to be made partly in the form of common shares of Federated if a
portion of his or her Savings and Matching Accounts then is invested in the
Investment Fund described in Section 6B above as Fund F (for purposes of this
Section 8A.2, “Fund F”). If such election is made, then such lump sum payment
will consist of: (1) to the extent sufficient Federated common shares are
available under Fund F, Federated common shares equal to the quotient produced
by dividing the vested balances of the portion of the Participant’s Savings,
Rollover, and Matching Accounts which is invested in Fund F as of the subject
valuation date by the closing price (for purposes of this Section 8A.2, the
“subject closing price”) of a Federated common share on the latest trading day
of the largest securities market in which Federated common shares are traded
which occurs on or before the subject valuation date; and (2) cash equal to the
difference between the total vested balances of the Participant’s Savings and
Matching Accounts as of the subject valuation date and the value of the
Federated common shares being distributed in the payment (as determined on the
basis of the subject closing price of a Federated common share).
     8A.3 Optional Annuity Form of Benefit Rules. Subject to the other
provisions of the Plan, a Participant may elect to receive his or her Savings
Benefit in an Annuity form instead of the normal form set forth in Section 8A.2
above (or to have part of his or her Savings Benefit paid in an Annuity form and
the remainder paid in the normal form set forth in Section 8A.2 above). Such an
election must be made on a form or writing prepared or approved by the Committee
and filed with a Plan representative prior to the date the benefit is payable
under the provisions of Section 8.1 above.

8A-1



--------------------------------------------------------------------------------



 



If the Participant elects to receive his or her Savings Benefit (or part of such
benefit) in an Annuity form, the specific type of Annuity in which such benefit
shall be paid is determined under the provisions of Sections 8A.4, 8A.5, and
8A.6 below. In addition, the election to pay a Savings Benefit (or part of such
benefit) in an Annuity form is subject to the following provisions:
          8A.3.1 The distribution of any Annuity shall be effected by the
application of an amount equal to the vested balances in the Participant’s
Savings, Rollover, and Matching Accounts (determined as of a date which is
reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distribution so as to allow the Committee time to
process the distribution), or the part of such vested balances which the
Participant elects to have distributed in an Annuity form, to the purchase of a
nontransferable Annuity contract providing the applicable type of Annuity form
from an insurance company selected by the Committee and the subsequent
forwarding of such contract to the Participant. The purchase of such Annuity
shall be made on behalf of the Participant as a part of the Plan’s
administrative procedures. If the Participant receives a benefit under
Section 8B below in the same Annuity form as he or she receives his or her
Savings Benefit (or any part thereof), the Committee may choose to purchase one
Annuity contract to provide both such benefits.
          8A.3.2 Any Annuity contract shall be purchased and distributed on an
immediate basis (i.e., payments under the contract shall begin as of a date
which coincides with or is within a reasonable administrative period after the
date as of which such purchase is made). As a result, the vested balances of the
Participant’s Savings, Rollover, and Matching Accounts shall be maintained in
the Plan until just before the Annuity contract is to begin payments, at which
time the contract shall be purchased.
          8A.3.3 The distribution of an Annuity contract hereunder shall, for
all purposes of the Plan, be deemed to constitute the full distribution of the
benefit attributable to the part of the Participant’s Savings, Rollover, and
Matching Accounts which is due the Participant and is being paid in the form of
an Annuity.
          8A.3.4 Notwithstanding any other provision of the Plan to the
contrary, the applicable Participant may not elect to receive his or her Savings
Benefit (or any part of such benefit) in an Annuity form if the value of such
benefit (or such part) at the time it is determined for distribution purposes,
when added to the value of any benefit under Section 8B below which the
Participant also is to receive in an Annuity form, is $3,500 or less. Instead,
in such case such benefit shall be distributed in a lump sum payment in
accordance with the provisions of Section 8A.2 above. The reference to “$3,500”
contained in the first sentence of this Section 8A.3.4 shall be deemed to be a
reference to “$5,000” with respect to (1) any Participant who ceases to be an
Employee on or after January 1, 1998 and whose Savings Benefit does not begin to
be paid as of any date prior to January 1, 1998 or (2) any other Participant
whose entire retirement benefit under the Plan is required to be paid pursuant
to the provisions of the last sentence of Section 8.1.3 above.

8A-2



--------------------------------------------------------------------------------



 



          8A.3.5 If a Participant elects to receive part but not all of his or
her Savings Benefit in the form of an Annuity, then, for purposes of the
provisions of Sections 8A.4, 8A.5, and 8A.6 below, any reference in such
sections to a Participant’s Savings Benefit shall be read to refer only to the
part of such benefit which the Participant elects to receive in the form of an
Annuity.
     8A.4 Normal Form of Annuity Benefit.
          8A.4.1 Subject to the other terms of the Plan, if a Participant elects
to receive his or her Savings Benefit in an Annuity form under the provisions of
Section 8A.3 above and he or she is not married as of the date payments under
the Annuity are to begin being paid, then such benefit shall be paid in the form
of a Single Life Annuity.
          8A.4.2 Subject to the other terms of the Plan, if a Participant elects
to receive his or her Savings Benefit in an Annuity form under the provisions of
Section 8A.3 above and he or she is married as of the date payments under the
Annuity are to begin being paid, then such benefit shall be paid in the form of
a Qualified Joint and Survivor Annuity.
     8A.5 Election Out of Normal Annuity Form.
          8A.5.1 A Participant who elects to receive his or her Savings Benefit
in an Annuity form under the provisions of Section 8A.3 above may elect to waive
the normal Annuity form in which such benefit shall otherwise be paid under
Section 8A.4 above and instead to have such benefit paid in any specific
optional Annuity form permitted him or her under Section 8A.6 below, provided:
(1) such election is made in writing to a Plan representative (on a form or
writing prepared or approved by the Committee) both prior to the date on which
the Savings Benefit is otherwise distributed in the absence of this election and
within the 90 day period ending on the date on which his or her Savings Benefit
is distributed; and (2) for a Participant who is married on the date as of which
his or her Savings Benefit commences under the Annuity form, the person who is
the Spouse of the Participant on such date consents, in writing to a Plan
representative, to such election within the same 90 day period, with the
Spouse’s consent acknowledging the effect of such consent and being witnessed by
a notary public. Any such Spouse’s consent shall be irrevocable once received by
a Plan representative.
          8A.5.2 Notwithstanding the provisions of clause (2) in Section 8A.5.1
above, a consent of a Spouse shall not be required for purposes of
Section 8A.5.1 above if it is established to the satisfaction of a Plan
representative that the otherwise required consent cannot be obtained because
the Plan representative reasonably determines no Spouse exists, because the
Spouse cannot reasonably be located, or because of such other circumstances as
the Secretary of the Treasury or his or her delegate allows in regulations.
          8A.5.3 The Participant may amend or revoke his or her election of an
optional Annuity form under this Section 8A.5 by written notice filed with a
Plan representative at any time before his or her Savings Benefit is processed
for distribution to him or her under the Plan; provided

8A-3



--------------------------------------------------------------------------------



 



that if the Participant attempts upon such an amendment to elect another Annuity
form of payment different than the normal Annuity form applicable to him or her,
the conditions of Sections 8A.5.1 and 8A.5.2 above must be satisfied as if such
amendment were a new election.
     8A.6 Optional Annuity Forms. A Participant who elects to receive his or her
Savings Benefit in an Annuity form may elect to receive such benefit, in lieu of
the normal Annuity form otherwise payable under Section 8A.4 above and provided
all of the election provisions of Section 8A.5 above are met, in any of the
following Annuity forms: (1) a Single Life Annuity (which is an optional Annuity
form only for a Participant who is married on the date as of which his or her
Savings Benefit is distributed to him); (2) a Life and Ten Year Certain Annuity;
(3) a Full Cash Refund Annuity; or (4) a Period Certain Annuity.
     8A.7 Annuity Definitions. For purposes of this Section 8A, the following
Annuity definitions apply:
          8A.7.1 “Single Life Annuity” means an Annuity payable as follows.
Monthly payments are made to a Participant for his or her life and end with the
last monthly payment due for the month in which the Participant dies.
          8A.7.2 “Qualified Joint and Survivor Annuity” means an Annuity payable
as follows. Monthly payments are made to a Participant for his or her life, and
after his or her death monthly survivor payments continue to the person who is
the Spouse of the Participant on the date as of which payments under the Annuity
begin being paid to the Participant (provided such person survives the
Participant) for such person’s life. Each monthly survivor payment to such
person is equal in amount to 50% (or, if the Participant so elects in writing to
the applicable Plan representative within the 90 day period ending on the date
on which payments under the Annuity begin being paid, 66-2/3%, 75%, or 100%) of
the monthly payment amount made during the life of the Participant under the
same Annuity.
          8A.7.3 “Life and Ten Year Certain Annuity” means an Annuity payable as
follows. Monthly payments are made to a Participant for his or her life, and
such payments end with the payment due for the month in which the Participant
dies if at least 120 monthly payments have been made on behalf of the
Participant. If not, the monthly payments continue after the Participant’s death
to a contingent beneficiary until 120 monthly payments have been made, when
aggregated, to the Participant and the contingent beneficiary. The Participant
shall name the contingent beneficiary in his or her election of this form.
          8A.7.4 “Full Cash Refund Annuity” means an Annuity payable as follows.
Monthly payments are made to a Participant for his or her life and end with the
last payment due for the month in which the Participant dies. Further, if the
cost of such Annuity exceeds the total of all monthly payments made under the
Annuity through the month in which the Participant dies, then the amount of such
excess shall be paid to a contingent beneficiary. The Participant shall name the
contingent beneficiary for purposes of such Annuity in his or her election of
this form.

8A-4



--------------------------------------------------------------------------------



 



          8A.7.5 “Period Certain Annuity” means an Annuity payable as follows.
Monthly payments are made to a Participant for a certain number of months (the
“period certain”) and end with the payment for the last month in such period
certain. If the Participant dies before the end of the period certain, then the
monthly payments due for the remaining months in the period certain after the
month of the Participant’s death shall be paid to a contingent beneficiary. The
Participant shall specify the period certain to be used and name the contingent
beneficiary in his or her election of this form. The period certain may be of
any number of months, provided it is not less than 36 months and not more than
180 months.
     8A.8 Minimum Required Installment/Lump Sum Form of Benefit. Subject to the
other provisions of the Plan, a Participant who is required to receive a
retirement benefit under Section 8.1 above on his or her Required Commencement
Date and prior to his or her having ceased to be an Employee shall receive his
or her Savings Benefit in a special installment form (for purposes of this
Section 8A.8, the “Installment/Lump Sum Form”), unless and until the Participant
elects in a writing filed with a Plan representative prior to the date of any
payment otherwise required under the Installment/Lump Sum Form to receive his or
her Savings Benefit in the normal form set forth in Section 8A.2 above (in which
case his or her then remaining Savings Benefit shall be paid in such normal
form) or in an optional Annuity form (in which case such election shall be
subject to the rules of Sections 8A.3.1 through 8A.3.5 above and of
Sections 8A.4 through 8A.6 above and, subject to such rules, his or her then
remaining Savings Benefit shall be paid in such optional Annuity form). The
Committee may require for administrative reasons that such election must be
filed a reasonable number of days or months prior to the date of any payment
otherwise required under the Installment/Lump Sum form for it to be considered
effective as of the date of such payment. The Installment/Lump Sum Form is
subject to the following provisions:
          8A.8.1 Under the Installment/Lump Sum Form, a part of the vested
balances of the Participant’s Savings, Rollover, and Matching Accounts is paid
in cash to the Participant (or, if he or she dies before payment of such part,
to the beneficiary of the Participant designated under the provisions of
Section 9.6 below) for each Distribution Year. For any Distribution Year, the
amount of the distribution shall be equal to the lesser of: (1) an amount equal
to the total vested balances of all of the Participant’s Accounts (determined as
of the last day of the latest calendar year which ends prior to the subject
Distribution Year) divided by the Life Expectancy of the Participant for such
Distribution Year; or (2) an amount equal to the vested balances of the
Participant’s Savings, Rollover, and Matching Accounts (determined as of the
latest valuations of the Investment Funds which have been completed prior to the
distribution and the results of which are available on such date to the
Committee). Any distribution which is made hereunder for a Distribution Year
shall be deemed for Plan purposes to be taken first from the Participant’s
Savings Account, second (only to the extent still necessary) from his or her
Rollover Account, and third (only to the extent still necessary) from his or her
Matching Account.
          8A.8.2 Further, under the Installment/Lump Sum Form, any then
remaining vested balance in the Participant’s Savings, Rollover, and Matching
Accounts shall be paid in a lump sum

8A-5



--------------------------------------------------------------------------------



 



cash payment to the Participant (or, if he or she dies before such payment, to
the beneficiary of the Participant designated under the provisions of
Section 9.6 below) within a reasonable administrative period after the
Participant ceases to be an Employee for any reason. For purposes of this
distribution, the remaining vested balances of the Participant’s Savings,
Rollover, and Matching Accounts shall be based on the latest valuations of the
Investment Funds which have been completed prior to the date of the distribution
and the results of which are available on such date to the Committee.
          8A.8.3 The distribution to be made under the Installment/Lump Sum Form
for the Participant’s first Distribution Year shall be made on the Participant’s
Required Commencement Date. The distribution to be made under the
Installment/Lump Sum Form for any later Distribution Year shall be made on a
date which falls in such Distribution Year and which the Committee determines
for administrative reasons to be the date on which such distribution is to be
made; except that, instead of a separate payment, the distribution to be made
for any Distribution Year in which the Participant ceases to be an Employee may
be paid as part of the final lump sum cash payment provided for in
Section 8A.8.2 above (whenever it is paid) if (and only if) such final payment
is made in such Distribution Year. If the Participant affirmatively elects in
writing to have his or her Savings Benefit paid in the Installment/Lump Sum
form, then such form, once it commences, shall continue in accordance with the
terms of this Section 8A.8 which apply to such form and shall not be subject to
change.
          8A.8.4 For purposes of this Section 8A.8, a “Distribution Year” means,
with respect to any Participant, the latest calendar year which ends prior to or
with the latest date which could serve as the Participant’s Required
Commencement Date and each later calendar year to and including the calendar
year in which the Participant ceases to be an Employee.
          8A.8.5 Also for purposes of this Section 8A.8, the “Life Expectancy”
of the Participant shall be, for each and any Distribution Year which ends after
the Effective Amendment Date, the Participant’s life expectancy divisor for such
Distribution Year. For purposes hereof, the Participant’s “life expectancy
divisor” for any such Distribution Year shall be deemed to be the applicable
multiple set forth in the latest table adopted on or before the first day of the
subject Distribution Year under Treas. Reg. Section 1.72-9 to reflect expected
return multiples for ordinary life annuities, one life, which applies to the age
of the Participant on his or her birthday in the subject Distribution Year. (As
of the Effective Amendment Date, the table contained in Treas. Reg.
Section 1.72-9 from which a Participant’s life expectancy divisor is derived is
Table V.)
          8A.8.6 Notwithstanding the foregoing provisions of this Section 8A.8,
if the value of the Participant’s Savings Benefit as of his or her Required
Commencement Date, when added to the value of any benefit under Section 8B below
which the Participant also is to receive, is $3,500 or less, his or her Savings
Benefit shall be distributed in the normal form set forth in Section 8A.2 above
instead of the Installment/Lump Sum Form. The reference to “$3,500” contained in
the immediately preceding sentence shall be deemed to be a reference to “$5,000”
with respect to any

8A-6



--------------------------------------------------------------------------------



 



Participant whose Required Commencement Date occurs on or after January 1, 1998
and whose Savings Benefit does not begin to be paid as of any date prior to
January 1, 1998.

8A-7



--------------------------------------------------------------------------------



 



SECTION 8B
FORM OF DISTRIBUTION OF
RETIREMENT INCOME ACCOUNTS
     8B.1 Section Applies Only to Retirement Income Accounts. This Section 8B
provides rules as to the form (except for the time of payout, which is set forth
in Section 8 above) of a Participant’s retirement benefit under the Plan with
respect to the part of such benefit attributable to any Retirement Income
Account of the Participant (which part of such benefit is referred to in this
Section 8B as the Participant’s “Profit Sharing Benefit”), if any. Section 8A
above provides the rules as to such form with respect to the part of the
retirement benefit attributable to any Savings, Rollover, and Matching Accounts
of the Participant (which part of such benefit is referred to in this Section 8B
as the Participant’s “Savings Benefit”).
     8B.2 Normal Form of Profit Sharing Benefit — Qualified Annuity Forms.
          8B.2.1 Subject to the other terms of the Plan, if a Participant is not
married as of the date payment of his or her Profit Sharing Benefit is to
commence, then such benefit shall be paid in the form of a Single Life Annuity.
          8B.2.2 Subject to the other terms of the Plan, if a Participant is
married as of the date payment of his or her Profit Sharing Benefit is to
commence, then such benefit shall be paid in the form of a Qualified Joint and
Survivor Annuity.
     8B.3 Election Out of Normal Form.
          8B.3.1 A Participant may elect to waive the normal form in which his
or her Profit Sharing Benefit shall otherwise be paid under Section 8B.2 above
and instead to have such benefit (or any part of such benefit) paid in any
specific optional form permitted him or her under Section 8B.4 below, provided:
(1) such election is made in writing to a Plan representative (on a form or
writing prepared or approved by the Committee) both prior to the date on which
the Profit Sharing Benefit is distributed in the absence of this election and
within the 90 day period ending on the date on which his or her Profit Sharing
Benefit is distributed or paid; and (2) for a Participant who is married on the
date as of which his or her Profit Sharing Benefit commences or is paid, the
person who is the Spouse of the Participant on such date consents, in writing to
a Plan representative, to such election within the same 90 day period, with the
Spouse’s consent acknowledging the effect of such consent and being witnessed by
a notary public. Any such Spouse’s consent shall be irrevocable once received by
a Plan representative.
          8B.3.2 Notwithstanding the provisions of clause (2) in Section 8B.3.1
above, a consent of a Spouse shall not be required for purposes of
Section 8B.3.1 above if it is established to the satisfaction of a Plan
representative that the otherwise required consent cannot be obtained

8B-1



--------------------------------------------------------------------------------



 



because the Plan representative reasonably determines no Spouse exists, because
the Spouse cannot reasonably be located, or because of such other circumstances
as the Secretary of the Treasury or his or her delegate allows in regulations.
          8B.3.3 The Participant may amend or revoke his or her election of an
optional form under this Section 8B.3 by written notice filed with a Plan
representative at any time before his or her Profit Sharing Benefit is processed
for distribution to him or her under the Plan; provided that if the Participant
attempts upon such an amendment to elect another form of payment different than
the normal form applicable to him or her, the conditions of Sections 8B.3.1 and
8B.3.2 above must be satisfied as if such amendment were a new election.
     8B.4 Regular Optional Forms.
          8B.4.1 Provided all of the election provisions of Section 8B.3 above
are met, a Participant may elect to receive his or her Profit Sharing Benefit in
any of the following forms instead of the normal form otherwise payable under
Section 8B.2 above (or to have part of his or her Profit Sharing Benefit paid in
any of the following forms and the remainder paid in the normal form otherwise
payable under Section 8B.2 above):
               (a) A Single Life Annuity (which is an optional form only for a
Participant who is married on the date as of which his or her Profit Sharing
Benefit commences to be paid to him);
               (b) A Life and Ten Year Certain Annuity;
               (c) A Full Cash Refund Annuity;
               (d) A Period Certain Annuity; or
               (e) A lump sum payment. The amount of the lump sum payment shall
be equal to the vested balance of the Participant’s Retirement Income Account,
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution (for purposes of this
paragraph (e), the “subject valuation date”), or the part of such vested balance
which the Participant elects to have distributed in a lump sum payment form, as
the case may be. Such lump sum payment shall be made in cash, except that the
Participant may elect, on a form or writing prepared or approved by the
Committee and filed with a Plan representative prior to the date the payment is
processed, that the payment is to be made partly in the form of common shares of
Federated if a portion of his or her Retirement Income Account then is invested
in the Investment Fund described in Section 6B above as Fund F (for purposes of
this paragraph (e), “Fund F”). If such election is made, then such lump sum
payment will consist of: (1) to the extent sufficient Federated common shares
are available under Fund F, Federated common shares equal to the quotient
produced by dividing the vested balance of the portion of the Participant’s
Retirement

8B-2



--------------------------------------------------------------------------------



 



Income Account which is invested in Fund F as of the subject valuation date by
the closing price (for purposes of this paragraph (e), the “subject closing
price”) of a Federated common share on the latest trading day of the largest
securities market in which Federated common shares are traded which occurs on or
before the subject valuation date; and (2) cash equal to the difference between
the total vested balance of the Participant’s Retirement Income Account as of
the subject valuation date and the value of the Federated common shares being
distributed in the payment (as determined on the basis of the subject closing
price of a Federated common share).
     8B.5 Annuity Form of Benefit Rules. If a Participant’s Profit Sharing
Benefit is paid in any Annuity form under the provisions of this Section 8B,
such Annuity form shall be subject to the following provisions:
          8B.5.1 The distribution of any Annuity shall be effected by the
application of an amount equal to the vested balance in the Participant’s
Retirement Income Account (determined as of a date which is reasonably chosen by
the Committee or a Committee representative to be sufficiently in advance of the
distribution so as to allow the Committee time to process the distribution), or
the part of such vested balance which is to be distributed in an Annuity form,
to the purchase of a nontransferable Annuity contract providing the applicable
type of Annuity form from an insurance company selected by the Committee and the
subsequent forwarding of such contract to the Participant. The purchase of such
Annuity shall be made on behalf of the Participant as a part of the Plan’s
administrative procedures. If the Participant receives his or her Savings
Benefit (or any part thereof) under Section 8A above in the same Annuity form as
he or she receives his or her Profit Sharing Benefit (or any part thereof), the
Committee may choose to purchase just one Annuity contract to provide both such
benefits.
          8B.5.2 Any Annuity contract shall be purchased and distributed on an
immediate basis (i.e., payments under the contract shall begin as of a date
which coincides with or is within a reasonable administrative period after the
date as of which such purchase is made). As a result, the vested portion of the
Participant’s Retirement Income Account shall be maintained in the Plan until
just before the Annuity contract is to begin payments, at which time the
contract shall be purchased.
          8B.5.3 The distribution of an Annuity contract hereunder shall, for
all purposes of the Plan, be deemed to constitute the full distribution of the
benefit attributable to the part of the Participant’s Retirement Income Account
which is due the Participant and is being paid in the form of an Annuity.
     8B.6 Annuity Definitions. For purposes of this Section 8B, a “Single Life
Annuity,” “Qualified Joint and Survivor Annuity,” “Life and Ten Year Certain
Annuity,” “Full Cash Refund Annuity,” and “Period Certain Annuity” shall have
the same meanings as are set forth for such terms in Section 8A.7 above.

8B-3



--------------------------------------------------------------------------------



 



     8B.7 Required Lump Sum Form for Small Profit Sharing Benefit.
          8B.7.1 Notwithstanding any other provision of the Plan to the
contrary, a Participant shall automatically receive his or her Profit Sharing
Benefit in the form of a lump sum payment (and not in any Annuity form) unless
the value of such benefit at the time it is processed for distribution, when
added to the value of any benefit under Section 8A above which the Participant
elects to receive in an Annuity form, is in excess of $3,500. The reference to
“$3,500” contained in the immediately preceding sentence shall be deemed to be a
reference to “$5,000” with respect to (1) any Participant who ceases to be an
Employee on or after January 1, 1998 and whose Profit Sharing Benefit does not
begin to be paid as of any date prior to January 1, 1998 or (2) any other
Participant whose entire retirement benefit under the Plan is required to be
paid pursuant to the provisions of the last sentence of Section 8.1.3 above.
          8B.7.2 The amount of any lump sum payment that is payable pursuant to
the provisions of Section 8B.7.1 above shall be equal to the vested balance in
the Participant’s Retirement Income Account determined as of a date which is
reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distribution so as to allow the Committee time to
process the distribution (for purposes of this Section 8B.7, the “subject
valuation date”). Such lump sum payment shall be made in cash, except that the
Participant may elect, on a form or writing prepared or approved by the
Committee and filed with a Plan representative prior to the date the payment is
processed, that the payment is to be made partly in the form of common shares of
Federated if a portion of his or her Retirement Income Account then is invested
in the Investment Fund described in Section 6B above as Fund F (for purposes of
this Section 8B.7, “Fund F”). If such election is made, then such lump sum
payment will consist of: (1) to the extent sufficient Federated common shares
are available under Fund F, Federated common shares equal to the quotient
produced by dividing the vested balance of the portion of the Participant’s
Retirement Income Account which is invested in Fund F as of the subject
valuation date by the closing price (for purposes of this Section 8B.7, the
“subject closing price”) of a Federated common share on the latest trading day
of the largest securities market in which Federated common shares are traded
which occurs on or before the subject valuation date; and (2) cash equal to the
difference between the total vested balance of the Participant’s Retirement
Income Account as of the subject valuation date and the value of the Federated
common shares being distributed in the payment (as determined on the basis of
the subject closing price of a Federated common share).
     8B.8 Optional Minimum Required Installment/Lump Sum Form of Benefit. As a
special option, subject to the other provisions of the Plan, a Participant who
is required to receive a retirement benefit under Section 8.1 above on his or
her Required Commencement Date and prior to his or her having ceased to be an
Employee may elect to receive his or her Profit Sharing Benefit, in lieu of the
form otherwise payable under Section 8B.2 above and provided all of the election
provisions of Section 8B.3 above are met, in a special installment form (for
purposes of this Section 8B.8, the “Installment/Lump Sum Form”). Such an
election must, in addition to the requirements set forth in Section 8B.3 above,
be filed with a Plan representative prior to his or her Required Commencement
Date. The Committee may require for administrative reasons that such

8B-4



--------------------------------------------------------------------------------



 



election must be filed a reasonable number of days or months prior to his or her
Required Commencement Date for it to be considered effective. The
Installment/Lump Sum Form is subject to the following provisions:
          8B.8.1 Under the Installment/Lump Sum Form, a part of the vested
balance of the Participant’s Retirement Income Account is paid in cash to the
Participant (or, if he or she dies before payment of such part, to the
beneficiary of the Participant designated under the provisions of Section 9A.9
below) for each Distribution Year. For any Distribution Year, the amount of the
distribution shall be equal to the difference between: (1) an amount equal to
the total vested balances of all of the Participant’s Accounts (determined as of
the last day of the calendar year which ends prior to the subject Distribution
Year) divided by the Life Expectancy of the Participant for such Distribution
Year; and (2) the amount distributed to the Participant for such Distribution
Year from his or her Savings, Rollover, and Matching Accounts under Section 8A.8
above.
          8B.8.2 Further, under the Installment/Lump Sum Form, any then
remaining vested balance in the Participant’s Retirement Income Account shall be
paid in a lump sum cash payment to the Participant (or, if he or she dies before
such payment, to the beneficiary of the Participant designated under the
provisions of Section 9A.9 below) within a reasonable administrative period
after the Participant ceases to be an Employee for any reason. For purposes of
this distribution, the remaining vested balance of the Participant’s Retirement
Income Account shall be based on the latest valuations of the Investment Funds
which have been completed prior to the date of the distribution and the results
of which are available on such date to the Committee.
          8B.8.3 The distribution to be made under the Installment/Lump Sum Form
for the Participant’s first Distribution Year shall be made on the Participant’s
Required Commencement Date. The distribution to be made under the
Installment/Lump Sum Form for any later Distribution Year shall be made on a
date which falls in such Distribution Year and which the Committee determines
for administrative reasons to be the date on which such distribution is to be
made; except that, instead of a separate payment, the distribution to be made
for any Distribution Year in which the Participant ceases to be an Employee may
be paid as part of the final lump sum cash payment provided for in
Section 8B.8.2 above (whenever it is paid) if (and only if) such final payment
is made in such Distribution Year. If the Participant affirmatively elects in
writing to have his or her Profit Sharing Benefit paid in the Installment/Lump
Sum form, then such form, once it commences, shall continue in accordance with
the terms of this Section 8B.8 which apply to such form and shall not be subject
to change.
          8B.8.4 For purposes of this Section 8B.8, a “Distribution Year” means,
with respect to any Participant, the latest calendar year which ends prior to or
with the latest date which could serve as the Participant’s Required
Commencement Date and each later calendar year to and including the calendar
year in which the Participant ceases to be an Employee.
          8B.8.5 Also for purposes of this Section 8B.8, the “Life Expectancy”
of the Participant shall be, for each and any Distribution Year which ends after
the Effective Amendment

8B-5



--------------------------------------------------------------------------------



 



Date, the Participant’s life expectancy divisor for such Distribution Year. For
purposes hereof, the Participant’s “life expectancy divisor” for any such
Distribution Year shall be deemed to be the applicable multiple set forth in the
latest table adopted on or before the first day of the subject Distribution Year
under Treas. Reg. Section 1.72-9 which applies to the age of the Participant on
his or her birthday in the subject Distribution Year. (As of the Effective
Amendment Date, the table contained in Treas. Reg. Section 1.72-9 from which a
Participant’s life expectancy divisor is derived is Table V.)
          8B.8.6 Notwithstanding the foregoing provisions of this Section 8B, if
the Participant has any Savings Benefit which is also being distributed under
Section 8A above on his or her Required Commencement Date and prior to his or
her having ceased to be an Employee, then he or she may elect that his or her
Profit Sharing Benefit is to be distributed in the Installment/Lump Sum Form
only if he or she also elects in writing to have his or her Savings Benefit
distributed in the Installment/Lump Sum Form described in Section 8A.8 above.
          8B.8.7 Also notwithstanding the foregoing provisions of this
Section 8B, if (1) the Participant has any Savings Benefit which is also being
distributed under Section 8A above on his or her Required Commencement Date
solely because he or she has reached such date and prior to his or her having
ceased to be an Employee, (2) such Savings Benefit is distributed under the
provisions of Section 8A above in the Installment/Lump Sum Form described in
Section 8A.8 above, (3) the Participant fails to indicate in any writing to a
Plan representative the form in which he or she wants his or her Profit Sharing
Benefit distributed on his or her Required Commencement Date, and (4) no portion
of his or her Profit Sharing Benefit would be required to be paid on his or her
Required Commencement Date under the Installment/Lump Sum Form described in this
Section 8B.8 even if such Installment/Lump Sum Form had been elected, then the
Participant shall be deemed to have elected to receive his or her Profit Sharing
Benefit in the form of the Installment/Lump Sum Form described in this
Section 8B.8 until the first date on which some portion of his or her Profit
Sharing Benefit would be required to be paid under the Installment/Lump Sum Form
described in this Section 8B.8 (for purposes of this Section 8B.8.7, the
“Required Profit Sharing Distribution Date”). At such time, the form of the
Participant’s Profit Sharing Benefit shall be redetermined under all of the
provisions of this Section 8B (disregarding only this Section 8B.8.7) as if the
Required Profit Sharing Distribution Date was the date on which the
Participant’s Profit Sharing Benefit was to commence.

8B-6



--------------------------------------------------------------------------------



 



SECTION 9
DISTRIBUTIONS ON ACCOUNT OF DEATH
     9.1 Distribution of Death Benefit. If a Participant dies, whether while
employed by an Associated Employer or after such employment has ceased, prior to
having a retirement benefit paid (or at least commence to be paid) to him or her
under the provisions of Sections 8, 8A, and/or 8B above, the Participant’s
beneficiary shall be entitled to receive a death benefit under the Plan. Such
death benefit, regardless of the form of payment, is payable solely from and
attributable to the vested portions of the Participant’s Accounts.
     9.2 Time of Death Benefit. Subject to the provisions of Section 9A below,
any death benefit payable under Section 9.1 above on behalf of a Participant
shall be distributed within a reasonable administrative period after the
Employer or the Committee receives notice of the Participant’s death (and in no
event, subject only to the Employer or the Committee receiving notice of the
death, shall such benefit be distributed later than December 31 of the calendar
year next following the calendar year in which the Participant died).
     9.3 Normal Form of Death Benefit — Lump Sum Payment. Subject to the
provisions of Section 9A below and the other provisions of this Section 9, any
death benefit payable under Section 9.1 above on behalf of a Participant shall
be distributed in the form of a lump sum payment. The amount of the lump sum
payment shall be equal to the vested balances of the Participant’s Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution (for purposes of this
Section 9.3, the “subject valuation date”). Such lump sum payment shall be made
in cash, except that the Participant’s beneficiary may elect, on a form or
writing prepared or approved by the Committee and filed with a Plan
representative prior to the date the payment is processed, that the payment is
to be made partly in the form of common shares of Federated if a portion of the
Participant’s Accounts then is invested in the Investment Fund described in
Section 6B above as Fund F (for purposes of this Section 9.3, “Fund F”). If such
election is made, then such lump sum payment will consist of: (1) to the extent
sufficient Federated common shares are available under Fund F, Federated common
shares equal to the quotient produced by dividing the vested balances of the
portion of the Participant’s Accounts which is invested in Fund F as of the
subject valuation date by the closing price (for purposes of this Section 9.3,
the “subject closing price”) of a Federated common share on the latest trading
day of the largest securities market in which Federated common shares are traded
which occurs on or before the subject valuation date; and (2) cash equal to the
difference between the total vested balances of the Participant’s Accounts as of
the subject valuation date and the value of the Federated common shares being
distributed in the payment (as determined on the basis of the subject closing
price of a Federated common share).

9-1



--------------------------------------------------------------------------------



 



     9.4 Optional Annuity Form of Death Benefit Rules. Subject to Section 9A
below and the other provisions of this Section 9, a Participant’s beneficiary
who is entitled to a death benefit payable under Section 9.1 above on behalf of
the Participant may elect to receive such death benefit in either a Single Life
Annuity, a Life and Ten Year Certain Annuity, a Full Cash Refund Annuity, or a
Period Certain Annuity, instead of the normal form set forth in Section 9.3
above. Such an election must be made on a form or writing prepared or approved
by the Committee and filed with a Plan representative prior to the date the
death benefit is processed for payment under the provisions of Section 9.2
above. In addition, the election to pay a death benefit in an optional Annuity
form is subject to the following provisions:
          9.4.1 The distribution of any Annuity shall be effected by the
application of an amount equal to the vested balances of the Participant’s
Accounts (determined as of a date which is reasonably chosen by the Committee or
a Committee representative to be sufficiently in advance of the distribution so
as to allow the Committee time to process the distribution) to the purchase of a
nontransferable Annuity contract providing the applicable type of Annuity form
from an insurance company selected by the Committee and the subsequent
forwarding of such contract to the Participant’s beneficiary. The purchase of
such Annuity shall be made on behalf of the Participant’s beneficiary as a part
of the Plan’s administrative procedures.
          9.4.2 Any Annuity contract shall be purchased and distributed on an
immediate basis (i.e., payments under the contract shall begin as of a date
which coincides with or is within a reasonable administrative period after the
date as of which such purchase is made). As a result, the vested balances of the
Participant’s Accounts shall be maintained in the Plan until just before the
Annuity contract is to begin payments, at which time the contract shall be
purchased.
          9.4.3 The distribution of an Annuity contract hereunder shall, for all
purposes of the Plan, be deemed to constitute the full distribution of the death
benefit which is due the Participant’s beneficiary.
          9.4.4 Notwithstanding any other provisions of the Plan to the
contrary, the applicable beneficiary may not elect to receive the death benefit
due to be paid hereunder in an optional Annuity form if the value of such death
benefit at the time it is to be distributed is $3,500 or less. Instead, in such
case such benefit shall be distributed in a lump sum payment in accordance with
the provisions of Section 9.3 above. The reference to “$3,500” contained in the
first sentence of this Section 9.4.4 shall be deemed to be a reference to
“$5,000” when the applicable Participant dies on or after January 1, 1998.
     9.5 Annuity Definitions. For purposes of this Section 9, the following
Annuity definitions apply:
          9.5.1 “Single Life Annuity” means an Annuity payable as follows.
Monthly payments are made to a Participant’s beneficiary for the beneficiary’s
life and end with the last monthly payment due for the month in which the
beneficiary dies.

9-2



--------------------------------------------------------------------------------



 



          9.5.2 “Life and Ten Year Certain Annuity” means an Annuity payable as
follows. Monthly payments are made to a Participant’s beneficiary for the
beneficiary’s life, and such payments end with the last monthly payment due for
the month in which the beneficiary dies if at least 120 monthly payments have
been made on behalf of the beneficiary. If not, the monthly payments continue
after the beneficiary’s death to a contingent beneficiary until 120 monthly
payments have been made, when aggregated, to the beneficiary and the contingent
beneficiary. The beneficiary shall name the contingent beneficiary in his or her
election of this form.
          9.5.3 “Full Cash Refund Annuity” means an Annuity payable as follows.
Monthly payments are made to a Participant’s beneficiary for the beneficiary’s
life and end with the last monthly payment due for the month in which the
beneficiary dies. Further, if the cost of such Annuity exceeds the total of all
monthly payments made under the Annuity through the month in which the
beneficiary dies, then the amount of such excess shall be paid to a contingent
beneficiary. The beneficiary shall name the contingent beneficiary for purposes
of such Annuity in his or her election of this form.
          9.5.4 “Period Certain Annuity” means an Annuity payable as follows.
Monthly payments are made to a Participant’s beneficiary for a certain number of
months (the “period certain”) and end with the payment for the last month in
such period certain. If the beneficiary dies before the end of the period
certain, then the monthly payments due for the remaining months in the period
certain after the month of the beneficiary’s death shall be paid to a contingent
beneficiary. The beneficiary shall specify the period certain to be used and
name the contingent beneficiary in his or her election of this form. The period
certain may be of any number of months, provided it is not less than 36 months
and not more than 180 months.
     9.6 Designation of Beneficiary. Subject to the provisions of Section 9A
below, a Participant’s beneficiary for purposes of the Plan shall be deemed to
be the surviving Spouse of the Participant. The Participant may designate a
different beneficiary on a form or writing prepared or approved by the Committee
and filed with a Plan representative. Such a designation is not effective,
however, unless (1) no Spouse survives the death of the Participant (or it is
established to the satisfaction of a Plan representative that no Spouse survives
such death, the Spouse cannot reasonably be located, or there exist other
circumstances prescribed by the Secretary of the Treasury or his or her delegate
which warrant the disregarding of any need for spousal consent to the designated
beneficiary) or the Spouse irrevocably consents to the different beneficiary
before the Participant’s death, (2) the subject form is filed with a Plan
representative prior to the Participant’s death, and (3) the designated
beneficiary survives the death of the Participant. Such different beneficiary
may consist of one or more persons, trusts, or estates. The Participant may
amend or revoke such designation at any time prior to his or her death on a form
or writing prepared or approved by the Committee and filed (prior to his or her
death) with a Plan representative, provided that any designation of a
beneficiary other than his or her Spouse shall only be effective if such
designation meets all of the conditions of the second sentence of this
Section 9.6. Any consent of a Spouse required hereunder must be made in writing,
acknowledge the effect of such consent, and be

9-3



--------------------------------------------------------------------------------



 



witnessed by a notary public. If the Committee determines that the Participant
is not survived by a Spouse or other properly designated beneficiary, the
Participant’s beneficiary for purposes of the Plan shall be deemed to be the
estate of the Participant.

9-4



--------------------------------------------------------------------------------



 



SECTION 9A
SPECIAL SPOUSAL DEATH BENEFIT DISTRIBUTION RULES FOR
RETIREMENT INCOME ACCOUNTS
     9A.1 Section Applies Only to Retirement Income Accounts. This Section 9A
provides special rules as to the form and time of payment and the designation of
beneficiary with respect to the part (if any) of any death benefit payable under
Section 9 above on behalf of a Participant which is attributable to the
Participant’s Retirement Income Account (which part of such benefit is referred
to in this Section 9A as the Participant’s “Profit Sharing Death Benefit”) when
(and only when) the Participant’s beneficiary for purposes of such Profit
Sharing Death Benefit is the Participant’s Spouse. To the extent the provisions
of this Section 9A apply, such provisions shall govern the payment of the
Participant’s Profit Sharing Death Benefit, and the provisions of Section 9
above shall apply only to the part of the death benefit otherwise described in
Section 9 above which is attributable to the Participant’s Savings, Rollover,
and Matching Accounts (with such part being referred to in this Section 9A as
the Participant’s “Savings Death Benefit” and with any reference to the Accounts
of the Participant contained in such Section 9 above being read to refer only to
the Participant’s Savings and Matching Accounts).
     9A.2 Time of Profit Sharing Death Benefit. If the Participant’s beneficiary
for purposes of his or her Profit Sharing Death Benefit is his or her Spouse,
then the Participant’s Profit Sharing Death Benefit shall be distributed to his
or her Spouse within a reasonable administrative period after the later of the
date the Employer or the Committee receives notice of the Participant’s death or
the date the Spouse provides a written consent to payment of such benefit
(except that in no event, subject only to the Employer or the Committee
receiving notice of the death, shall such benefit be distributed later than
December 31 of the later of the calendar year next following the calendar year
in which the Participant died or the calendar year in which the Participant
would have attained age 70-1/2 had he or she survived).
     9A.3 Normal Form of Profit Sharing Death Benefit. If the Participant’s
beneficiary for purposes of his or her Profit Sharing Death Benefit is his or
her Spouse, then, subject to the other terms of this Section 9A, such Profit
Sharing Death Benefit shall be paid to the Spouse in the form of a Single Life
Annuity.
     9A.4 Election Out of Normal Form. If the Spouse of a Participant is
entitled to receive the Participant’s Profit Sharing Death Benefit in the form
of a Single Life Annuity under Section 9A.3 above, the Spouse may instead elect
to waive such Single Life Annuity form and have such benefit paid in any
specific optional form permitted the Spouse under Section 9A.5 below, provided
such election is made in writing to a Plan representative (on a form or writing
prepared or approved by the Committee) both prior to the date on which the
Profit Sharing Death Benefit is otherwise processed for distribution in the
absence of this election and within the 90 day period ending on the date on
which the Profit Sharing Death Benefit is distributed. The Spouse may amend or
revoke his

9A-1



--------------------------------------------------------------------------------



 



or her election of an optional form under this Section 9A.4 by written notice
filed with a Plan representative at any time before the Profit Sharing Death
Benefit is processed for distribution to him or her under the Plan.
     9A.5 Optional Forms. If the Spouse of a Participant is entitled to receive
the Participant’s Profit Sharing Death Benefit in the form of a Single Life
Annuity under Section 9A.3 above, the Spouse may elect to receive such benefit,
in lieu of the Single Life Annuity form and provided all of the election
provisions of Section 9A.4 above are met, in any of the following forms:
          9A.5.1 A Life and Ten Year Certain Annuity;
          9A.5.2 A Full Cash Refund Annuity;
          9A.5.3 A Period Certain Annuity; or
          9A.5.4 A lump sum payment. The amount of the lump sum payment shall be
equal to the vested balance in the Participant’s Retirement Income Account
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution (for purposes of this
Section 9A.5.4, the “subject valuation date”). Such lump sum payment shall be
made in cash, except that the Spouse may elect, on a form or writing prepared or
approved by the Committee and filed with a Plan representative prior to the date
the payment is processed, that the payment is to be made partly in the form of
common shares of Federated if a portion of the Participant’s Retirement Income
Account then is invested in the Investment Fund described in Section 6B above as
Fund F (for purposes of this Section 9A.5.4, “Fund F”). If such election is
made, then such lump sum payment will consist of: (1) to the extent sufficient
Federated common shares are available under Fund F, Federated common shares
equal to the quotient produced by dividing the vested balance of the portion of
the Participant’s Retirement Income Account which is invested in Fund F as of
the subject valuation date by the closing price (for purposes of this
Section 9A.5.4, the “subject closing price”) of a Federated common share on the
latest trading day of the largest securities market in which Federated common
shares are traded which occurs on or before the subject valuation date; and
(2) cash equal to the difference between the total vested balance of the
Participant’s Retirement Income Account as of the subject valuation date and the
value of the Federated common shares being distributed in the payment (as
determined on the basis of the subject closing price of a Federated common
share).
     9A.6 Annuity Form of Benefit Rules. If a Participant’s Profit Sharing Death
Benefit is paid in any Annuity form to the Participant’s Spouse under the
provisions of this Section 9A, such Annuity form shall be subject to the
following provisions:
          9A.6.1 The distribution of any Annuity under the provisions of this
Section 9A shall be effected by the application of an amount equal to the vested
balance of the Participant’s Retirement Income Account (determined as of a date
which is reasonably chosen by the Committee

9A-2



--------------------------------------------------------------------------------



 



or a Committee representative to be sufficiently in advance of the distribution
so as to allow the Committee time to process the distribution) to the purchase
of a nontransferable Annuity contract providing the applicable type of Annuity
form from an insurance company selected by the Committee and the subsequent
forwarding of such contract to the Participant’s Spouse. The purchase of such
Annuity shall be made on behalf of the Participant’s Spouse as a part of the
Plan’s administrative procedures. If the Spouse receives the Savings Death
Benefit under Section 9 above in the same Annuity form as he or she receives the
Participant’s Profit Sharing Death Benefit, the Committee may choose to purchase
just one Annuity contract to provide both such benefits.
          9A.6.2 Any Annuity contract provided under this Section 9A shall be
purchased and distributed on an immediate basis (i.e., payments under the
contract shall begin as of a date which coincides with or is within a reasonable
administrative period after the date as of which such purchase is made). As a
result, the vested balance of the Participant’s Retirement Income Account shall
be maintained in the Plan until just before the Annuity contract is to begin
payments, at which time the contract shall be purchased.
          9A.6.3 The distribution of an Annuity contract under this Section 9A
shall, for all purposes of the Plan, be deemed to constitute the full
distribution of the benefit attributable to the Participant’s Profit Sharing
Death Benefit which is due the Participant’s Spouse.
     9A.7 Required Lump Sum Form for Small Profit Sharing Death Benefit.
          9A.7.1 Notwithstanding any other provision of the Plan to the
contrary, if the Spouse of a Participant is entitled to receive the
Participant’s Profit Sharing Death Benefit under the provisions of this
Section 9A, then the Spouse shall automatically receive such benefit in the form
of a lump sum payment (and not in any Annuity form) if the value of such benefit
at the time it is processed for distribution, when added to the value of any
portion of the Savings Death Benefit which is payable to the Spouse and which
the Spouse elects to receive in an Annuity form, is $3,500 or less. The
reference to “$3,500” contained in the immediately preceding sentence shall be
deemed to be a reference to “$5,000” when the applicable Participant dies on or
after January 1, 1998. In addition, and also notwithstanding any other provision
of the Plan, if the entire death benefit payable under a Profit Sharing Death
Benefit payable under the provisions of this Section 9A to the Spouse of a
Participant who dies before January 1, 1998 is not required to be distributed
under the first sentence of this Section 9A.7.1 but the lump sum amount of such
benefit (when added to the Participant’s Savings Death Benefit which is payable
to the Spouse) is determined to be $5,000 or less as January 1, 2001, and if the
Spouse has not previously started to receive such benefit, then such benefit
shall automatically be paid in the form of a lump sum payment (and not in an
Annuity form).
          9A.7.2 The amount of any lump sum payment that is payable pursuant to
the provisions of Section 9A.7.1 above shall be equal to the vested balance in
the Participant’s Retirement Income Account determined as of a date which is
reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distribution so as to allow the

9A-3



--------------------------------------------------------------------------------



 



Committee time to process the distribution (for purposes of this Section 9A.7,
the “subject valuation date”). Such lump sum payment shall be made in cash,
except that the Spouse may elect, on a form or writing prepared or approved by
the Committee and filed with a Plan representative prior to the date the payment
is made, that the payment is to be made partly in the form of common shares of
Federated if a portion of the Participant’s Retirement Income Account then is
invested in the Investment Fund described in Section 6B above as Fund F (for
purposes of this Section 9A.7, “Fund F”). If such election is made, then such
lump sum payment will consist of: (1) to the extent sufficient Federated common
shares are available under Fund F, Federated common shares equal to the quotient
produced by dividing the vested balance of the portion of the Participant’s
Retirement Income Account which is invested in Fund F as of the subject
valuation date by the closing price (for purposes of this Section 9A.7, the
“subject closing price”) of a Federated common share on the latest trading day
of the largest securities market in which Federated common shares are traded
which occurs on or before the subject valuation date; and (2) cash equal to the
difference between the total vested balance of the Participant’s Retirement
Income Account as of the subject valuation date and the value of the Federated
common shares being distributed in the payment (as determined on the basis of
the subject closing price of a Federated common share).
     9A.8 Annuity Definitions. For purposes of this Section 9A, a “Single Life
Annuity,” “Life and Ten Year Certain Annuity,” “Full Cash Refund Annuity,” and
“Period Certain Annuity” shall have the same meanings as are set forth for such
terms in Section 9.5 above; except that any reference to a “beneficiary”
contained in each such section shall be read for purposes of this Section 9A to
refer to a “Spouse.”
     9A.9 Designation of Beneficiary. The Spouse of a Participant shall
automatically be deemed to be the beneficiary of the Participant’s Profit
Sharing Death Benefit, unless no Spouse survives the death of the Participant
(or it is established to the satisfaction of a Plan representative that no
Spouse survives such death, the Spouse cannot reasonably be located, or there
exist other circumstances prescribed by the Secretary of the Treasury or his or
her delegate which would warrant the disregarding of any need of a spousal
consent to a different beneficiary if one had been attempted to be named by the
Participant). If no Spouse survives the death of the Participant (or it is
established to the satisfaction of a Plan representative that no Spouse survives
such death, the Spouse cannot reasonably be located, or there exist other
circumstances prescribed by the Secretary of the Treasury or his or her delegate
which would warrant the disregarding of any need for a spousal consent to a
different beneficiary if one had been attempted to be named by the Participant),
the Participant’s beneficiary for purposes of his or her Profit Sharing Death
Benefit shall be deemed to be the same as his or her beneficiary determined
under Section 9.6 above.

9A-4



--------------------------------------------------------------------------------



 



SECTION 10
ADDITIONAL DISTRIBUTION PROVISIONS
     10.1 Allocation of Contributions After Distribution. Notwithstanding any
provision of the Plan to the contrary, any contributions which are allocated to
any Account of a Participant as of a date which is on or prior to the date of a
complete distribution of the vested balance of such Account to the Participant
(or his or her beneficiary) under Sections 8, 8A, 8B, 9, and/or 9A above but
which are actually paid to the Trust after the date such distribution is
processed and any contributions which both are allocated to such Account and
actually paid to the Trust after the date such distribution is processed (such
contributions being referred to under this Section 10.1 in either case as “late
contributions”) shall be disregarded in the determination of the amount of the
vested balance of such Account to be distributed. Instead, subject to the other
provisions of the Plan, any late contributions (to the extent the Participant is
vested in such amounts under the other provisions of the Plan) shall be paid
within a reasonable administrative period after they are actually paid to the
Trust to the Participant (or, if the Participant dies before such payment, to
the appropriate beneficiary of the Participant under the other provisions of the
Plan) in the same type of Annuity form as is being paid to the Participant (or
beneficiary) immediately prior to the payment of the late contributions (if the
prior distribution was made in the form of an Annuity under the other provisions
of the Plan) or in a form of benefit which is in accordance with the other
provisions of the Plan concerning benefit forms and assuming for such purpose
that such late contributions were the sole retirement benefit applicable to the
Participant (if the prior distribution was not made in any type of Annuity
form).
     10.2 Determination of Proper Party For Distribution and Forfeiture When
Proper Party Cannot Be Located.
          10.2.1 The facts as shown by the records of the Committee at the time
of any payment due under the Plan shall be conclusive as to the proper payee and
of the amounts properly payable, and payment made in accordance with such state
of facts shall constitute a complete discharge of any and all obligations under
the Plan.
          10.2.3 If a Participant (or a person, trust, or estate claiming
through him or her) who is entitled to a benefit hereunder makes no timely claim
for such benefit and the Committee cannot reasonably locate or know how to find
the Participant (or such other person, trust, or estate), then such benefit may,
in the discretion of the Committee, continue to be held for the Participant (or
such other person, trust, or estate) or may be forfeited. If, however, such
benefit is forfeited but the lost Participant (or person, trust, or estate
claiming through him) thereafter makes a claim for the amount previously
forfeited hereunder, such benefit shall be restored and paid to the proper party
(without any interest credited on the previously forfeited benefit) within a
reasonable administrative period thereafter. The restorals required under this
Section 10.2 shall, to the extent provided in Section 8.6 above, be made from
forfeitures arising in such Plan Year. If the amount of such forfeitures are

10-1



--------------------------------------------------------------------------------



 



insufficient to make all such required restorals, then the amount of such
required restorals shall be made from a special contribution paid by the
Employer to the Trust. Such contribution shall not be considered an Employer
contribution for purposes of Section 6.1 or 6.2 above or a part of an annual
addition (as defined in Section 6A.1.2(a) above) to the Plan.
     10.3 Reemployed Participant. Notwithstanding any other provision of the
Plan to the contrary, if a Participant in this Plan who ceased to be an Employee
and became thereby entitled to the distribution of all or any part of his or her
Plan Accounts resumes employment as an Employee prior to his or her Required
Commencement Date, the Committee shall then direct the Trustee to postpone or
cease distribution of such Accounts, to the extent such action is
administratively possible (e.g., no Annuity contract has been purchased or lump
sum payment made), until the Participant’s later termination of employment (or,
if earlier, his or her Required Commencement Date).
     10.4 Nonalienation of Benefits.
          10.4.1 To the extent permitted by law, no benefit payable under the
Plan shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, whether voluntary or involuntary, nor shall any
such benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled to such benefit.
          10.4.2 The Committee shall, however, adopt procedures to allow
benefits to be assigned in connection with qualified domestic relations orders
(as defined in and in accordance with the provisions of Section 206(d) of ERISA
and Section 414(p) of the Code). In this regard, the Plan shall permit a lump
sum cash payment to be made at any time to a Participant’s alternate payee (as
also is defined in ERISA Section 206(d) and Code Section 414(p)) if directed by
a qualified domestic relations order, even if the Participant has not yet ceased
to be an Employee and has not attained his or her earliest retirement date
(again as defined in ERISA Section 206(d) and Section 414(p) of the Code).
Further, the Plan shall permit any such alternate payee to have the same rights
to direct the investment of any part of any Account which is held under the Plan
on behalf of the alternate payee pursuant to a qualified domestic relations
order as a Participant would have.
          10.4.3 In addition, if a beneficiary of a Participant under the Plan
who is otherwise entitled to a benefit under the Plan files a qualified
disclaimer with a Plan representative that the beneficiary disclaims any
interest in such benefit, then the Plan shall recognize such qualified
disclaimer and distribute or otherwise deal with such benefit in accordance with
the provisions of the Plan in a manner that assumes that the beneficiary making
the qualified disclaimer never became a beneficiary of the Participant for
purposes of the Plan. For purposes of the Plan, a “qualified disclaimer” of a
beneficiary of a Participant under the Plan means an irrevocable and unqualified
refusal by the beneficiary to accept any interest in Plan benefits, provided
that all of the following requirements are met: (1) the purported disclaimer is
in writing; (2) the purported disclaimer is received by a Plan representative
within nine months after the date of the Participant’s death; (3) the
beneficiary has not accepted or been paid any benefits under the Plan; (4) as a
result of the

10-2



--------------------------------------------------------------------------------



 




disclaimer the benefits of the Plan will pass to a person other than the
beneficiary making the disclaimer; (5) the purported disclaimer is determined by
the Committee to meet any other requirements of Code Section 2518 in order to be
considered a qualified disclaimer for purposes of such section and to meet any
requirements of applicable state law.
     10.5 Incompetency. Every person receiving or claiming benefits under the
Plan shall be conclusively presumed to be mentally or legally competent and of
age until the date on which the Committee receives written notice that such
person is incompetent or a minor for whom a guardian or other person legally
vested with the care of his or her person or estate has been appointed. If the
Committee finds that any person to whom a benefit is payable under the Plan is
unable to care for his or her affairs because he or she is incompetent or is a
minor, any payment due (unless a prior claim therefor has been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, a
brother, or a sister of such person, or to any person or institution deemed by
the Committee to have incurred expense for such person. If a guardian of the
estate of any person receiving or claiming benefits under the Plan is appointed
by a court of competent jurisdiction, benefit payments may be made to such
guardian provided that proper proof of appointment and continuing qualification
is furnished in a form and manner acceptable to the Committee. Any payment made
pursuant to this Section 10.5 shall be a complete discharge of liability
therefor under the Plan.
     10.6 Legal Distribution Limits. Notwithstanding any other provision of this
Plan to the contrary, any payment of a retirement or death benefit in any form
must meet and be in accordance with the distribution requirements of
Section 401(a)(9) of the Code (as amended by the Federal Small Business Job
Protection Act of 1996), including the incidental death benefit requirements
which are referred to in such section, and such section is hereby incorporated
by reference into this Plan.
     10.7 Distribution Form Notices. The Plan shall provide a Participant (or a
beneficiary) with notices as to the forms in which he or she may receive any
retirement (or death) benefit to which he or she is entitled at such times as
shall allow the person to make a choice among his or her options. In this
regard, the Plan shall provide any written explanations to a Participant (or a
beneficiary) under Code Section 417(a)(3) to the extent such explanations apply
to the Participant. Further, if any distribution to a Participant made under the
Plan is one to which Code Sections 401(a)(11) and 417 do not apply, such
distribution may commence less than 30 days after the notice required under
Treas. Reg. Section 1.411(a)-11(c) is given, provided that: (1) the Participant
is clearly informed that he or she has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option); and (2) the
Participant, after receiving the notice, affirmatively elects a distribution. In
addition, to the extent any distribution to a Participant made under the Plan is
one to which Code Sections 401(a)(11) and 417 apply, such distribution may
commence less than 30 days after the notice required under Treas. Reg. Section
1.411(a)-11(c) is given, and the date as of which such distribution is made may
be less than 30 days after any written explanation required by Code

10-3



--------------------------------------------------------------------------------



 



Section 417(a)(3) to be given the Participant is so provided, if the
requirements of Treas. Reg. Section 1.417(e)-1T(b)(3) are met.
     10.8 Direct Rollover Distributions.
          10.8.1 This Section 10.8 applies to distributions made on or after
January 1, 1993. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Section 10.8, a
distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution otherwise
payable to him or her paid directly to an eligible retirement plan specified by
the distributee in a direct rollover.
          10.8.2 For purposes of this Section 10.8, the following terms shall
have the meanings indicated below:
               (a) An “eligible rollover distribution” means, with respect to
any distributee, any distribution of all or any portion of the entire benefit
otherwise payable under the Plan to the distributee, except that an eligible
rollover distribution does not include: (1) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; (2) any
distribution to the extent such distribution is required to be made under
Section 401(a)(9) of the Code; (3) any distribution that is made on or after
January 1, 1999 and under the provisions of Sections 7.2 and 7.3 above because
of a hardship; or (4) the portion of any distribution that is not includable in
gross income of the distributee for purposes of Federal income tax.
               (b) An “eligible retirement plan” means, with respect to any
distributee’s eligible rollover distribution, an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, or a qualified trust described in Section 401(a) of the
Code, that accepts the distributee’s eligible rollover distribution. However, in
the case of an eligible rollover distribution to a distributee who is a
distributee by reason of being the surviving spouse of a Participant, an
“eligible retirement plan” means only an individual retirement account described
in Section 408(a) of the Code or an individual retirement annuity described in
Section 408(b) of the Code.
               (c) A “distributee” means a Participant. In addition, a
Participant’s surviving spouse, or a Participant’s spouse or former spouse who
is the alternate payee under a qualified domestic relations order (as defined in
Section 414(p) of the Code), is a distributee with regard to any interest of the
Participant which becomes payable under the Plan to such spouse or former
spouse.

10-4



--------------------------------------------------------------------------------



 



               (d) A “direct rollover” means, with respect to any distributee, a
payment by the Plan to an eligible retirement plan specified by the distributee.
          10.8.3 The Committee may prescribe reasonable rules in order to
provide for the Plan to meet the provisions of this Section 10.8. Any such rules
shall comply with the provisions of Code Section 401(a)(31) and any applicable
Treasury regulations which are issued with respect to the direct rollover
requirements. For example, subject to meeting the provisions of Code Section
401(a)(31) and applicable Treasury regulations, the Committee may: (1) prescribe
the specific manner in which a direct rollover will be made by the Plan, whether
by wire transfer to the eligible retirement plan, by mailing a check to the
eligible retirement plan, by providing the distributee a check made payable to
the eligible retirement plan and directing the distributee to deliver the check
to the eligible retirement plan, and/or by some other method; (2) prohibit any
direct rollover of any eligible rollover distributions payable during a calendar
year to a distributee when the total of such distributions is less than $200; or
(3) refuse to make a direct rollover of an eligible rollover distribution to
more than one eligible retirement plan.
     10.9 Distribution Restrictions. No withdrawal or distribution of any
portion of a Participant’s Accounts may be distributed unless such withdrawal or
distribution is authorized by another provision of this Plan. In addition, and
notwithstanding any other provision of this Plan to the contrary, in no event
may any amount held under the Plan which is attributable to the Participant’s
Pre-Tax Savings Contributions under this Plan be distributed earlier than
(1) the Participant’s separation from service from the Employer and the
Affiliated Employers, death, or Total Disability, (2) the Participant’s
attainment of age 59-1/2, (3) the hardship of the Participant (determined under
the other provisions of the Plan), or (4) any event described in
Section 401(k)(10) of the Code (e.g., a lump sum payment made by reason of the
termination of the Plan without the establishment or maintenance of another
defined contribution plan other than an employee stock ownership plan, the
disposition by the Employer of substantially all of its assets used by it in a
trade or business when the Participant continues employment with the corporation
acquiring such assets, or the disposition by the Employer of its interest in a
subsidiary when the Participant continues employment with such subsidiary).
     10.10 Coverage of Pre-Effective Amendment Date Participants. Except as is
otherwise specifically provided in this Plan, the provisions of this Plan only
apply to persons who become Participants in this Plan under Section 3 above and
to benefits which have not been paid prior to the Effective Amendment Date.
However, any person who was a participant in one or more Prior Plans and, while
never becoming a Participant in this Plan under Section 3 above, still had a
nonforfeitable right to an unpaid benefit under the Prior Plans as of the date
immediately preceding the Effective Amendment Date shall be considered a
participant in this Plan to the extent of his or her interest in such benefit.
The amount of such benefit, the form in which such benefit is to be paid, and
the conditions (if any) which may cause such benefit not be paid shall, except
as is otherwise specifically provided in this Plan or in the Prior Plans, be
determined solely by the versions of the Prior Plans in effect at the time he or
she retired or terminated employment with the Employer.

10-5



--------------------------------------------------------------------------------



 



SECTION 11
NAMED FIDUCIARIES
     Any person, committee, or entity which is designated or appointed under the
Plan or the Trust (or under a procedure set forth in the Plan or the Trust) to
have any responsibility for the control, management, or administration of this
Plan or the assets thereof (each such fiduciary being hereinafter referred to
individually as a “Named Fiduciary” and collectively as the “Named Fiduciaries”)
shall have only such powers and responsibilities as are expressed in the Plan or
the Trust or are provided for in the procedure by which he or she or it is
designated or appointed, and any power or responsibility for the control,
management, or administration of the Plan or Trust Fund which is not expressly
allocated to any Named Fiduciary, or with respect to which an allocation is in
doubt, shall be deemed allocated to Federated. Each Named Fiduciary shall have
no responsibility to inquire into the acts or omissions of any other Named
Fiduciary in the exercise of powers or the discharge of responsibilities
assigned to such other Named Fiduciary under the Plan.
     Any Named Fiduciaries may, by agreement among themselves, allocate any
responsibility or duty, other than the responsibility of the Trustee for the
management and control of the Trust Fund within the meaning of Section 405(c) of
ERISA, assigned to a Named Fiduciary hereunder to one or more other Named
Fiduciaries, provided, however, that any agreement respecting such allocation
must be in writing and filed with the Committee for placement with the records
of the Plan. No such agreement shall be effective as to any Named Fiduciary
which is not a party thereto until such Named Fiduciary has received written
notice of such agreement from the Named Fiduciaries involved. Any Named
Fiduciary may, by written instrument filed with the Committee for placement with
the records of the Plan, designate a person who is not a Named Fiduciary to
carry out any of its responsibilities under the Plan, other than the
responsibility of the Trustee for the management and control of the Trust Fund
within the meaning of Section 405(c) of ERISA, provided, however, that no such
designation shall be effective as to any other Named Fiduciary until such other
Named Fiduciary has received written notice thereof.
     Any Named Fiduciary, or a person designated by a Named Fiduciary to perform
any responsibility of a Named Fiduciary pursuant to the procedure described in
the preceding paragraph, may employ one or more persons to render advice with
respect to any responsibility such Named Fiduciary has under the Plan or such
person has by reason of such designation. A person may serve the Plan in more
than one fiduciary capacity and may be a Participant.

11-1



--------------------------------------------------------------------------------



 



SECTION 12
ADMINISTRATIVE AND INVESTMENT COMMITTEE
     12.1 Appointment of Committee. The Board shall appoint the Committee, the
members of which may be officers or other employees of the Employer or any other
persons. The Committee shall be composed of not less than three nor more than 15
members, each of whom shall serve at the pleasure of the Board, and vacancies in
the Committee arising by reason of resignation, death, removal, or otherwise
shall be filled by the Board. Any member may resign of his or her own accord by
delivering his or her written resignation to the Board.
     12.2 General Powers of Committee.
          12.2.1 The Committee shall administer the Plan, is authorized to make
such rules and regulations as it may deem necessary to carry out the provisions
of the Plan, and is given complete discretionary authority to determine any
person’s eligibility for benefits under the Plan, to construe the terms of the
Plan, and to decide any other matters pertaining to the Plan’s administration.
The Committee shall determine any question arising in the administration,
interpretation, and application of the Plan, which determination shall be
binding and conclusive on all persons. In the administration of the Plan, the
Committee may: (1) employ or permit agents to carry out nonfiduciary and/or
fiduciary responsibilities (other than trustee responsibilities as defined in
Section 405(c)(3) of ERISA), (2) provide for the allocation of fiduciary
responsibilities (other than trustee responsibilities as defined in
Section 405(c)(3) of ERISA) among its members, and (3) limit to the extent it
deems advisable the maximum percent of Compensation which a Participant who is
then believed by the Committee to be a Highly Compensated Employee may elect to
have contributed to the Plan as Pre-Tax Savings Contributions and/or After-Tax
Savings Contributions for a specific Plan Year. Actions dealing with fiduciary
responsibilities shall be taken in writing and the performance of agents,
counsel, and fiduciaries to whom fiduciary responsibilities have been delegated
shall be reviewed periodically.
          12.2.2 Further, the Committee shall administer the Plan and adopt such
rules and regulations as in the opinion of the Committee are necessary or
advisable to implement and administer the Plan and to transact its business. In
performing their duties, the members of the Committee shall act solely in the
interest of the Participants of the Plan and their beneficiaries and:
               (a) for the exclusive purpose of providing benefits to
Participants and their beneficiaries;
               (b) with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; and

12-1



--------------------------------------------------------------------------------



 



               (c) in accordance with the documents and instruments governing
the Plan insofar as such documents and instruments are consistent with the
provisions of title I of ERISA.
          12.2.3 Notwithstanding the foregoing provisions of this Section 12.2,
if the Committee cannot reasonably and economically determine or verify, with
respect to an Employee or a class of Employees, service, compensation, date of
hire, date of termination, or any other pertinent factor in the administration
of the Plan, the Committee shall adopt, with respect to such Employee or class
of Employees, reasonable and uniform assumptions regarding the determination of
such factor or factors, provided that no such assumption shall (1) discriminate
in favor of Highly Compensated Employees, (2) reduce or eliminate a protected
benefit (within the meaning of Treas. Reg. Section 1.411(d)-4), or (3) operate
to the disadvantage of such Employee or class of Employees.
          12.2.4 In addition, notwithstanding any other provision of the Plan to
the contrary, the Committee may correct any actions or inactions made in the
administration or operation of the Plan that it determines were made in error or
in breach of the terms of the Plan, of applicable law, or of the duties of the
Plan’s fiduciaries (and, if necessary to the correction, cause the Employer or
any of the Plan’s fiduciaries to take actions with respect to the Plan that
effect such corrections), provided that the corrective methods used by the
Committee may not be inconsistent with any revenue procedures or other guidance
issued by the Internal Revenue Service as to the manner in which corrections of
actions or inactions made in the administration or operation of the Plan may be
made. In this regard, but not in limitation of the general correction rights
provided by the immediately preceding sentence, the following provisions that
concern corrections taken in response to court decisions or settlement
agreements that require corrective actions to be taken with respect to the Plan
shall apply hereunder:
               (a) If any action that alleges that actions or inactions made in
the administration or operation of the Plan were made in error or in breach of
the terms of the Plan, of applicable law, or of the duties of the Plan’s
fiduciaries is filed in a court of appropriate jurisdiction or is threatened to
be so filed, either the applicable court issues a decision or the Committee (or
the Plan Administrator) enters into a settlement agreement with the parties who
filed or threatened to file such action, and such court decision or settlement
agreement, as the case may be, calls for certain steps to be taken with respect
to the Plan in order to correct such errors or breaches (which steps are not
inconsistent with any revenue procedures or other guidance issued by the
Internal Revenue Service as to the manner in which corrective actions involving
the Plan may be made), then the Committee may cause such steps required by the
court decision or settlement agreement to be effected.
               (b) In the event corrective actions required by a court decision
or settlement agreement described in paragraph (a) above are taken with respect
to the Plan, the provisions of such court decision or settlement agreement shall
be deemed incorporated herein by reference and deemed a part of the Plan.

12-2



--------------------------------------------------------------------------------



 



          12.2.5 Unless otherwise provided in the Trust, the Committee shall
also establish guidelines with respect to the investment of all funds held by
the Trustee under the Plan and to make or direct all investments pursuant
thereto.
          12.2.6 For purposes hereof, any party which has been authorized by the
Plan or under a procedure authorized under the Plan to perform fiduciary and/or
nonfiduciary administrative duties hereunder, whether such party is the
Committee, Federated, an agent appointed or permitted by the Committee to carry
out its duties, or otherwise, shall, when properly acting within the scope of
his or her or its authority, sometimes be referred to in the Plan as a “Plan
representative” or, if appointed by the Committee directly to be an agent
thereof, a “Committee representative.”
     12.3 Records of Plan. The Committee shall maintain or cause to be
maintained records showing the fiscal transactions of the Plan, and shall keep
or cause to be kept in convenient form such data as may be necessary for
valuations of assets and liabilities of the Plan. The Committee shall prepare or
have prepared annually a report showing in reasonable detail the assets and
liabilities of the Plan and giving a brief account of the operation of the Plan
for the past Plan Year. In preparing this report, the Committee may rely on
advice received from the Trustee or other persons or firms selected by it or may
adopt a report on such matters prepared by the Trustee.
     12.4 Actions of Committee. The Committee shall appoint a Chairman and a
Secretary and such other officers, who may be, but need not be, members of the
Committee, as it shall deem advisable. The Committee shall act by a majority of
its members at the time in office, and any such action may be taken either by a
vote at a meeting or in writing without a meeting. The Committee may by such
majority action appoint subcommittees and may authorize any one or more of the
members or any agent to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee. The
Committee may provide for the allocation of responsibilities for the operation
and maintenance of the Plan.
     12.5 Compensation of Committee and Payment of Plan Administrative and
Investment Charges. Unless otherwise determined by the Board, the members of the
Committee shall serve without compensation for services as such. All expenses of
administration of the Plan (excluding brokerage fees, expenses related to
securities transactions, and any taxes on the assets held in the Trust Fund,
which expenses shall only be payable out of the Trust Fund), including, without
limitation, the fees and charges of the Trustee, any investment manager, any
attorney, any accountant, any specialist, or any other person employed by the
Committee or the Employer in the administration of the Plan, shall be paid out
of the Trust Fund (or, if the Employer so elects, by the Employer directly). In
this regard, the Plan administrative and investment expenses which shall be paid
out of the Trust Fund (unless the Employer elects to pay them itself) shall also
include compensation payable to any employees of the Employer or any Affiliated
Employer who perform administrative or investment services for the Plan to the
extent such compensation would not have been sustained had such services not
been provided, to the extent such compensation can be fairly allocated to such
services, to the extent such compensation does not represent an allocable
portion of overhead costs or compensation for performing “settlor” functions
(such as services incurred in

12-3



--------------------------------------------------------------------------------



 



establishing or designing the Plan), and to the extent such compensation does
not fail for some other reason to constitute a “direct expense” within the
meaning of 29 C.F.R. 2550.408c-2(b)(3).
     12.6 Limits on Liability. Federated and each other Employer shall hold each
member of the Committee harmless from any loss, damage, or depreciation which
may result in connection with the execution of his or her duties or the exercise
of his or her discretion or from any other act or omission hereunder, except
when due to his or her own gross negligence or willful misconduct. Federated and
each other Employer shall indemnify and hold harmless each member of the
Committee from any and all claims, losses, damages, expenses (including counsel
fees approved by the Committee), and liabilities (including any amounts paid in
settlement with the Committee’s approval) arising from any act or omission of
such member, except when the same is judicially determined to be due to the
gross negligence or willful misconduct of such member.
     12.7 Claims Procedure.
          12.7.1 In general, benefits due under this Plan will be paid only if
the applicable Participant (or beneficiary of a deceased Participant) files a
written notice with a Plan representative electing to receive such benefits,
except to the extent otherwise required under the Plan. Further, if a
Participant (or a person claiming through a Participant) has a dispute as to the
failure of the Plan to pay or provide a benefit, as to the amount of benefit
paid, or as to any other matter involving the Plan, the Participant (or such
person) may file a claim for the benefit or relief believed by the Participant
(or such person) to be due. Such claim must be provided by written notice to the
Committee or any Committee representative designated by the Committee for this
purpose. The Committee or any Committee representative designated by the
Committee for this purpose will decide any claims made pursuant to this
Section 12.7.
          12.7.2 If a claim made pursuant to Section 12.7.1 above is denied, in
whole or in part, notice of the denial in writing will be furnished by the
Committee or a Committee representative to the claimant within 90 days after
receipt of the claim by the Committee or the Committee representative; except
that if special circumstances require an extension of time for processing the
claim, the period in which the Committee or the Committee representative is to
furnish the claimant written notice of the denial will be extended for up to an
additional 90 days (and the Committee or the Committee representative will
provide the claimant within the initial 90-day period a written notice
indicating the reasons for the extension and the date by which the Committee or
the Committee representative expects to render the final decision). The final
notice of denial will be written in a manner designed to be understood by the
claimant and set forth: (1) the specific reasons for the denial, (2) specific
reference to pertinent Plan provisions on which the denial is based, (3) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and (4) information as to the steps to be taken if the claimant
wishes to appeal such denial of his or her claim (including, when the claim is
made on or after January 1, 2002, the time limits applicable to making a request
for an appeal and a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
appeal). If no

12-4



--------------------------------------------------------------------------------



 




written notice is provided the claimant within the applicable 90-day period or
180-day period, as the case may be, the claimant may assume his or her claim has
been denied and go immediately to the appeal process set forth in Section 12.7.3
below.
          12.7.3 Any claimant who has a claim denied under Sections 12.7.1 and
12.7.2 above may appeal the denied claim to the Committee (or any Committee
representative designated by the Committee to perform this review).
               (a) Such an appeal must, in order to be considered, be filed by
written notice to the Committee (or such Committee representative) within
60 days of the receipt by the claimant of a written notice of the denial of his
or her initial claim (unless it was not reasonably possible for the claimant to
make such appeal within such 60-day period, in which case the claimant must file
his or her appeal within 60 days after the time it becomes reasonable for him or
her so to file an appeal).
               (b) If any appeal is filed in accordance with such rules, the
claimant: (1) shall be provided the opportunity to submit written comments,
documents, records, and other information relating to the claim; and (2) shall,
if the claim is made on or after January 1, 2002, be given, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim. A formal hearing may be allowed in its
discretion by the Committee (or such other person or committee) but is not
required. A formal hearing may be allowed in its discretion by the Committee (or
such Committee representative) but is not required.
          12.7.4 Upon any appeal of a denied claim made pursuant to
Section 12.7.3 above, the Committee (or such Committee representative who has
the authority to decide the appeal) shall provide a full and fair review of the
subject claim, taking into account all comments, documents, records, and other
information submitted by the claimant (without regard to whether such
information was submitted or considered in the initial benefit determination of
the claim), and decide the appeal within 60 days after the filing of the appeal;
except that if special circumstances require an extension of time for processing
the appeal, the period in which the appeal is to be decided shall be extended
for up to an additional 60 days (and the party deciding the appeal shall provide
the claimant written notice of the extension prior to the end of the initial
60-day period). However, if the decision on the appeal is extended due to the
claimant’s failure to submit information necessary to decide the appeal, the
period for making the decision on the appeal shall be tolled from the date on
which the notification of the extension is sent until the date on which the
claimant responds to the request for additional information.
               (a) The decision on appeal shall be set forth in a writing
designed to be understood by the claimant, specify the reasons for the decision
and references to pertinent Plan provisions on which the decision is based, and,
for a claim that is made on or after January 1, 2002, contain statements that
the claimant is entitled to receive, upon request and free of charge,

12-5



--------------------------------------------------------------------------------



 



reasonable access to and copies of all documents, records, and other information
relevant to the claim and of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
               (b) The decision on appeal shall be furnished to the claimant by
the Committee (or such Committee representative) within the 60-day period or
120-day period, as is applicable, described above.
          12.7.5 A claimant may appoint a representative to act on his or her
behalf in making or pursuing a claim or an appeal of a claim. In addition, the
Committee may prescribe additional rules which are consistent with the other
provisions of this Section 12.7 in order to carry out the Plan’s claim
procedures.
     12.8 Limits on Duties. The Committee shall have no duty to verify
independently any information supplied by the Employer and shall have no duty or
responsibility to collect from the Employer all or any portion of any Employer
contribution to the Plan. The Committee also shall have no duty or
responsibility to verify the status of any Employee or former Employee under
this Plan or to determine the identity or address of any person who is or may
become entitled to the payment of any benefit from this Plan, and the Committee
shall be entitled to delay taking any action respecting the payment of any
benefit until the identity of the person entitled to such benefit and his or her
address have been certified by the Employer.
     12.9 Appointment of Investment Manager.
          12.9.1 The Committee, as a Named Fiduciary under the Plan, may appoint
in writing a person, or more than one person, who (1) is registered as an
investment adviser under the Investment Advisers Act of 1940 (the “Act”), (2) is
a Bank, as defined in the Act, or (3) is an insurance company which is
qualified, within the meaning of Section 3(38) of ERISA, to manage, acquire, and
dispose of the assets of an employee benefit plan, as an investment manager for
all or a specified portion of the assets of the Trust Fund or any Investment
Fund thereof. A person who is appointed as an investment manager shall have the
sole power, without prior consultation with the Trustee, to manage and direct
the acquisition and disposition of the assets of the Trust Fund which
specifically are allocated by the Committee to that person’s management account
(his “Management Account”). The Committee at its discretion may terminate the
appointment of any person as an investment manager and may cause assets to be
added or deleted from any such person’s Management Account.
          12.9.2 The effective date of the appointment of a person as an
investment manager shall be the date such person delivers to the Committee and
to the Trustee a written statement which in the Committee’s judgment adequately
covers items (a) through (d) below:
               (a) An acknowledgment (1) that such person is a Plan fiduciary
within the meaning of Section 3(21)(A) of ERISA and (2) that such person has
assumed sole responsibility

12-6



--------------------------------------------------------------------------------



 



for the management and the direction of the acquisition and disposition of the
Trust Fund assets in his or her Management Account;
               (b) A representation that such person is registered as an
investment adviser under the Act, is a Bank as defined in the Act, or as an
insurance company has the power within the meaning of Section 3(38)(A) of ERISA
to manage, acquire, and dispose of the assets of an employee benefit plan;
               (c) The names and signatures of individuals who are authorized to
act on behalf of such person in connection with the management of his or her
Management Account (the “List”), which List may be amended from time to time by
delivering written notice thereof to the Committee and to the Trustee and which
List may be relied upon by them; and
               (d) If appropriate and negotiable, an agreement that such person
shall immediately notify the Committee of the commencement of any Securities and
Exchange Commission investigation of any of his or her investment activities
which may result either in a censure under the Act or in the suspension or
revocation of his or her registration as an investment adviser under the Act.
          12.9.3 The Committee may enter into a contract with an investment
manager in connection with his or her appointment as such, which agreement may
be subject to such terms and conditions as the Committee deems appropriate under
the circumstances, including the following types of provisions:
               (a) The appointment as investment manager may be terminated on
the delivery of 30 days’ prior written notice;
               (b) If appropriate, the appointment shall be automatically
terminated in the event the investment manager’s registration as an investment
adviser under the Act is suspended or revoked, such automatic termination to be
effective coincident with such suspension or revocation;
               (c) The investment manager shall make reports to the Committee
describing all transactions with respect to his or her Management Account for
each agreed upon reporting period; and
               (d) All fees or other agreed upon compensation for services
rendered to the Plan by the investment manager shall be paid out of the Trust
Fund (or, if the Employer so elects, by the Employer directly).
          12.9.4 An investment manager may exercise his or her powers through
written directions or, at his or her option, may communicate such directions
orally and as soon as practicable thereafter confirm them in writing, provided
all directions, written or oral, shall be communicated by

12-7



--------------------------------------------------------------------------------



 




or, as applicable, signed by one of the individuals whose name and signature
appear on the List, or the investment manager may communicate and confirm such
instructions in any manner agreed upon between the investment manager and the
Trustee. The Trustee shall follow all such directions from an investment
manager, and shall not be liable in any respect to any person for acting in
accordance with such directions or for failing to act in the absence of such
directions. Pending receipt of directions from the investment manager, any cash
received by the Trustee from time to time for his or her Management Account may
be retained by it in short-term investments as may be prudent under all of the
facts and circumstances then prevailing, including, without limitation, savings
accounts, commingled short-term investment funds, commercial paper, and
governmental securities.
          12.9.5 The Committee shall establish an investment policy for each
investment manager and such policy shall preclude investments in employer
securities and employer real property within the meaning of Section 407 of ERISA
except to the extent that such investments are allowable under ERISA. The
Committee in addition shall implement an investment manager performance review
procedure and pursuant thereto shall regularly review the performance of the
investment manager to determine whether his or her appointment as such should be
continued. The period between such reviews shall be determined by considering
all the relevant facts and circumstances, including the volume of Trust Fund
transactions.

12-8



--------------------------------------------------------------------------------



 



SECTION 13
TERMINATION OR AMENDMENT
     13.1 Right to Terminate. Federated and each other corporation, partnership,
or other organization that is part of the Employer expects this Plan to be
continued indefinitely, but Federated reserves the right to terminate the Plan
in its entirety or in part or to completely discontinue contributions to the
Plan. The procedure for Federated to terminate this Plan in its entirety or in
part or to completely discontinue contributions to the Plan is as follows. In
order to terminate the Plan in its entirety or in part or to completely
discontinue contributions to the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of Federated and any
applicable law, and either at a duly called meeting of the Board or by a written
consent in lieu of a meeting, to take such action with respect to the Plan. Such
resolutions shall set forth therein the effective date of the Plan’s termination
or the date contributions cease being made to the Plan. In the event the Board
adopts resolutions completely terminating the Plan, the provisions of
Sections 13.2 and 13.3 below shall apply.
     13.2 Full Vesting Upon Termination or Complete Discontinuance of
Contributions. Should this Plan be completely terminated, should a partial
termination of this Plan occur by reason of the Board’s action or under any
other facts and circumstances, or should contributions to the Plan be completely
discontinued, then each affected Participant shall immediately become fully
vested and nonforfeitable in his or her Plan Accounts (determined as of the date
of the complete or partial termination or complete discontinuance of
contributions).
     13.3 Effect of Termination of Plan or Complete Discontinuance of
Contributions.
          13.3.1 Upon a complete or partial termination of the Plan or complete
discontinuance of contributions to the Plan, the Committee shall determine, and
direct the Trustee accordingly, from among the following methods, the method of
discharging and satisfying all obligations on behalf of Participants affected by
the complete or partial termination or complete discontinuance of contributions:
(1) by the continuation of the Trust and the distribution to Participants and
their beneficiaries of the Participants’ Plan Accounts due under the terms of
the Plan as in effect immediately prior to the complete or partial termination
or discontinuance of contributions, (2) by the liquidation and distribution of
the assets of the Trust, (3) by the purchase of Annuity contracts, or (4) by a
combination of such methods. Any distributions made by reason of the complete or
partial termination of the Plan or complete discontinuance of contributions
shall continue to meet the provisions of the Plan concerning the form in which
distributions from the Plan must be made.
          13.3.2 Any amounts held under the Trust which are not able to be
allocated to any Participants’ Accounts under the terms of the Plan as of the
date of a complete termination of the Plan (treating such date as if it were the
same as the last day of a Plan Year) shall be allocated

13-1



--------------------------------------------------------------------------------



 




among the Matching Accounts of those Participants who were employed as Covered
Employees during the Plan Year in which the Plan’s complete termination occurs,
in proportion to each such Participant’s Compensation for the period beginning
on the first day of the Plan Year in which such complete termination occurs and
ending on the date of such complete termination, and, to the extent such amounts
cannot be allocated to any Participants’ Accounts by reason of the maximum
annual addition limitations of the Plan set forth in Section 6A above, they
shall be returned to the Employer.
     13.4 Amendment of Plan.
          13.4.1 Subject to the other provisions of this Section 13.4, Federated
may amend this Plan at any time and from time to time in any respect, provided
that no such amendment shall make it possible, at any time prior to the
satisfaction of all liabilities with respect to Participants, for any part of
the income or corpus of the Trust Fund to be used for or diverted to any purpose
other than for the exclusive benefit of Participants and their beneficiaries.
The procedure for Federated to amend this Plan is as follows:
               (a) Subject to paragraph (b) below, in order to amend the Plan,
the Board shall adopt resolutions, pursuant and subject to the regulations or
by-laws of Federated and any applicable law, and either at a duly called meeting
of the Board or by a written consent in lieu of a meeting, to amend this Plan.
Such resolutions shall either (1) set forth the express terms of the Plan
amendment or (2) simply set forth the nature of the amendment and direct an
officer of Federated or any other Federated employee to have prepared and to
sign on behalf of Federated the formal amendment to the Plan. In the latter
case, such officer or employee shall have prepared and shall sign on behalf of
Federated an amendment to the Plan which is in accordance with such resolutions.
               (b) In addition to the procedure for amending the Plan set forth
in paragraph (a) above, the Board may also adopt resolutions, pursuant and
subject to the regulations or by-laws of Federated and any applicable law, and
either at a duly called meeting of the Board or by a written consent in lieu of
a meeting, to delegate to any officer of Federated the authority to amend the
Plan. Such resolutions may either grant the officer broad authority to amend the
Plan in any manner the officer deems necessary or advisable or may limit the
scope of amendments he or she may adopt, such as by limiting such amendments to
matters related to the administration of the Plan or to changes requested by the
Internal Revenue Service. In the event of any such delegation to amend the Plan,
the officer to whom authority is delegated shall amend the Plan by having
prepared and signing on behalf of Federated an amendment to the Plan which is
within the scope of amendments which he or she has authority to adopt. Also, any
such delegation to amend the Plan may be terminated at any time by later
resolutions adopted by the Board. Finally, in the event of any such delegation
to amend the Plan, and even while such delegation remains in effect, the Board
shall continue to retain its own right to amend the Plan pursuant to the
procedure set forth in paragraph (a) above.

13-2



--------------------------------------------------------------------------------



 



          13.4.2 It is provided, however, that, except as is otherwise permitted
in Section 411(d)(6) of the Code or in Treasury regulations issued thereunder,
no amendment to the Plan shall decrease any Participant’s Accrued Benefit. In
addition, except as is otherwise permitted in Section 411(d)(6) of the Code or
in Treasury regulations issued thereunder, no amendment to the Plan which
eliminates or reduces an early retirement benefit or eliminates an optional form
of benefit shall be permitted with respect to any Participant who meets (either
before or after the amendment) the pre-amendment conditions for such early
retirement or optional form of benefit, to the extent such early retirement or
optional form of benefit is based and calculated on the basis of the
Participant’s Accrued Benefit determined at the time of such amendment.
          13.4.3 Also, notwithstanding any other provisions hereof to the
contrary, no Plan amendment (including any change made by this Plan amendment
and restatement) which changes any vesting schedule or affects the computation
of the nonforfeitable percentage of Accounts under the Plan shall be deemed to
reduce the amount of the vested portion of any Account of a Participant below
the amount of the vested portion of such Account, as determined as of the later
of the date such amendment is adopted or the date such amendment becomes
effective, computed under the Plan without regard to such amendment. Further, if
a Plan amendment (including any change made by this Plan amendment and
restatement) is adopted which changes any vesting schedule under the Plan or if
the Plan is amended in any way which directly or indirectly affects the
computation of a Participant’s nonforfeitable percentage, each Participant who
has completed at least three years of Vesting Service (as defined in
Section 2.1.10 above, disregarding for this purpose paragraph (b) of Section
2.1.10 above) may elect, within the election period, to have his or her
nonforfeitable percentage computed under the Plan without regard to such
amendment. For purposes hereof, the “election period” is a period which begins
on the date the Plan amendment is adopted and ends on the date which is 60 days
after the latest of the following days: (1) the day the Plan amendment is
adopted, (2) the day the Plan amendment becomes effective, or (3) the day the
Participant is issued a written notice of the Plan amendment by Federated or the
Committee.

13-3



--------------------------------------------------------------------------------



 



SECTION 14
TOP HEAVY PROVISIONS
     14.1 Determination of Whether Plan Is Top Heavy. For purposes of this
Section 14, this Plan shall be considered a “Top Heavy Plan” for any Plan Year
(for purposes of this Section 14.1, the “subject Plan Year”) if, and only if,
(1) this Plan is an Aggregation Group Plan during at least part of the subject
Plan Year, and (2) the ratio of the total Present Value of all accrued benefits
of Key Employees under all Aggregation Group Plans to the total Present Value of
all accrued benefits of both Key Employees and Non-Key Employees under all
Aggregation Group Plans equals or exceeds 0.6. All calculations called for in
clauses (1) and (2) above with respect to this Plan and with respect to the
subject Plan Year shall be made as of the Determination Date which is applicable
to the subject Plan Year, and all calculations called for under clause (2) above
with respect to any Aggregation Group Plan other than this Plan and with respect
to the subject Plan Year shall be made as of that plan’s Determination Date
which is applicable to such plan’s plan year that has its Determination Date
fall within the same calendar year as the Determination Date being used by this
Plan for the subject Plan Year. For the purpose of this Section 14, the
following terms shall have the meanings hereinafter set forth:
          14.1.1 Aggregation Group Plan. “Aggregation Group Plan” refers, with
respect to any plan year of such plan, to a plan (1) which qualifies under Code
Section 401(a), (2) which is maintained by an Associated Employer, and (3) which
either includes a Key Employee as a participant (determined as of the
Determination Date applicable to such plan year) or allows another plan
qualified under Code Section 401(a), maintained by an Associated Employer, and
so including at least one Key Employee as a participant to meet the requirements
of Section 401(a)(4) or Section 410(b) of the Code. In addition, if the Employer
so decides, any plan which meets clauses (1) and (2) but not (3) of the
immediately preceding sentence shall be treated as an “Aggregation Group Plan”
with respect to any plan year of such plan if the group of such plan and all
Aggregation Group Plans will meet the requirements of Sections 401(a)(4) and
410(b) of the Code with such plan being taken into account.
          14.1.2 Determination Date. The “Determination Date” which is
applicable to any plan year of an Aggregation Group Plan refers to the last day
of the immediately preceding plan year (except that, for the first plan year of
such a plan, the “Determination Date” applicable to such plan year shall be the
last day of such first plan year).
          14.1.3 Key Employee. With respect to any Aggregation Group Plan and as
of any Determination Date that applies to a plan year of such plan, a “Key
Employee” refers to a person who at any time during the five consecutive plan
years ending on the subject Determination Date is an employee of an Associated
Employer and:

14-1



--------------------------------------------------------------------------------



 



               (a) An officer (disregarding any person with the title but not
the authority of an officer) of an Associated Employer, provided such person
receives compensation from the Associated Employers of an amount greater than
50% of the amount in effect under Section 415(b)(1) (A) of the Code (i.e., the
maximum dollar limit for defined benefit plans) for an applicable plan year in
which he or she is such an officer. For this purpose, no more than 50 employees
(or, if less, the greater of three or 10% of the employees of all of the
Associated Employers) shall be treated as officers;
               (b) One of the ten employees directly owning (or considered as
owning within the meaning of Code Section 318, except that subparagraph (C) of
Code Section 318(a)(2) shall be applied by substituting “5%” for “50%”) the
largest employee-held interests in any Associated Employer, provided such person
owns (or is so considered as owning) at least 0.5% of such Associated Employer
and receives compensation from the Associated Employers of an amount greater
than the amount in effect under Code Section 415(c)(1)(A) (i.e., the maximum
dollar annual addition limit for defined contribution plans) for an applicable
plan year in which he or she is such an employee. For this purpose, if two
employees have the same interest in an Associated Employer, the employee having
the greater annual compensation from the Associated Employers shall be treated
as having a larger interest;
               (c) A 5% or more owner of any Associated Employer; or
               (d) A 1% or more owner of any Associated Employer who receives
compensation of $150,000 or more from the Associated Employers for an applicable
plan year in which he or she owns such interest.
For purposes of paragraphs (c) and (d) above, a person is considered to own 5%
or 1%, as the case may be, of an Associated Employer if he or she owns (or is
considered as owning within the meaning of Code Section 318, except that
subparagraph (C) of Code Section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Associated Employer (or, if the
Associated Employer is not a corporation, at least 5% or 1%, as the case may be,
of the capital or profits interest in the Associated Employer). Further, for
purposes of this entire Section 14.1.3, the term “Key Employee” includes any
person who is deceased as of the subject Determination Date but who when alive
had been a Key Employee at any time during the five consecutive plan years
ending on the subject Determination Date, and any accrued benefit payable to his
or her beneficiary shall be deemed to be the accrued benefit of such person.
          14.1.4 Non-Key Employee. With respect to any Aggregation Group Plan
and as of any Determination Date that applies to a plan year of such plan, a
“Non-Key Employee” refers to a person who at any time during the five
consecutive plan years ending on the subject Determination Date is an employee
of an Associated Employer and who has never been considered a Key Employee as of
such or any earlier Determination Date. Further, for purposes of this
Section 14.1.4, the term “Non-Key Employee” includes any person who is deceased
as of the subject Determination

14-2



--------------------------------------------------------------------------------



 




Date and who when alive had been an employee of an Associated Employer during
the five consecutive plan years ending on the subject Determination Date, but
had not been a Key Employee as of the subject or any earlier Determination Date,
and any accrued benefit payable to his or her beneficiary shall be deemed to be
the accrued benefit of such person.
          14.1.5 Present Value of Accrued Benefits.
               (a) For any Aggregation Group Plan which is a defined benefit
plan (as defined in Code Section 414(j)), including such a plan which has been
terminated, the “Present Value” of a participant’s accrued benefit, as
determined as of any Determination Date, refers to the single sum value
(calculated as of the latest Valuation Date which coincides with or precedes
such Determination Date and in accordance with the actuarial assumptions adopted
under such defined benefit plan for valuing single sum forms of benefits for
purposes of such plan’s top heavy provisions which are in effect as of such
Valuation Date) of the monthly retirement or termination benefit which the
participant had accrued under such plan to such Valuation Date. For this
purpose, such accrued monthly retirement or termination benefit is calculated as
if it was to first commence as of the first day of the month next following the
month the participant first attains his or her normal retirement age under such
plan (or, if such normal retirement age had already been attained, as of the
first day of the month next following the month in which occurs such Valuation
Date) and as if it was to be paid in the form of a single life annuity. Also,
the accrued benefit of any participant under such plan (other than a participant
who is a Key Employee) shall be determined under the method which is used for
accrual purposes for all defined benefit plans of the Associated Employers (or,
if there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rates permitted under the fractional rule of Section 411(b)
(1)(C) of the Code). In addition, the dollar amount of any distributions made
from the plan (including the value of any annuity contract distributed from the
plan) actually paid to such participant prior to the subject Valuation Date but
still within the five consecutive plan years ending on the subject Determination
Date shall be added in calculating such “Present Value” of the participant’s
accrued benefit.
               (b) For any Aggregation Group Plan which is a defined
contribution plan (as defined in Code Section 414(i)), including such a plan
which has been terminated, the “Present Value” of a participant’s accrued
benefit, as determined as of any Determination Date, refers to the sum of (1)
the total of the participant’s account balances under the plan (valued as of the
latest Valuation Date which coincides with or precedes such Determination Date),
and (2) an adjustment for contributions due as of such Determination Date. In
the case of a profit sharing or stock bonus plan, the adjustment in clause
(2) above shall be the amount of the contributions, if any, actually made after
the subject Valuation Date but on or before such Determination Date (and, in the
case of the first plan year, any amounts contributed to the plan after such
Determination Date which are allocated as of a date in such first plan year). In
the case of a money purchase pension or target benefit plan, the adjustment in
clause (2) above shall be the amount of the contributions, if any, which are
either actually made or due to be made after the subject Valuation Date but
before the expiration of the period allowed for meeting minimum funding
requirements under Code Section 412 for the plan year which includes the subject
Determination Date. In addition, the value of any

14-3



--------------------------------------------------------------------------------



 



distributions made from the plan (including the value of any annuity contract
distributed from the plan) actually paid to such participant prior to the
subject Valuation Date but still within the five consecutive plan years ending
on the subject Determination Date shall be added in calculating such “Present
Value” of the participant’s accrued benefit.
               (c) In the case of any rollover (as defined in the appropriate
provisions of the Code) from a plan qualified under Section 401(a) of the Code
to a similarly qualified plan, or a direct qualified plan-to-qualified plan
transfer, to or from a subject Aggregation Group Plan, which rollover or
transfer is both initiated by a participant and made between a plan maintained
by an Associated Employer and a plan maintained by an employer other than an
Associated Employer, (1) the Aggregation Group Plan, if it is the plan from
which the rollover or transfer is made, shall count the amount of the rollover
or transfer as a distribution made as of the date such amount is distributed by
such plan in determining the “Present Value” of the participant’s accrued
benefit under paragraph (a) or (b) above, as applicable, and (2) the Aggregation
Group Plan, if it is the plan to which the rollover or transfer is made, shall
not so consider the amount of the rollover or transfer as part of the
participant’s accrued benefit in determining such “Present Value” if such
rollover or transfer was or is accepted after December 31, 1983 and shall so
consider such amount if such rollover or transfer was accepted prior to
January 1, 1984.
               (d) In the case of any rollover (as defined in the appropriate
provisions of the Code) from a plan qualified under Section 401(a) of the Code
to a similarly qualified plan, or a direct qualified plan-to-qualified plan
transfer, to or from a subject Aggregation Group Plan, which rollover or
transfer is not described in paragraph (c) above, (1) the subject Aggregation
Group Plan, if it is the plan from which the rollover or transfer is made, shall
not consider the amount of the rollover or transfer as part of the participant’s
accrued benefit in determining the “Present Value” thereof under paragraph
(a) or (b) above, as applicable, and (2) the subject Aggregation Group Plan, if
it is the plan to which the rollover or transfer is made, shall consider the
amount of the rollover or transfer when made as part of the participant’s
accrued benefit in determining such “Present Value.”
               (e) As is noted in paragraphs (a) and (b) above, the “Present
Value” of any participant’s accrued benefit under any Aggregation Group Plan
(that is either a defined benefit plan or a defined contribution plan) as of any
Determination Date includes the value of any distribution from such a plan
actually paid to such participant prior to the last Valuation Date which
coincides with or precedes such Determination Date but still within the five
consecutive plan years ending on the subject Determination Date. This rule shall
also apply to any distribution under any terminated defined benefit or defined
contribution plan which, if it had not been terminated, would have been required
to be included as an Aggregation Group Plan.
               (f) Notwithstanding the foregoing provisions, the “Present Value”
of a participant’s accrued benefit under any Aggregation Group Plan (that is
either a defined benefit plan or a defined contribution plan) as of any
Determination Date shall be deemed to be zero if the participant has not
performed services for any Associated Employer at any time during the five
consecutive plan years ending on the subject Determination Date.

14-4



--------------------------------------------------------------------------------



 



          14.1.6 Valuation Date. A “Valuation Date” refers to: (1) in the case
of an Aggregation Group Plan that is a defined benefit plan (as defined in Code
Section 414(j)), the date as of which the plan actuary computes plan costs for
minimum funding requirements under Code Section 412 (except that, for an
Aggregation Group Plan that is a defined benefit plan which has terminated, a
“Valuation Date” shall be deemed to be the same as a Determination Date); and
(2) in the case of an Aggregation Group Plan that is a defined contribution plan
(as defined in Code Section 414(i)), the date as of which plan income, gains,
and/or contributions are allocated to plan accounts of participants.
          14.1.7 Compensation. For purposes hereof, a participant’s
“compensation” shall, for purposes of the rules of this Section 14, refer to his
or her Compensation as defined in Section 1.8 above; except that, for purposes
of Section 14.3 below, Section 1.8.2 above shall not apply for any Plan Year
which begins prior to January 1, 1998.
     14.2 Effect of Top Heavy Status on Vesting.
          14.2.1 For any Plan Year in which this Plan is considered a Top Heavy
Plan, each Participant who completes at least one Hour of Service in such year
and who is not fully vested in any of his or her Accounts under Section 6.10
above shall be deemed fully vested in all such Accounts if he or she has
completed by the end of such year at least three years of Vesting Service.
          14.2.2 For any Plan Year in which this Plan is not considered a Top
Heavy Plan, the provisions of this Section 14.2 shall not be effective; except
that, if the Plan is not a Top Heavy Plan in a Plan Year after the Plan was
considered a Top Heavy Plan in the immediately preceding Plan Year, any change
back to the appropriate vesting schedule or provisions set forth in Section 6.10
above shall be considered an amendment to the vesting schedule (effective and
adopted as of the first day of such new Plan Year) for purposes of
Section 13.4.2 above.
     14.3 Effect of Top Heavy Status on Contributions.
          14.3.1 Subject to Sections 14.3.2 and 14.3.3 below, for any Plan Year
in which this Plan is considered a Top Heavy Plan, the amount of the employer
contributions and forfeitures allocated under all Aggregation Group Plans which
are defined contribution plans (as defined in Code Section 414(i)) for such Plan
Year to the accounts of a Participant who is a Non-Key Employee on the last day
of such Plan Year (excluding any contributions made on behalf of the Non-Key
Employee by reason of his or her election under an arrangement qualifying under
Section 401(k) of the Code and also excluding any matching contributions within
the meaning of Code Section 401(m)(4)(A) which are allocated to an account of
the Non-Key Employee) must be at least equal to the lesser of (1) 3% of the
Participant’s compensation for such Plan Year or (2) the largest allocation of
contributions and forfeitures made for such Plan Year to the accounts of a
Participant who is a Key Employee as of the Determination Date applicable to
such Plan Year under all such Aggregation Group Plans (measured as a percent of
the Key Employee’s compensation for such

14-5



--------------------------------------------------------------------------------



 




Plan Year and including both any contributions made on behalf of the Key
Employee by reason of his or her election under an arrangement qualifying under
Section 401(k) of the Code and any matching contributions within the meaning of
Code Section 401(m)(4)(A) which are allocated to an account of the Key
Employee). To the extent necessary, and regardless of the existence of current
or accumulated profits, the Employer shall make additional contributions to this
Plan which are just allocable to the Accounts of Participants who are Non-Key
Employees so that the requirement set forth in the immediately preceding
sentence is met for the subject Plan Year.
          14.3.2 Notwithstanding the provisions of Section 14.3.1 above but
subject to the provisions of Section 14.3.3 below, in the case of any Non-Key
Employee who participates in both this Plan and another Aggregation Group Plan
that is a defined benefit plan (as defined in Code Section 414(j)) which is
maintained by an Associated Employer or in which an Associated Employer
participates, the provisions of Section 14.3.1 shall be inapplicable if the
Associated Employer causes such defined benefit plan to provide an accrued
benefit (attributable only to employer contributions) for such Non-Key Employee
which, if expressed as a single life annuity commencing on the first day of the
month next following the month in which the Non-Key Employee attains his or her
Normal Retirement Age, shall be equal at least to the product of (1) 2% of the
Non-Key Employee’s average annual compensation for the five consecutive calendar
years which produce the highest result and (2) the Non-Key Employee’s years of
service (up to but not exceeding ten such years). For purposes of computing the
product in the foregoing sentence: (1) compensation received in any Plan Year
which began prior to January 1, 1984 and in any calendar year which begins after
the end of the last Plan Year in which the Plan is considered a Top Heavy Plan
shall all be disregarded; and (2) years of service shall refer generally to
years of Vesting Service except that years of service for this purpose shall not
include the period of any Plan Year which began prior to January 1, 1984 or any
Plan Year as of which the Plan is not considered a Top Heavy Plan.
          14.3.3 Notwithstanding the foregoing provisions of Sections 14.3.1 and
14.3.2 above, such provisions shall not apply so as to cause any additional
contribution or benefit to be provided a Participant for a Plan Year under an
Aggregation Group Plan maintained by an Associated Employer or in which an
Associated Employer participates if (1) such Participant actively participates
in an Aggregation Group Plan maintained by an Associated Employer at a date in
the applicable Plan Year which is later than the latest date in such year on
which he or she actively participates in this Plan and (2) such other plan
provides for the same contribution or benefit as would otherwise be required
under Sections 14.3.1 and 14.3.2 above for such Plan Year.
     14.4 Effect of Top Heavy Status on Combined Maximum Plan Limits. For any
Plan Year in which this Plan is considered a Top Heavy Plan, the references to
“125%” contained in Section 6A.2 above shall be changed to “100%.”
Notwithstanding the foregoing, the provisions of this Section 14.4 shall not
apply, and shall no longer be effective, after December 31, 1999.

14-6



--------------------------------------------------------------------------------



 



SECTION 15
MISCELLANEOUS
     15.1 Trust. Subject to the provisions of Section 16 below, all assets of
the Plan shall be held in the Trust for the benefit of the Participants and
their beneficiaries. Except as provided in Sections 4.6, 5.3, and 13.3 above, in
no event shall it be possible for any part of the assets of the Plan to be used
for, or diverted to, purposes other than for the exclusive benefit of the
Participants and their beneficiaries or for payment of the proper administrative
costs of the Plan and the Trust. No person shall have any interest in or right
to any part of the earnings of the Trust, or any rights in, to, or under the
Trust or any part of the assets thereof, except as and to the extent expressly
provided in the Plan. Any person having any claim for any benefit under the Plan
shall look solely to the assets of the Trust Fund for satisfaction. In no event
shall Federated or any other Employer or any of their officers or agents, or
members of the Board, the Committee, or the Trustee, be liable in their
individual capacities to any person whomsoever for the payment of benefits under
the provisions of the Plan.
     15.2 Mergers, Consolidations, and Transfers of Assets.
          15.2.1 Notwithstanding any other provision hereof to the contrary, in
no event shall this Plan or the Trust be merged or consolidated with any other
plan and trust, nor shall any of the assets or liabilities of this Plan and the
Trust be transferred to any other plan or trust or vice versa, unless (1) the
Committee consents to such merger, consolidation, or transfer of assets as
consistent with the rules set forth herein and the purposes of this Plan,
(2) each Participant and beneficiary would (if this Plan and the Trust then
terminated) receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he or she would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if this Plan and the Trust had then terminated), and (3) such merger,
consolidation, or transfer of assets does not cause any accrued benefit, early
retirement benefit, or optional form of benefit of a person under this Plan or
the applicable other plan to be eliminated or reduced except to the extent such
elimination or reduction is permitted under Section 411(d)(6) of the Code or in
Treasury regulations issued thereunder. In the event of any such merger,
consolidation, or transfer, the requirements of clause (2) set forth in the
immediately preceding sentence shall be deemed to be satisfied if the merger,
consolidation, or transfer conforms to and is in accordance with regulations
issued under Section 414(1) of the Code.
          15.2.2 In addition, in the case of any spin-off to this Plan from
another plan which is maintained by an Associated Employer or of any spin-off
from this Plan to another Plan which is maintained by an Associated Employer, a
percentage of the excess assets (as determined under Section 414(l)(2) of the
Code) held in the plan from which the spin-off is made (if any) shall be
allocated to each of such plans to the extent required by Section 414(l)(2) of
the Code.

15-1



--------------------------------------------------------------------------------



 



          15.2.3 Subject to the provisions of this Section 15.2, the Committee
may take action to merge or consolidate this Plan and the Trust with any other
plan and trust, or permit the transfer of any assets and liabilities of this
Plan and the Trust to any other plan and trust or vice versa.
     15.3 Benefits and Service for Military Service. Notwithstanding any
provision of this Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service shall be provided in
accordance with Section 414(u) of the Code.
     15.4 Correction of Inadvertent Errors. If any inadvertent errors are made
in crediting amounts to any Accounts which leave amounts held under the Plan
which are not reasonably able to be allocated to any specific Participant or
Account (for purposes of this Section 15.4, “overcrediting errors”), then such
amounts shall, except as noted below, be used to the extent possible to correct
any inadvertent errors made in crediting amounts to any Accounts which leave
such Accounts with balances which are less than the balances which should exist
under the Plan if no such errors had been made (for purposes of this
Section 15.4, “undercrediting errors”). To the extent the amounts attributable
to overcrediting errors which exist as of the last day of any Plan Year are not
needed to correct the undercrediting errors which are then known, the amounts
attributable to overcrediting errors shall be treated for all purposes of the
Plan as if they were forfeitures from Matching Accounts arising under the Plan
for the subject Plan Year. Further, any undercrediting errors shall be
corrected: (1) by use of overcrediting errors to the extent permitted by the
foregoing provisions of this Section 15.4; (2) to the extent not corrected by
such overcrediting errors, by use of forfeitures to the extent permitted under
Section 8.6 above; or (3) to the extent not corrected by use of overcrediting
errors or forfeitures, by payment made by the Employer to the Trust as a special
contribution in order to make such corrections. Such contribution shall not be
considered an Employer contribution for purposes of Section 6.1 or 6.2 or a part
of an annual addition (as defined in Section 6A.1.2(a) above) to the Plan.
     15.5 Application of Certain Plan Provisions to Prior Plans. Notwithstanding
any other provision of the Plan to the contrary, while the provisions of the
Plan are generally effective only as of the Effective Amendment Date, any
provision of the Plan which reflects or is designed to meet any requirement of
the Federal Small Business Job Protection Act of 1996 (for purposes of this
Section 15.5, the “SBJPA”) which is effective prior to the Effective Amendment
Date shall be deemed to apply to each Prior Plan from the effective date of such
provision under the SBJPA to the Effective Amendment Date. In particular, but
not by way of limitation, (1) the provisions of the last sentence of
Section 1.8.1, Section 1.16, Section 4A, Section 5A, and Section 10.6 of this
Plan shall apply from January 1, 1997 to the Effective Amendment Date to each
Prior Plan and (2) the provisions of Section 15.3 of this Plan shall apply from
December 12, 1994 to the Effective Amendment Plan to each Prior Plan. In
addition, notwithstanding any other provision of this Plan or any Prior Plan to
the contrary, the compensation limits of Section 401(a)(17) of the Code shall be
applied from January 1, 1997 to the Effective Amendment Date to each Prior Plan
in the manner set forth in Section 1.8.2 of this Plan.

15-2



--------------------------------------------------------------------------------



 



     15.6 Authority to Act for Federated or Other Employer. Except as is
otherwise expressly provided elsewhere in this Plan, any matter or thing to be
done by Federated or any other Associated Employer shall be done by its board of
directors, except that the board may, by resolution, delegate to any persons or
entities all or part of its rights or duties hereunder. Any such delegation
shall be valid and binding upon all persons, and the persons or entities to whom
or to which authority is delegated shall have full power to act in all matters
so delegated until the authority expires by its terms or is revoked by
resolution of such board.
     15.7 Relationship of Plan to Employment Rights. The adoption and
maintenance of the Plan is purely voluntary on the part of Federated and each
other corporation, partnership, or other organization that is part of the
Employer and neither the adoption nor the maintenance of the Plan shall be
construed as conferring any legal or equitable rights to employment on any
person.
     15.8 Applicable Law. The provisions of the Plan shall be administered and
enforced according to Federal law and, only to the extent not preempted by
Federal law, to the laws of the State of Ohio. Either Federated or the Trustee
may at any time initiate any legal action or proceedings for the settlement of
the Trustee’s accounts or for the determination of any question of construction
which arises or for instructions. Except as required by law, in any application
to, or proceeding or action in, any court with regard to the Plan or Trust, only
Federated and the Trustee shall be necessary parties, and no Participant,
beneficiary, or other person having or claiming any interest in the Plan or
Trust shall be entitled to any notice or service of process. Federated or the
Trustee may, if either so elects, include as parties defendant any other
persons. Any judgment entered into in such a proceeding or action shall be
conclusive upon all persons claiming under the Plan or Trust.
     15.9 Agent for Service of Process. The agent for service of process for the
Plan shall be the Secretary of Federated.
     15.10 Reporting and Disclosure. Federated shall act as the Plan
Administrator for purposes of satisfying any requirement now or hereafter
imposed through Federal or State legislation to report and disclose to any
Federal or State department or agency, or to any Participant or other person,
any information respecting the establishment or maintenance of the Plan or the
Trust Fund. Any cost or expense incurred in satisfying any and all such
reporting and disclosure requirements shall be deemed to be a reasonable expense
of administering the Plan and may be paid from the Trust Fund if not otherwise
elected to be paid by the Employer.
     15.11 Separability of Provisions. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.
     15.12 Counterparts. The Plan may be executed in any number of counterparts,
each of which shall be deemed an original, and the counterparts shall constitute
one and the same instrument, which shall be sufficiently evidenced by any one
thereof.

15-3



--------------------------------------------------------------------------------



 



     15.13 Headings. Headings used throughout the Plan are for convenience only
and shall not be given legal significance.
     15.14 Construction. In the construction of this Plan, either gender shall
include the other gender, the singular shall include the plural, and the plural
shall include the singular, in all cases where such meanings would be
appropriate.
     15.15 Applicable Benefit Provisions. Any benefit to which a Participant
becomes entitled under the Plan (or any death benefit to which a Participant’s
Spouse or other beneficiary becomes entitled under the Plan) shall be determined
(as to its amount and form and commencement date of payment) on the basis of the
provisions of the Plan in effect as of the date the Participant last ceases to
be employed by an Associated Employer notwithstanding any amendment to the Plan
adopted subsequent to such date, except for subsequent amendments which are by
their specific terms made applicable to such Participant (or his or her Spouse
or other beneficiary) or which are required by applicable law to be applicable
to such Participant (or his or her Spouse or other beneficiary).
     15.16 Employment Rule. Any individual who is a common law employee of a
corporation which is a member of the controlled group of corporations (within
the meaning of Section 414(b) of the Code) which includes Federated (for
purposes of this Section 15.16, the “Federated controlled group”) shall, for all
purposes of this Plan, be considered to be the common law employee of the
corporation in the Federated controlled group from whose payroll the individual
is paid. If any individual participating in this Plan by reason of being paid
under the payroll of a corporation which is included as part of the Employer is
actually the common law employee of a corporation in the Federated controlled
group which is not included as part of the Employer, such other corporation
shall be considered an employer participating in this Plan for purposes of
Sections 401(a) and 404 of the Code.
     15.17 Special Rules For Employees Transferring To or From Noncovered
Employment.
          15.17.1 Notwithstanding any other provision of the Plan to the
contrary, if any person becomes a Participant in the Plan under the foregoing
provisions of the Plan after he or she (1) has been employed as an Employee but
not a Covered Employee, (2) has been eligible to elect to have savings
contributions made on his or her behalf under a plan (other than this Plan)
which is maintained by an Associated Employer and qualified under Section 401(a)
of the Code, and (3) has received a hardship withdrawal from such plan of
amounts which were contributed to such plan under a qualified cash or deferred
arrangement (as defined in Section 401(k) of the Code), he or she may not have a
Savings Agreement that would otherwise reduce his or her Covered Compensation on
either a pre-tax basis or after-tax basis take effect under this Plan unless and
until at least a one year period has expired after the date of such hardship
withdrawal.

15-4



--------------------------------------------------------------------------------



 



          15.17.2 Further, notwithstanding any other provisions of Sections 5.1
and 6.2 above to the contrary, for purposes of the provisions of Section 5.1
above that determine the amount of the Matching Contributions for any Plan Year
(for purposes of this Section 15.17.2, the “subject Plan Year”) and for purposes
of the provisions of Section 6.2 above that determine the manner in which the
Matching Contributions for the subject Plan Year are allocated among the
Participants’ Matching Accounts, any Transferred Participant (as defined under
the following provisions of this Section 15.17.2) shall be considered to have
been employed a Covered Employee on the last day of the subject Plan Year (even
though his or her employment as a Covered Employee will have terminated prior to
such day). For purposes of this Section 15.17.2, a “Transferred Participant”
means a Participant who meets all of the following conditions: (1) he or she
ceases to be a Covered Employee during the subject Plan Year; (2) immediately
after his or her employment as a Covered Employee terminates he or she is an
Employee but not a Covered Employee; and (3) he or she either is employed as an
Employee but not a Covered Employee on the last day of the subject Plan Year.
Except as is specifically provided in the first sentence of this
Section 15.17.2, however, in no event shall any of the Transferred Participant’s
service with or compensation received after he or she ceases to be a Covered
Employee be used in determining the Transferred Participant’s share of any
Matching Contributions made to the Plan for the subject Plan Year or any other
Plan Year.
     15.18 Special 1999 Matching Contributions Rule.
          15.18.1 Notwithstanding any other provisions of Sections 5.1 and 6.2
above to the contrary, for purposes of the provisions of Section 5.1 above that
determine the amount of the Matching Contributions for the Plan Year that begins
on January 1, 1999 (for purposes of this Section 15.18, the “1999 Plan Year”) or
the Plan Year that begins on January 1, 2000 (for purposes of this Section
15.18, the “2000 Plan Year”) and for purposes of the provisions of Section 6.2
above that determine the manner in which the Matching Contributions for the 1999
Plan Year or the 2000 Plan Year are allocated among the Participants’ Matching
Accounts, any Outsourced Participant (as defined under the following provisions
of this Section 15.18) shall be considered to have been employed as a Covered
Employee on the last day of the Plan Year in which his or her employment as a
Covered Employee terminated (even if his or her employment as a Covered Employee
has terminated prior to the last day of such Plan Year).
          15.18.2 For purposes of this Section 15.18, an “Outsourced
Participant” means a Participant who meets all of the following conditions:
(1) he or she ceases to be a Covered Employee during the period that begins on
July 1, 1999 and ends on December 31, 2000 (for purposes of this Section 15.18,
the “Applicable 1999-2000 Termination Period”) by reason of (and in accordance
and in a manner consistent with) the Employer taking actions (including a
written notification) to terminate his or her employment with the Employer at
some point during the Applicable 1999-2000 Termination Period because of (x) the
Employer’s outsourcing to a corporation or other organization (that is not part
of any Associated Employer) of certain facility management functions which
generally involve the non-retailing operations of the Employer’s facilities (for
purposes of this Section 15.18, the “Outsourcing Organization”)

15-5



--------------------------------------------------------------------------------



 



and (y) the Employer’s elimination of his or her job in connection with the
outsourcing of such functions to the Outsourcing Organization; (2) he or she
becomes employed by the Outsourcing Organization immediately after his or her
employment with the Employer terminates; and (3) he or she is employed by the
Outsourcing Organization on the last day of the Plan Year in which his or her
employment with the Employer terminated because of the factors described in
clause (1) of this sentence.
          15.18.3 Except as is specifically provided in Section 15.18.1,
however, in no event shall any of the Outsourced Participant’s service with or
compensation received from the Outsourced Organization be used in determining
the Outsourced Participant’s share of any Matching Contributions made to the
Plan for the 1999 Plan Year, the 2000 Plan Year, or any other Plan Year.

15-6



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, Federated Department Stores, Inc. has hereunto caused
its name to be subscribed to this amendment and restatement of the Plan on the
5th day of February 2002, but effective for all purposes, except as otherwise
provided herein, as of April 1, 1997.

     
 
  FEDERATED DEPARTMENT STORES, INC.
 
   
 
  By: /s/ John R. Sims
 
  Title: Vice President

S-1